

EXECUTION VERSION

--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 30, 2015
by and among
GENERAL GROWTH PROPERTIES, INC.,
GGP LIMITED PARTNERSHIP,
GGP NIMBUS, LP,
GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC,
GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC,
GGPLP 2010 LOAN PLEDGOR HOLDING, LLC,
GGPLP L.L.C., AND
GGP OPERATING PARTNERSHIP, LP
as Borrowers,
THE OTHER LOAN PARTIES PARTY HERETO FROM TIME TO TIME,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, a Swingline Lender and as an Issuing Bank
DEUTSCHE BANK SECURITIES INC.,
CITIBANK, N.A.
AND
ROYAL BANK OF CANADA,
as Co-Syndication Agents,
and
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
SOCIETE GENERALE,
U.S. BANK NATIONAL ASSOCIATION
AND
THE TORONTO-DOMINION BANK,
as Co-Documentation Agents

--------------------------------------------------------------------------------



WELLS FARGO SECURITIES, LLC,
DEUTSCHE BANK SECURITIES INC.,
CITIGROUP GLOBAL MARKETS, INC.
AND
ROYAL BANK OF CANADA,
as Joint Bookrunners and Joint Lead Arrangers


TABLE OF CONTENTS
Article I.    Definitions    1
Section 1.01
Definitions.    1

Section 1.02
General; References to Central Time.    33

Article II.    Credit Facility    35
Section 2.01
Revolving Loans.    35

Section 2.02
Letters of Credit.    36

Section 2.03
Swingline Loans.    41

Section 2.04
Rates and Payment of Interest on Loans.    43

Section 2.05
Number of Interest Periods.    44

Section 2.06
Repayment of Revolving Loans.    45

Section 2.07
Prepayments.    45

Section 2.08
Continuation.    45

Section 2.09
Conversion.    46

Section 2.10
Evidence of Obligations; Notes.    46

Section 2.11
Voluntary Reductions of the Revolving Commitment.    47

Section 2.12
[Reserved].    48

Section 2.13
Expiration Date of Letters of Credit Past Revolving Commitment
Termination.    48

Section 2.14
Amount Limitations.    48

Section 2.15
Increase in Revolving Commitments.    48

Section 2.16
Funds Transfer Disbursements.    49

Section 2.17
Extension.    50

Article III.    Payments, Fees and Other General Provisions    53
Section 3.01
Payments.    53

Section 3.02
Pro Rata Treatment.    54

Section 3.03
Sharing of Payments, Etc.    54

Section 3.04
Several Obligations.    55

Section 3.05
Fees.    55

Section 3.06
Computations.    56

Section 3.07
Usury.    56

Section 3.08
Statements of Account.    57

Section 3.09
Defaulting Lenders.    57

Section 3.10
Taxes; Foreign Lenders.    60

Section 3.11
Co-Borrowers.    64

Article IV.    Yield Protection, Etc.    66
Section 4.01
Additional Costs; Capital Adequacy.    66

Section 4.02
Suspension of LIBOR Loans.    68

Section 4.03
Illegality.    68

Section 4.04
Compensation.    69

Section 4.05
Treatment of Affected Loans.    69

Section 4.06
Affected Lenders.    70

Section 4.07
Change of Lending Office.    71

Section 4.08
Assumptions Concerning Funding of LIBOR Loans.    71

Article V.    Conditions Precedent    72
Section 5.01
Initial Conditions Precedent.    72

Section 5.02
Conditions Precedent to All Loans and Letters of Credit.    73

Article VI.    Representations and Warranties    74
Section 6.01
Representations and Warranties.    74

Section 6.02
Survival of Representations and Warranties, Etc.    79

Article VII.    Affirmative Covenants    79
Section 7.01
Preservation of Existence and Similar Matters.    79

Section 7.02
Compliance with Applicable Law.    80

Section 7.03
Maintenance of Property.    80

Section 7.04
Insurance.    80

Section 7.05
Payment of Taxes.    80

Section 7.06
Books and Records; Inspections.    81

Section 7.07
Use of Proceeds.    81

Section 7.08
Environmental Matters.    81

Section 7.09
Further Assurances.    82

Section 7.10
Material Contracts.    82

Section 7.11
REIT Status.    82

Section 7.12
Additional Guarantees.    83

Article VIII.    Information    83
Section 8.01
Quarterly Financial Statements.    83

Section 8.02
Year- End Statements.    84

Section 8.03
Compliance Certificate.    84

Section 8.04
Other Information.    84

Section 8.05
Electronic Delivery of Certain Information.    85

Section 8.06
Public/Private Information.    86

Section 8.07
USA Patriot Act Notice; Compliance.    86

Article IX.    Negative Covenants    86
Section 9.01
Financial Covenants.    87

Section 9.02
Permitted Investments    87

Section 9.03
Restricted Junior Payments    88

Section 9.04
Negative Pledge.    89

Section 9.05
Transactions with Affiliates.    89

Section 9.06
Merger, Consolidation; Dispositions.    90

Section 9.07
Fiscal Year.    91

Section 9.08
Modifications of Organizational Documents.    91

Section 9.09
Derivatives Contracts.    91

Section 9.10
Conduct of Business    92

Section 9.11
Indebtedness    92

Section 9.12
Liens.    92

Article X.    Default    92
Section 10.01
Events of Default.    92

Section 10.02
Remedies Upon Event of Default.    95

Section 10.03
[Reserved].    96

Section 10.04
Marshaling; Payments Set Aside.    96

Section 10.05
Allocation of Proceeds.    96

Section 10.06
Letter of Credit Collateral Account.    97

Section 10.07
[Reserved].    98

Section 10.08
Rights Cumulative.    98

Article XI.    The Administrative Agent    99
Section 11.01
Appointment and Authorization.    99

Section 11.02
Wells Fargo as Lender.    100

Section 11.03
Collateral Matters; Discharge of Guarantors    100

Section 11.04
[Reserved].    102

Section 11.05
Approvals of Lenders.    102

Section 11.06
Notice of Events of Default.    102

Section 11.07
Administrative Agent’s Reliance.    102

Section 11.08
Indemnification of Administrative Agent.    103

Section 11.09
Lender Credit Decision, Etc.    104

Section 11.10
Successor Administrative Agent.    105

Section 11.11
Titled Agents.    106

Section 11.12
Secured Derivatives Contracts and Secured Cash Management Agreements.    106

Article XII.    Miscellaneous    106
Section 12.01
Notices.    106

Section 12.02
Expenses.    107

Section 12.03
[Reserved].    108

Section 12.04
Setoff.    108

Section 12.05
Litigation; Jurisdiction; Other Matters; Waivers.    108

Section 12.06
Successors and Assigns.    109

Section 12.07
Amendments and Waivers.    113

Section 12.08
Nonliability of the Administrative Agent and Lenders.    116

Section 12.09
Confidentiality.    116

Section 12.10
Indemnification.    117

Section 12.11
Termination; Survival.    119

Section 12.12
Severability of Provisions.    119

Section 12.13
GOVERNING LAW.    119

Section 12.14
Counterparts.    119

Section 12.15
Obligations with Respect to Loan Parties.    120

Section 12.16
Independence of Covenants.    120

Section 12.17
[Reserved].    120

Section 12.18
Entire Agreement.    120

Section 12.19
[Reserved].    120

Section 12.20
Headings.    120

Section 12.21
Acting in Concert    120

Section 12.22
Amendment and Restatement    121



SCHEDULES AND EXHIBITS
SCHEDULE I    Revolving Commitments
SCHEDULE 1.01(b)    List of Warrants
SCHEDULE 6.01(b)    Ownership Structure
SCHEDULE 6.01(h)    Litigation
SCHEDULE 9.02    Existing Investments
SCHEDULE 12.01    Notice Addresses
EXHIBIT A    Form of Assignment and Assumption Agreement
EXHIBIT B    Form of Guaranty
EXHIBIT C    Form of Notice of Borrowing
EXHIBIT D    Form of Notice of Continuation
EXHIBIT E    Form of Notice of Conversion
EXHIBIT F    Form of Notice of Swingline Borrowing
EXHIBIT G    Form of Revolving Note
EXHIBIT H    Form of Swingline Note
EXHIBIT I    Disbursement Instruction Agreement
EXHIBIT J    Form of Compliance Certificate
EXHIBIT K    Form of Joinder Agreement







- i -

--------------------------------------------------------------------------------




THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 30, 2015 by and among GENERAL GROWTH PROPERTIES, INC., a Delaware
corporation (the “Parent”), GGP LIMITED PARTNERSHIP, a limited partnership
formed under the laws of the State of Delaware (the “GGP Partnership”), GGP
NIMBUS LP, a limited partnership formed under the laws of the State of Delaware
(the “Nimbus Partnership”, and together with GGP Partnership, the
“Partnerships”), GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware
limited liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR
HOLDING, LLC, Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP
2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability company (“GGPLP
Pledgor”), GGPLP L.L.C., a Delaware limited liability company (“GGPLP LLC”), GGP
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“GGPOP Partnership”
and, together with the Parent, the Partnerships, GGPLP RE Pledgor, GGPLPLLC
Pledgor, GGPLP Pledgor and GGPLP LLC, being referred to herein, individually or
collectively, as the context shall require, as “Borrower” or “Borrowers”), the
other Loan Parties party hereto from time to time, each of the financial
institutions initially a signatory hereto together with their successors and
assignees in accordance with Section 12.06 (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”) and
as an Issuing Bank, DEUTSCHE BANK SECURITIES INC., ROYAL BANK OF CANADA AND
CITIBANK, N.A., as Co-Syndication Agents (collectively, the “Co-Syndication
Agents”) and BANK OF AMERICA, N.A., BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC., SOCIETE GENERALE, U.S. BANK NATIONAL
ASSOCIATION AND THE TORONTO-DOMINION BANK, as Co-Documentation Agents (the
“Co-Documentation Agents”).
WHEREAS, the Borrowers, certain Lenders and the Departing Lenders are parties to
that certain Third Amended and Restated Credit Agreement, dated as of October
23, 2013 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrowers, the Lenders, the Issuing Banks, the Swingline Lenders
and the Administrative Agent have agreed to enter into this Agreement in order
to (i) amend and restate the Existing Credit Agreement in its entirety and
(ii) set forth the terms and conditions under which (a) the Lenders will, from
time to time, make loans and extend other financial accommodations to or for the
benefit of the Borrowers and (b) the Issuing Banks will, from time to time,
issue Letters of Credit for the benefit of the Borrowers; and
NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:
Article I.DEFINITIONS
Section 1.01
Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:




--------------------------------------------------------------------------------




“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Additional Costs” has the meaning given that term in Section 4.01(b).
“Adjusted EBITDA” means with respect to any GGP Property or the Parent
Guarantors, the Borrowers or the Management Company, as the case may be, for any
period, an amount equal to such GGP Property’s or such Person’s net income
(calculated on a GAAP basis and, for the avoidance of doubt, in the case of the
Parent Guarantors, the Borrowers or the Management Company, taking into account
such Person’s corporate overhead) plus, to the extent reducing such net income,
the sum, without duplication, of amounts for (a) depreciation, (b) amortization,
(c) interest expense (less interest income), (d) income taxes, franchise taxes
or other similar taxes based on income, profits or capital, (e) impairment
expenses, (f) costs and expenses incurred in connection with any restructurings
or reorganizations of any GGP Property or any entity owning a direct or indirect
interest therein or the Parent Guarantors, the Borrowers or the Management
Company, as the case may be, provided that cash restructuring charges shall be
subject to a cumulative cap of $25,000,000 per annum and $100,000,000 during the
term of this Agreement, (g) the costs and expenses of legal settlements, fines,
judgments or orders to the extent reimbursable by insurance or a third party,
provided that the Parent in good faith expects to receive reimbursement for
costs and expenses within the next four fiscal quarters, (h) non-cash charges,
expenses or other items (including the effects of purchase accounting) and items
related to FAS 107 adjustments, FAS 141 adjustments, the straight lining of
rents, tax stabilization adjustments, the amortization of non-cash interest
expense and the amortization of market rate adjustments on any Indebtedness
permitted under this Agreement (but excluding non-cash charges, expenses or
other items that constitute an accrual of or reserve for future cash payments),
and (i) extraordinary, unusual or non-recurring losses (which losses shall not
be duplicative of expense items added back pursuant to clauses (a) through
(h) above) (and minus extraordinary, unusual or non-recurring gains) related to
(i) the sale of assets, (ii) foreign currency exchange rates, (iii) litigation,
(iv) securities available-for-sale (but only where such security gain or loss is
unrealized) and (v) the early extinguishment or forgiveness of debt.
“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.10.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 4.06.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrowers.
“Agreement” means this Fourth Amended and Restated Credit Agreement.

- 2 -

--------------------------------------------------------------------------------




“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering.
“Applicable Law” means all applicable international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of any Governmental Authority, in each case
whether or not having the force of law.
“Applicable Margin” means (a) from the Closing Date until the delivery of the
Compliance Certificate and the financial statements for the period ending
September 30, 2015, (i) in the case of LIBOR Loans, 1.550% per annum and (ii) in
the case of Base Rate Loans, 0.550% per annum; and (b) thereafter, a percentage
rate, per annum, determined by reference to the Net Indebtedness to Value Ratio
in effect from time to time as set forth below:
Level
Net Indebtedness to Value Ratio
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for all Base Rate Loans
1
Less than or equal to 0.40 to 1.00
1.300%
0.300%
2
Greater than 0.40 to 1.00 but less than or equal to 0.45 to 1.00
1.325%
0.325%
2
Greater than 0.45 to 1.00 but less than or equal to 0.50 to 1.00
1.450%
0.450%
4
Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00
1.550%
0.550%
5
Greater than 0.55 to 1.00 but less than or equal to 0.60 to 1.00
1.650%
0.650%
6
Greater than 0.60 to 1.00
1.900%
0.900%



No change in the Applicable Margin shall be effective until three (3) Business
Days after the date on which the Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate pursuant to
Section 8.03. If the Borrowers fail to deliver a Compliance

- 3 -

--------------------------------------------------------------------------------




Certificate pursuant to Section 8.03, the Applicable Margin shall equal the
percentages corresponding to Level 5 until three (3) Business Days after the
date on which the Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate pursuant to Section 8.03.
“Approved Fund” with respect to any Lender, any Person (other than a natural
Person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and is administered, advised or managed by (i) such Lender, (ii) an
Affiliate of such Lender or (iii) an entity or an Affiliate of an entity that
administers, advises or manages such Lender.
“Arranger” means, collectively, Wells Fargo Securities, LLC, Deutsche Bank
Securities Inc., Citigroup Global Markets, Inc. and Royal Bank of Canada, LLC.
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Code of 1978.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% per annum and (c) except during any period of time
during which a notice delivered to the Borrowers and each Lender under
Section 4.02 shall remain in effect, LIBOR for an Interest Period of one month
plus 1.00% per annum; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR.
“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Parent or any Subsidiary
of the Parent.
“Borrower” and “Borrowers” have the meaning set forth in the introductory
paragraph hereof and shall include each Borrower’s respective successors and
permitted assigns; provided, that upon a Borrower Release Date applicable to any
Borrower (other than Parent or any Partnership) such Borrower shall be
automatically released from its obligations under the Loan Documents and cease
to be a Borrower hereunder.
“Borrower Information” has the meaning given that term in Section 2.04(c).
“Borrower Release Date” means, with respect to any Borrower (other than the
Parent or any Partnership), the date, if any, upon which the Parent delivers to
the Administrative Agent and

- 4 -

--------------------------------------------------------------------------------




the Lenders a certificate of a Responsible Officer of the Parent (in form and
substance reasonably acceptable to the Administrative Agent) certifying that as
of the date of such certificate and after giving effect to the proposed release
therein, (i) no Default or Event of Default exists prior to or after giving
effect to such release, (ii) all the representations and warranties in the Loan
Documents are and shall be true and correct in all material respects as of the
date of such release (except for any representation made as of a specified
earlier date, in which case such representation shall be true and correct in all
material respects as of such earlier date and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents),
and (iii) such Borrower to be released is not a borrower or guarantor of, or
otherwise obligated in respect of, any other Recourse Indebtedness.
“Business Day” means (a) a day of the week excluding Saturday, Sunday and any
day which is a legal holiday in Minneapolis, Minnesota, Chicago, Illinois or New
York, New York or is a day on which banking institutions located in any such
city are authorized or required by law or other governmental action to close and
(b) if such day relates to a LIBOR Loan, any such day that is also a day on
which dealings in Dollars are carried on in the London interbank market. Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.
“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person; provided, however, that
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease in accordance with GAAP as of the Closing Date
be considered to be a Capital Lease for any purpose hereunder.
“Capitalized Lease Obligation” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of any Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, Cash or Deposit
Account balances, letters of credit backstopping such Letter of Credit or, if
the Administrative Agent and the relevant Issuing Banks shall agree in their
reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Bank. “Cash Collateral” and “Cash
Collateralized” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits, bankers’ acceptances or overnight bank deposits having

- 5 -

--------------------------------------------------------------------------------




maturities of one year or less from the date of acquisition issued by any Lender
or by any commercial bank organized under the laws of the United States, any
state thereof, the District of Columbia, any foreign bank, or its branches or
agencies (fully protected against currency fluctuations) having combined capital
and surplus of not less than $500,000,000; (c) commercial paper of an issuer
rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing one
year or less from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of no more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition, issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; and (h) the equivalents of the foregoing in any jurisdiction in
which any Subsidiary or Joint Venture of the Parent is organized or doing
business.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.
“Closing Date” means October 30, 2015.
“Co-Documentation Agents” has the meaning set forth in the introductory
paragraph hereof and shall include each such Person’s respective successors and
permitted assigns.
“Co-Syndication Agents” has the meaning set forth in the introductory paragraph
hereof and shall include each such Person’s respective successors and permitted
assigns.
“Collateral” means any property of a Loan Party which is subject to a Lien
created by a Security Document. As of the Closing Date, no Collateral exists.
“Combined EBITDA” means, for any period, the sum of (a) 100% of the Adjusted
EBITDA of any GGP Properties owned or leased by the Parent Guarantors, the
Borrowers and the Wholly Owned Subsidiaries of the Borrowers for such period;
(b) the portion of the Adjusted EBITDA of the GGP Properties of any consolidated
non-Wholly Owned Subsidiaries or Joint Ventures of the Borrowers or the Parent
Guarantors for such period allocable (based on economic share and not
necessarily the percentage ownership) to the Parent Guarantors, the Borrowers or
their Wholly

- 6 -

--------------------------------------------------------------------------------




Owned Subsidiaries; and (c) Adjusted EBITDA of the Parent Guarantors, the
Borrowers and the Management Company.
“Combined Recourse Indebtedness” means, without duplication, that portion of the
Combined Total Debt that is secured by a Lien on the assets of the Parent or any
of its Subsidiaries, the principal amount of which has been guaranteed by (or is
otherwise recourse to) a Loan Party, only with respect to such amount that has
been guaranteed, and excluding (x) any Indebtedness under the Loan Documents
(including any increases to the Revolving Commitments pursuant to Section 2.15),
(y) any Indebtedness that is principally secured by real property which, for
state or county mortgage recording tax or other tax planning purposes, is
secured by an indemnity deed of trust or similar security instrument, and
(z) customary “non-recourse carveout” guaranties.
“Combined Total Debt” means, as at any date of determination, the difference of
(a) the sum of total Indebtedness (calculated at the outstanding principal
amount based on the contract and not reflecting purchase accounting adjustments
pursuant to GAAP) of the Parent Guarantors, the Borrowers and their Subsidiaries
and Joint Ventures (but, in the case of consolidated non-Wholly Owned
Subsidiaries and Joint Ventures of the Parent Guarantors or the Borrowers, only
to the extent allocable (based on economic share and not necessarily the
percentage ownership) to the Parent Guarantors, the Borrowers or their Wholly
Owned Subsidiaries) minus (b) unrestricted Cash and Cash Equivalents (and
restricted Cash and Cash Equivalents held as collateral in a bank or securities
account by a lender, creditor or counterparty or any agent or trustee of any of
the foregoing and which secures any Indebtedness, but, in the case of
consolidated non-Wholly Owned Subsidiaries and Joint Ventures of the Parent
Guarantors or the Borrowers, only to the extent allocable (based on economic
share and not necessarily the percentage ownership) to the Parent Guarantors,
the Borrowers or their Wholly Owned Subsidiaries) collectively in an amount not
to exceed $1,500,000,000, in each case as determined in accordance with GAAP,
except as otherwise noted above with respect to the principal amount of
Indebtedness and non-Wholly Owned Subsidiary and Joint Venture allocations.
“Commitment Reduction Notice” has the meaning given that term in Section 2.11.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.).
“Compliance Certificate” has the meaning given that term in Section 8.03.
“Consolidated Cash Management System” means the cash management system of the
Parent and its Subsidiaries substantially as in effect on the Closing Date.
“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
non-recourse Indebtedness, lease, dividend or other obligation, exclusive of
(i) contractual indemnities (including any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
(ii) guarantees of non-monetary obligations (other than guarantees of
completion), in each case under clauses (i) and (ii) which have not yet been
called on or quantified, of such Person or of any other Person. The amount of
any Contingent Obligation described in

- 7 -

--------------------------------------------------------------------------------




clause (b) above in this definition shall be deemed to be (A) with respect to a
guaranty of interest, interest and principal, or operating income, the sum of
all payments required to be made thereunder (which in the case of an operating
income guaranty shall be deemed to be equal to the debt service for the note
secured thereby), calculated at the interest rate applicable to such
Indebtedness, through (x) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (y) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (B) with respect to all guarantees not covered by the preceding
clause (A), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and in the footnotes to the most recent financial statements
required to be delivered pursuant to Section 8.01 or 8.02. Notwithstanding
anything contained herein to the contrary, guarantees of completion or other
performance shall not be deemed to be Contingent Obligations unless and until a
claim for payment has been made thereunder, at which time any such guaranty of
completion or other performance shall be deemed to be a Contingent Obligation in
an amount equal to any such claim. Subject to the preceding sentence, (1) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse Indebtedness, directly or
indirectly to such Person or any of its Subsidiaries), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
(i) such other Person has delivered Cash or Cash Equivalents to secure all or
any part of such Person’s obligations under such joint and several guaranty or
(ii) such other Person holds an Investment Grade Credit Rating from any of
Fitch, Moody’s or S&P, or has creditworthiness otherwise reasonably acceptable
to the Administrative Agent, and (2) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.    
“Continue”, “Continuation”, “Continuing” and “Continued” each refers to the
continuation of a LIBOR Loan from one Interest Period to another Interest Period
pursuant to Section 2.08.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person. “Controlling”
and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion”, “Converting” and “Converted” each refers to the
conversion of a Loan of one Type into a Loan of another Type pursuant to
Section 2.09.
“Customary Permitted Encumbrances” means:
(a)Liens in respect of taxes, assessments, utilities or governmental charges not
more than 30 days overdue, or if more than 30 days overdue, (x) that are being
contested in good faith and are subject to appropriate reserves to the extent
required under GAAP, (y) which consist of

- 8 -

--------------------------------------------------------------------------------




Liens on one or more Specified Properties or (z) which taxes, assessments,
utilities or governmental charges do not exceed $50,000,000 in the aggregate;
(b)    statutory Liens of landlords, lessors, banks (and rights of set off),
carriers, warehousemen, mechanics, repairmen, workmen, materialmen, supplier’s
or similar Liens in each case incurred in the ordinary course of business not
more than 30 days overdue, or if more than 30 days overdue, that (x) are being
contested in good faith and are subject to appropriate reserves to the extent
required under GAAP, (y) which consist of Liens on one or more Specified
Properties or (z) the non-payment of which could not reasonably be expected to
result in a Material Adverse Effect;
(c)    Liens incurred in the ordinary course of business in connection with
(x) workers’ compensation, unemployment insurance, or other types of social
security or other social legislation or to secure the performance of tenders,
statutory obligations, surety, appeal, bid, performance, return-of-money and
similar bonds, bids, leases, governmental contracts, trade contracts, and other
similar obligations (exclusive of obligations for the payment of borrowed money
or Capital Leases), or (y) letters of credit or guarantees in respect of the
foregoing items;
(d)    easements, reciprocal easement agreements, rights of way, zoning
restrictions, encroachments, outstanding mineral and royalty interests, minor
defects or irregularities in title, licenses, reservations, covenants, building
restrictions and other similar real property encumbrances and including items
shown on the title reports, UCC searches and surveys made available to the
Administrative Agent or otherwise disclosed to the Administrative Agent prior to
the Closing Date in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of the Parent or any
of its Subsidiaries;
(e)    interest or title of a lessor or sublessor under any leases not
prohibited hereunder;
(f)    Liens evidenced by the filing of precautionary UCC financing statements
relating solely to operating leases entered into in the ordinary course of
business;
(g)    any zoning or similar restriction or law or right reserved to or vested
in any governmental office or agency to control or regulate the use of any real
property;
(h)    licenses of patents, copyrights, trademarks and other intellectual
property rights granted by the Parent or any of its Subsidiaries in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of or materially detracting from the value of the business of the Parent
or such Subsidiary;
(i)    Liens securing (i) Capital Leases and purchase money Indebtedness
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness; and (ii) extensions, refinancings and replacements
thereof; provided, that individual financings otherwise permitted to be secured
hereunder provided by one Person (or its Affiliates) may be cross collateralized
to other such financings provided by such Person (or its Affiliates);

- 9 -

--------------------------------------------------------------------------------




(j)    Liens on Equity Interests of any non-Wholly Owned Subsidiary of the
Parent or Joint Venture securing obligations arising in favor of other holders
of Equity Interests of such Person pursuant to agreements governing such Person;
(k)    Liens securing judgments that do not constitute an Event of Default under
Section 10.01(h);
(l)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks in the ordinary course of
business not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Parent or any of its
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent or any of its Subsidiaries,
(iii) relating to purchase orders and other agreements entered into with
customers of the Parent or any of its Subsidiaries in the ordinary course of
business and (iv) attaching to brokerage accounts incurred in the ordinary
course of business;
(m)    Liens in respect of leases, subleases, licenses, sublicenses or other
occupancy agreements of property in the ordinary course of business;
(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(o)    Liens securing Derivatives Contracts permitted hereunder;
(p)    deposits made in the ordinary course of business to secure liability to
insurance carriers and Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;
(q)    (i) Liens on advances of Cash or Cash Equivalents in favor of the seller
of any property to be acquired in a transaction not prohibited hereunder to be
applied against the purchase price for such transaction, (ii) Liens consisting
of an agreement in respect of any Disposition not prohibited hereunder and
(iii) earnest money deposits of Cash or Cash Equivalents by the Parent or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
(r)    Liens deemed to exist in connection with repurchase agreements
constituting Cash Equivalents; provided, that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;
(s)    Liens evidencing and/or securing any Municipal Financing; provided, that
to the extent such Municipal Financing constitutes Indebtedness, such
Indebtedness is permitted under Section 9.11; and
(t)    Liens on assets, other than the Collateral (if any), securing
Indebtedness or other obligations in an aggregate amount not to exceed
$75,000,000 at any time outstanding.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement,

- 10 -

--------------------------------------------------------------------------------




receivership, insolvency, reorganization, or similar Applicable Laws relating to
the relief of debtors in the United States or other applicable jurisdictions
from time to time in effect.
“Default” means any of the events specified in Section 10.01 that with notice,
the lapse of time or any other condition thereto, or any or all of the
foregoing, shall become an Event of Default.
“Defaulting Lender” means, subject to Section 3.09(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, the Issuing Banks, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified any Borrower, the
Administrative Agent, the Issuing Banks or any Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect, (c) has failed, within three (3) Business
Days after written request by the Administrative Agent or any Borrower, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has
become subject to an Insolvency Event. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.09(f)), (A) immediately
in the case of clause (a)(i), (b) (if notified to any Borrower), (c) or
(d) above, or (B) upon delivery of written notice of the Administrative Agent
under clause (a)(ii) or (b) (if notified to the Administrative Agent, Issuing
Bank and each Swingline Lender).
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Derivatives Contract” means an interest rate or currency swap, cap or collar
agreement, foreign exchange agreement, commodity contract or similar arrangement
entered into by the Parent or any of its Subsidiaries providing for protection
against fluctuations in interest rates, currency exchange rates, commodity
prices or the exchange of nominal interest obligations, either generally or
under specific contingencies.
“Derivatives Providers” means any Person that, at the time it enters into a
Derivatives Contract permitted under Section 9.09, is a Lender, an Affiliate of
a Lender, the Administrative Agent or an Affiliate of the Administrative Agent,
in its capacity as a party to such Derivatives Contract.

- 11 -

--------------------------------------------------------------------------------




“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit I to be executed and delivered by the Borrower pursuant to
Section 12.10, as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Disposition” means the disposition of any or all of the assets (including any
Equity Interest owned thereby) of any Loan Party or any Subsidiary thereof
whether by sale, lease, transfer or otherwise.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for an Equity Interest which is not a Disqualified Equity Interest)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (in each case, other than solely as a result of a
change of control or asset sale), in whole or in part, in each case prior to the
date that is ninety one (91) days after the Revolving Termination Date;
provided, however, that if such Equity Interest is issued to any plan for the
benefit of employees of the Parent or its direct or indirect Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Equity Interest solely because it may be required to be repurchased
in order to satisfy applicable statutory or regulatory obligations. For the
avoidance of doubt, the Warrants do not constitute Disqualified Equity Interest
so long as no amendment or waiver to the documentation governing the Warrants
modifies the terms thereof in such a manner that causes the Warrants to qualify
as Disqualified Equity Interest.
“Disqualified Institutions” means (a) competitors of the Borrowers and
Affiliates of such competitors, in each case identified by the Borrowers to the
Administrative Agent in writing (including by electronic communication) on or
prior to October 30, 2015 and as may be otherwise identified by the Borrowers to
the Administrative Agent in writing from time to time (but no such
identification shall apply retroactively to Persons that already acquired and
continue to hold (or have and remain committed to acquire, without giving
retroactive effect to any such commitment) an assignment or participation
interest) and (b) other Persons identified as Disqualified Institutions by the
Borrowers to the Administrative Agent in writing (including electronic
communication) on or prior to October 30, 2015.
“Dollars” or “$” means the lawful currency of the United States.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued

- 12 -

--------------------------------------------------------------------------------




by the Commodity Futures Trading Commission and/or the United States Securities
and Exchange Commission.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries or (ii) a Disqualified Institution.
“Environmental Laws” means any Applicable Law relating to the use, handling,
disposal or release of any Hazardous Material and to the protection of the
environment or natural resources including the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof, and any analogous or comparable state or local laws,
regulations or ordinances that concern the protection of the environment or
natural resources.
“Equity Interest” means, with respect to any Person, any and all capital stock
of a corporation, any and all equivalent ownership interests in a Person (other
than a corporation) and any and all warrants, rights or options to purchase any
of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due statutorily required contributions to a Multiemployer Plan or
Plan unless such failure is cured within 30 days or the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA) or in reorganization (within the
meaning of Section 4241 of ERISA); or (i)  the imposition of any liability under
Title IV of ERISA, other than for PBGC

- 13 -

--------------------------------------------------------------------------------




premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under
Title IV of ERISA.
“ERISA Group” means the Parent, any Subsidiary of the Parent and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Parent or any
Subsidiary of the Parent, are treated as a single employer under Section 414 of
the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.01, but only
to the extent that any requirement for notice or lapse of time or any other
condition thereto has been satisfied.
“Exchange Act” has the meaning given to that term in Section 10.01(k)(i).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such related
Specified Swap Obligation. If a Specified Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Specified Swap Obligation that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
participation in a Letter of Credit pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or participation in a
Letter of Credit (other than pursuant to an assignment request by the Borrowers
under Section 4.06) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.10, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.10(f) and (d) any United States federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of October 23, 2013, among the Parent, the Partnerships and
certain other Borrowers, as borrowers, the Parent and certain subsidiaries of
the Parent, as guarantors, various lenders party thereto from time to time and
Wells Fargo Bank, National Association, as

- 14 -

--------------------------------------------------------------------------------




administrative agent and collateral agent, as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof.
“Extended Revolving Loans” has the meaning given to that term in
Section 2.17(a).
“Extended Revolving Commitment” has the meaning given to that term in
Section 2.17(a).
“Extending Revolving Lender” has the meaning given to that term in
Section 2.17(a).
“Extension” has the meaning given to that term in Section 2.17(a).
“Extension Offer” has the meaning given to that term in Section 2.17(a).
“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as reasonably
determined by the Person making a Disposition or other determination of Fair
Market Value; provided that if the Parent or its Subsidiary or Joint Venture
obtains or causes any other Person to obtain a third party appraisal with
respect to any asset by an appraiser reasonably acceptable to the Administrative
Agent having an effective date no more than 180 days prior to the date of
calculation, the Fair Market Value of such asset is to be conclusively
determined by such appraisal.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent, provided,
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Fees” means the fees and commissions provided for or referred to in
Section 3.05 and any other fees payable by the Borrowers hereunder or under any
other Loan Document.
“FFO” means net income (determined in accordance with GAAP), excluding (a) gains
(or losses) from debt restructuring and sales of property, (b) extraordinary or
non-recurring expenses, income, losses or gains (including, for the avoidance of
doubt, gains or losses on debt retirements), and (c) non-cash income and
non-cash charges (including depreciation and amortization, and after adjustments
for unconsolidated partnerships and Joint Ventures (which will be calculated to
reflect

- 15 -

--------------------------------------------------------------------------------




funds from operations on the same basis)), as determined and adjusted in
accordance with the standards established from time to time by the National
Association of Real Estate Investment Trusts, but in any case excluding any
write down due to impairment of assets.
“Fitch” means Fitch, Inc. or any successor.
“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (i) Combined EBITDA for the four fiscal quarter period then ended
to (ii) Fixed Charges for such period.
“Fixed Charges” means, for any period, solely with respect to the Parent
Guarantors, the Borrowers and their respective Subsidiaries and the Joint
Ventures (but, in the case of consolidated non-Wholly Owned Subsidiaries and
Joint Ventures of the Parent Guarantors or the Borrowers, only to the extent
allocable (based on economic share and not necessarily the percentage ownership)
to the Parent Guarantors, the Borrowers or their Wholly Owned Subsidiaries), the
sum of the amounts for such period of (i) regularly scheduled payments of
principal of Indebtedness of such Persons (other than any balloon payments),
(ii) Interest Expense, (iii) payments of dividends in respect of Disqualified
Equity Interest of the Borrowers or the Parent Guarantors; and (iv) to the
extent not otherwise included in Interest Expense, dividends and other
distributions paid during such period by the Borrowers or the Parent Guarantors
with respect to preferred stock or preferred operating units (excluding
distributions on convertible preferred units).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Fraudulent Transfer Laws” means, collectively, section 548 of the Bankruptcy
Code (11 U.S.C. §548) or any applicable provisions of comparable state law.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to any Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or
repaid by the Borrowers.
“Funding Borrower” means any Borrower that makes any payment or distribution on
any date under this Agreement and the other Loan Documents that exceeds its
Obligation Fair Share as of such date.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (including Statement of Financial Accounting Standards

- 16 -

--------------------------------------------------------------------------------




No. 168, “The FASB Accounting Standards Codification”) or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession in the United States, which are applicable to the
circumstances as of the date of determination.
“GGP LLC” means GGP, LLC, a Delaware limited liability company and shall include
such Person’s permitted successors and assigns.
“GGP LP II” means GGP Limited Partnership II, a Delaware limited partnership and
shall include such Person’s permitted successors and assigns.
“GGP Partnership” has the meaning set forth in the introductory paragraph hereof
and shall include such Person’s permitted successors and assigns.
“GGPLP LLC” has the meaning set forth in the introductory paragraph hereof and
shall include such Person’s permitted successors and assigns.
“GGPLPLLC Pledgor” has the meaning set forth in the introductory paragraph
hereof and shall include such Person’s permitted successors and assigns.
“GGPLP Pledgor” has the meaning set forth in the introductory paragraph hereof
and shall include such Person’s permitted successors and assigns.
“GGPLP RE Pledgor” has the meaning set forth in the introductory paragraph
hereof and shall include such Person’s permitted successors and assigns.
“GGPOP Partnership” has the meaning set forth in the introductory paragraph
hereof and shall include such Person’s permitted successors and assigns.
“GGP Property” or “GGP Properties” means any asset owned, leased or operated by
the Parent or any Subsidiary of the Parent (whether a Wholly Owned Subsidiary or
otherwise) or Joint Venture owned by the Parent or any of its Subsidiaries.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall initially include the Parent Guarantors and GGPLP Real Estate, Inc., a
Delaware corporation; provided, however, except to the extent such Guarantor
shall be required to guaranty the Obligations pursuant to Section 7.12, upon a
Guarantor Release Date applicable to any Guarantor (other than any Parent
Guarantor) such Guarantor shall be automatically released from its obligations
under the Loan Documents and shall cease to be Guarantor hereunder.

- 17 -

--------------------------------------------------------------------------------




“Guarantor Release Date” means, with respect to any Guarantor (other than any
Parent Guarantor), the date, if any, upon which the Parent delivers to the
Administrative Agent and the Lenders a certificate of a Responsible Offer of the
Parent (in form and substance reasonably acceptable to the Administrative Agent)
certifying that as of the date of such certificate and after giving effect to
the proposed release therein, (i) no Default or Event of Default exists prior to
or after giving effect to such release, (ii) all the representations and
warranties in the Loan Documents are and shall be true and correct in all
material respects as of the date of such release (except for any representation
made as of a specified earlier date, in which case such representation shall be
true and correct in all material respects as of such earlier date and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents), and (iii) such Guarantor to be released is not a borrower or
guarantor of, or otherwise obligated in respect of, any other Recourse
Indebtedness.
“Guaranty” means the guaranty executed and delivered pursuant to Section 5.01
and substantially in the form of Exhibit B.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or “toxicity”; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; (d) asbestos in any form; (e) toxic mold; and (f) electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty parts per million.
“Immaterial Subsidiaries” means, at any time, Subsidiaries that, on a
consolidated basis with their respective Subsidiaries and treated as if all such
Subsidiaries and their respective Subsidiaries were combined and consolidated as
a single Subsidiary, have an aggregate net equity value of $200,000,000 or less.
“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than deferred compensation to officers and employees and trade
payables and accrued expenses incurred by such Person in the ordinary course of
business) and only to the extent such obligations constitute indebtedness for
purposes of GAAP, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Capitalized Lease Obligations
of such Person, (e) all obligations of such Person, contingent or otherwise, as
an account party or applicant under acceptance, letter of credit or similar
facilities, (f) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Disqualified Equity
Interest of such Person (other than (i) obligations existing on the Closing Date
that any direct or indirect parent of such Person has the right (subject to
satisfaction of applicable securities law requirements, including the filing of
registration statements) to satisfy by delivery of its Equity Interests,
(ii) obligations that any direct or indirect parent of such

- 18 -

--------------------------------------------------------------------------------




Person is given the right to satisfy by delivery of its Equity Interests and
(iii) obligations to redeem trust preferred securities), (g) all Contingent
Obligations of such Person in respect of the foregoing items (a) through (f),
(h) all obligations of the kind referred to in clause (a) through (g) above
secured by any Lien on property owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation (but excluding
Liens for taxes not overdue by more than thirty (30) days or that are being
contested in good faith), and (i) for the purposes of an Event of Default only,
the net obligations of such Person in respect of Derivatives Contracts. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. The amount of any Indebtedness under clause (h) above shall be limited
to the lesser of the amount of such Indebtedness or the Fair Market Value of the
assets securing such Indebtedness, as reasonably determined by the Borrowers.
For the avoidance of doubt, the Warrants do not constitute Indebtedness so long
as no amendment or waiver to the documentation governing the Warrants modifies
the terms thereof in such a manner that causes the Warrants to qualify as a
Disqualified Equity Interest.
“Indemnifiable Amounts” has the meaning given to that term in Section 11.08.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Information Materials” has the meaning given to that term in Section 8.06.
“Insolvency Event” means, with respect to any Person, such Person becomes the
subject of a proceeding under any Debtor Relief Law, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided that an Insolvency Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof; provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Interest Expense” means, for any period, total interest expense (including (a)
that portion attributable to Capital Leases in accordance with GAAP, (b)
commissions, discounts, and other fees and charges owed with respect to letters
of credit, and (c) net costs under Derivatives Contracts, including any
termination fee or payment thereunder (provided that notwithstanding the
treatment of such fees or payments under GAAP, such termination fee or payment
shall be amortized on a straight-line basis over the remaining term of the
applicable terminated Derivatives Contracts)) of the Parent Guarantors, the
Borrowers and their respective Subsidiaries and Joint Ventures (but, in

- 19 -

--------------------------------------------------------------------------------




the case of consolidated non-Wholly Owned Subsidiaries and Joint Ventures of the
Parent Guarantors or the Borrowers, only to the extent allocable (based on
economic share and not necessarily the percentage ownership) to the Parent
Guarantors, the Borrowers or their Wholly Owned Subsidiaries), but excluding,
however, (i) any amount not payable in Cash, (ii) one-time payments, (iii)
original issue discount, (iv) fees payable under Sections 3.05(a) and (d), (v)
fees and expenses paid in connection with (A) any Investment, Indebtedness,
merger, consolidation, dissolution, liquidation, or Disposition permitted under
Sections 9.02, 9.06 and 9.11, or (B) issuance of Equity Interests, in each case
whether or not consummated, and (vi) any default interest, make-whole or similar
payments required to be paid pursuant to the Plan of Reorganization.
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, second, third or sixth
calendar month, or if agreed by all relevant affected Lenders, first calendar
week, thereafter, as the Borrowers may select in a Notice of Borrowing, Notice
of Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Revolving Termination Date, such Interest Period shall end on the
Revolving Termination Date; and (ii) each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means, as to any Person, (a) any purchase or other acquisition by
such Person of, a beneficial interest in, any Equity Interest of any other
Person (other than of a Loan Party); and (b) any loan or advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable, loans and advances to directors, officers, or
employees and similar items made or incurred in the ordinary course of business)
or capital contribution by such Person to any other Person, including all
Indebtedness owing to such Person arising from a sale of property by such Person
other than in the ordinary course of its business. The amount of any Investment
of the type described in clauses (a) and (b) shall be the original cost of such
Investment plus the cost of all additions thereto, minus repayment of or returns
on such Investment, but without any adjustments for increases or decreases in
value, or write- ups, write- downs or write- offs with respect to such
Investment. Notwithstanding the foregoing, Investments shall not include any
promissory note received in connection with a Disposition.
“Investment Grade Credit Rating” means (a) with respect to Fitch, a credit
rating of BBB- or higher, (b) with respect to Moody’s, a credit rating of Baa3
or higher and (c) with respect to S&P, a credit rating of BBB- or higher.

- 20 -

--------------------------------------------------------------------------------




“Issuing Bank” means, collectively, Wells Fargo, Deutsche Bank AG New York
Branch, Citibank, N.A. and Royal Bank of Canada and one or more other Lenders
reasonably acceptable to the Parent that agree to serve as Issuing Banks, each
in its capacity as an issuer of Letters of Credit pursuant to Section 2.02.
“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit K, among the Borrowers, the Administrative Agent and any Lender becoming
a party to this Agreement or electing to increase its Revolving Commitment
pursuant to Section 2.15.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“L/C Commitment Amount” has the meaning given to that term in Section 2.02(a).
“L/C Disbursements” has the meaning given to that term in Section 3.09(b).
“Lender” means the Persons listed on Schedule I, and any other Person that shall
have become a party to this Agreement as a Lender pursuant to an Assignment and
Assumption, other than any Person that ceases to be a party hereto as a Lender
pursuant to an Assignment and Assumption; provided, however, that the term
“Lender” shall exclude (a) except as otherwise expressly provided herein, any
Lender (or its Affiliates) in its capacity as either a Cash Management Bank or
Derivatives Provider and (b) all Disqualified Institutions. Unless the context
otherwise requires, the term “Lenders” includes each Swingline Lender.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.02(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuing Bank and the Lenders, and under its sole dominion and
control.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for the rights
and obligations of the parties concerned or at risk with respect to such Letter
of Credit.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrowers at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than any Lender then acting as an Issuing Bank) shall be deemed to
hold a Letter

- 21 -

--------------------------------------------------------------------------------




of Credit Liability in an amount equal to its participation interest under
Section 2.02 in the related Letter of Credit, and each Lender then acting as an
Issuing Bank shall be deemed to hold a Letter of Credit Liability in an amount
equal to its retained interest in the related Letter of Credit after giving
effect to the acquisition by the Lenders (other than any Lender then acting as
an Issuing Bank) of their participation interests under such Section.
“LIBOR” means, for the Interest Period for any LIBOR Loan and a Base Rate Loan
determined in accordance with clause (c) of the definition thereof, the rate of
interest obtained by dividing (i) the rate of interest per annum determined on
the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States); provided that if, as so determined, LIBOR
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately
11:00 a.m. (London time) two Business Day prior to the first day of the
applicable Interest Period for a period equal to such Interest Period. Any
change in the maximum rate or reserves described in the preceding clause (ii)
shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.
“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan) bearing interest at a rate based on LIBOR.
“Lien” means, as applied to the property of any Person, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement in respect of the property of a Person, in each case, in the
nature of security (including any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).
“Loan” means a Revolving Loan or a Swingline Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, the Security
Documents, each Letter of Credit Document and each other document, certificate,
agreement or instrument now or hereafter executed and delivered by, or on behalf
of, a Loan Party for the benefit of any Agent, Issuing Bank or any Lender and
required to be delivered under any of the foregoing (and other than any
Derivatives Contract or Cash Management Agreement).
“Loan Party” means each Borrower and each Guarantor.

- 22 -

--------------------------------------------------------------------------------




“Management Company” means General Growth Management, Inc., a Delaware
corporation, and any of its successors and assigns that are Affiliates of the
Parent.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Parent and its Subsidiaries, taken as a
whole, (b) the ability of the Loan Parties, taken as a whole, to perform any
obligations under the Loan Documents, (c) the material rights and remedies of
the Lenders, the Issuing Banks and the Administrative Agent, taken as a whole,
under the Loan Documents, or (d) the legality, validity or enforceability of the
Loan Documents, taken as a whole.
“Material Contract” means any contract or other arrangement (other than Loan
Documents, Secured Cash Management Agreements and Secured Derivatives
Contracts), to which the Parent or its Subsidiaries is a party as to which the
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material REIT Subsidiary” means a Material Subsidiary of the Parent that is a
REIT (other than any Subsidiary all or substantially all of whose assets
comprise Specified Properties or Equity Interests of a Person all or
substantially all of whose assets comprise any Specified Property).
“Material Subsidiary” means each Subsidiary of the Parent that is not an
Immaterial Subsidiary.
“Maximum Increase Amount” has the meaning given that term in Section 2.15.
“Minimum Extension Condition” has the meaning given that term in
Section 2.17(b).
“Moody’s” means Moody’s Investors Service, Inc. or any successor.
“Mortgage Loans” means all loans acquired or originated by the Parent or any of
its Subsidiaries secured by mortgages or deeds of trust on properties that are
not owned by the Parent or any of its Subsidiaries.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six (6) plan years made contributions and has any continuing
liability, contingent or otherwise, including for these purposes any Person
which ceased to be a member of the ERISA Group during such six-year period.
“Municipal Financing” means any tax increment financings, sales or real estate
tax rebates, payment in lieu of taxes (PILOTs), special improvement districts,
financings funded by the issuance of bonds or other negotiable instruments
sponsored or issued by a Governmental Authority or quasi-Governmental Authority,
financings related to on-site or off-site infrastructure or public works or any
other financing arrangements for which the Parent or any of its Subsidiaries is
an obligor and a Governmental Authority or quasi-Governmental Authority is the
obligee.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, Secured
Derivatives Contract or Secured

- 23 -

--------------------------------------------------------------------------------




Cash Management Agreement) which prohibits or purports to prohibit the creation
or assumption of any Lien on such asset as security for Indebtedness of the
Person owning such asset or any other Person; provided, however, that an
agreement that conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge.
“Net Cash Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (i) Combined EBITDA for the four fiscal quarter period
then ended to (ii) Interest Expense for such four fiscal quarter period.
“Net Indebtedness to Value Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Combined Total Debt as of such date to (b) Value (less
the aggregate amount of Cash and Cash Equivalents subtracted from Indebtedness
pursuant to clause (b) of the definition of Combined Total Debt).
“Net Operating Income” means, for any GGP Property, the difference between
(a) rents and other revenues received in the ordinary course from such GGP
Property (including proceeds of rent loss or business interruption insurance),
proceeds and other income received from such property, including all
pass-through reimbursables (to the extent the expense being reimbursed is
included as an expense in clause (b) below) and percentage rent (but excluding
security or other deposits, early lease termination or other penalties, or other
income of a non-recurring nature except to the extent applied in satisfaction of
tenants’ obligations for rent or other payments due) during the determination
period, less (b) an amount equal to all costs and expenses (excluding interest
expense, income taxes (including any franchise taxes or other similar taxes
based on income, profits or capital), and any expenditures that are capitalized
in accordance with GAAP) incurred as a result of, or in connection with, or
properly allocated to, the operation or leasing of such property during the
determination period; provided, however, that the amount for the expenses for
the management of a property included in clause (b) above shall be set at three
percent (3%) of the amount provided in clause (a) above. Net Operating Income
shall be calculated on a consolidated basis in accordance with GAAP, and
including (without duplication), in the case of consolidated non-Wholly Owned
Subsidiaries and Joint Ventures of the Parent Guarantors or the Borrowers, to
the extent allocable (based on economic share and not necessarily the percentage
ownership) to the Parent Guarantors, the Borrowers or their Wholly Owned
Subsidiaries.
“Nimbus Partnership” shall have the meaning assigned to it in the introductory
paragraph hereto and shall include such Person’s permitted successors and
assigns.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a Revolving Note or a Swingline Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent) to be
delivered to the Administrative Agent pursuant to Section 2.01(b) evidencing any
Borrower’s request for a borrowing of Revolving Loans.

- 24 -

--------------------------------------------------------------------------------




“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent) to be
delivered to the Administrative Agent pursuant to Section 2.08 evidencing any
Borrower’s request for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent) to be
delivered to the Administrative Agent pursuant to Section 2.09 evidencing any
Borrower’s request for the Conversion of a Loan from one Type to another Type.
“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent)
to be delivered to any Swingline Lender pursuant to Section 2.03(b) evidencing
any Borrower’s request for a Swingline Loan.
“Obligation Aggregate Payments” means, with respect to a Borrower as of any date
of determination, an amount equal to (i) the aggregate amount of all payments
and distributions made on or before such date by such Borrower in respect of
this Agreement and the other Loan Documents (including in respect of
Section 3.11) minus (ii) the aggregate amount of all payments received on or
before such date by such Borrower from the other Borrowers as contributions
under Section 3.11.
“Obligation Fair Share” means, with respect to a Borrower as of any date of
determination, an amount equal to (i) the ratio of (X) the Obligation Fair Share
Contribution Amount with respect to such Borrower to (Y) the aggregate of the
Obligation Fair Share Contribution Amounts with respect to all Borrowers,
multiplied by (ii) the aggregate amount paid or distributed on or before such
date by all Funding Borrowers under this Agreement and the other Loan Documents
in respect of the Obligations guarantied.
“Obligation Fair Share Contribution Amount” means, with respect to a Borrower as
of any date of determination, the maximum aggregate amount of the Obligations of
such Borrower under this Agreement and the other Loan Documents that would not
render its Obligations hereunder or thereunder subject to avoidance as a
fraudulent transfer or conveyance under Fraudulent Transfer Laws; provided that,
solely for purposes of calculating the Obligation Fair Share Contribution Amount
with respect to any Borrower for purposes of Section 3.11, any assets or
liabilities of such Loan Party arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or Obligations of contribution
pursuant to Section 3.11 shall not be considered as assets or liabilities of
such Borrower.
“Obligation Fair Share Shortfall” means, with respect to a Borrower as of any
date of determination, the excess, if any, of the Obligation Fair Share of such
Borrower over the Obligation Aggregate Payments of such Borrower.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including the Fees
and indemnification obligations, whether

- 25 -

--------------------------------------------------------------------------------




direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note. For the avoidance of doubt, “Obligations” shall not include
Secured Derivatives Obligations or Secured Cash Management Obligations.
“Occupancy Rate” means, with respect to a GGP Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such GGP
Property actually occupied by tenants paying rent at rates not materially less
than rates generally prevailing at the time the applicable lease was entered
into, pursuant to binding leases as to which no monetary default has occurred
and has continued unremedied for 30 or more days to (b) the aggregate net
rentable square footage of such GGP Property. For the purposes of the definition
of “Occupancy Rate”, a tenant shall be deemed to actually occupy a GGP Property
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build out or
that is otherwise scheduled to be open for business within 90 days of such date.
“OFAC” means the Office of Foreign Assets Control of the United States Treasury
Department.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.
“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include such Person’s permitted successors and assigns.
“Parent Guarantors” means, collectively, GGP LP II, GGP LLC, GGP Real Estate
Holding I, Inc., a Delaware corporation, and GGP Real Estate Holding II, Inc., a
Delaware corporation.
“Participant” has the meaning given that term in Section 12.06(d).
“Participant Register” has the meaning given that term in Section 12.06(d).
“Partnerships” has the meaning set forth in the introductory paragraph hereof
and shall include such Persons’ permitted successors and assigns.
“Patriot Act” has the meaning given that term in Section 8.07.    
“PBGC” means the Pension Benefit Guaranty Corporation.

- 26 -

--------------------------------------------------------------------------------




“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
Governmental Authority or other entity of whatever nature.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six (6) years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group and as to which any member of the
ERISA Group has any continuing liability, contingent or otherwise.
“Plan of Reorganization” means the Plan Debtors’ Third Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code, as Modified, dated
August 27, 2010, filed by GGP, Inc. (the predecessor-in-interest to GGP LLC),
GGPOP Partnership, GGPLP L.L.C. and certain other Subsidiaries of the Parent
with the Bankruptcy Court, together with all exhibits, supplements, annexes,
schedules and any other attachments thereto, and confirmed by the Bankruptcy
Court by order entered October 21, 2010.
“Post-Default Rate” means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due, the rate otherwise
applicable plus an additional two percent (2.0%) per annum, (b) in respect of
interest, the rate otherwise born by the applicable Loans to which such interest
relates plus an additional two percent (2.0%) per annum and (c) with respect to
Fees that are not paid when due (whether at the payment date in respect thereof,
at stated maturity or by acceleration), a rate per annum equal to the Base Rate
as in effect from time to time plus the Applicable Margin plus an additional two
percent (2.0%) per annum.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402- 1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrowers and the Lenders.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then directly owned by any Loan Party or any Subsidiary
of a Loan Party in any real property.

- 27 -

--------------------------------------------------------------------------------




“Real Property Under Construction” means a GGP Property currently or previously
under development until the earlier to occur of: (a) such GGP Property achieving
an Occupancy Rate of 80% (or greater) of gross leaseable area, and (b) the
1-year anniversary of the completion of the development of such GGP Property.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Recourse Indebtedness” means any Indebtedness, to the extent that recourse of
the applicable lender for non-payment is not limited to such lender’s Liens on a
particular asset or group of assets (other than in the case of customary
non-recourse carve-outs, including fraud, criminal activity, misapplication of
funds, ad valorem taxes and environmental matters).
“Register” has the meaning given that term in Section 12.06(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including Regulation D of the Board of
Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy or liquidity requirements.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse each Issuing Bank for any drawing
honored by such Issuing Bank under a Letter of Credit.
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Internal
Revenue Code.
“REIT Subsidiary” means a Subsidiary of the Parent that is a REIT.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Requisite Lenders” means, as of any date, (a) Lenders having Revolving
Commitments representing more than fifty percent (50%) of the aggregate amount
of the Revolving Commitments of all Lenders, or (b) if the Revolving Commitments
have been terminated or reduced to zero, Lenders holding outstanding Loans and
Letter of Credit Liabilities representing more than fifty

- 28 -

--------------------------------------------------------------------------------




percent (50%) of the principal amount of the aggregate outstanding Loans and
Letter of Credit Liabilities; provided that in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded. For purposes of this definition, a Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.
“Responsible Officer” means with respect to the Parent, any Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
operating officer, chief legal officer or any executive vice president (or other
individual performing similar functions) of the Parent, such Borrower or such
Subsidiary.
“Restricted Junior Payment” means any dividend or other distribution, direct or
indirect, on account of any shares of any Equity Interest of any Borrower or any
Parent Guarantor now or hereafter outstanding, except a dividend payable solely
in shares of Equity Interest of such Person or of any direct or indirect parent
of such Person or in rights to subscribe for the purchase of such Equity
Interest.
“Revolving Commitment” means, as to each Lender (other than the Swingline
Lenders), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.01, to participate in Letters of Credit pursuant to Section 2.02(i),
and to participate in Swingline Loans pursuant to Section 2.03(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Lender becoming a party
hereto in accordance with Section 2.15, as the same may be reduced from time to
time pursuant to Section 2.11 or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.06.
“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.
“Revolving Loan” means a loan made by a Lender to the Borrowers pursuant to
Section 2.01(a).
“Revolving Note” means, to the extent issued pursuant to Section 2.10, a
promissory note executed by the Borrowers substantially in the form of Exhibit
G, and payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Revolving Commitment.

- 29 -

--------------------------------------------------------------------------------




“Revolving Termination Date” means October 30, 2020.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
“Sanctioned Person” is defined in Section 6.01(r) hereof.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Cash Management Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrowers or any other Loan Party under
or in respect of any Secured Cash Management Agreement, whether direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
and whether or not evidenced by any written confirmation.
“Secured Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between any Borrower or any
other Loan Party and any Derivatives Provider.
“Secured Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrowers or any other Loan Party under
or in respect of any Secured Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Secured Obligations” means, collectively, (a) the Obligations, (b) all Secured
Derivatives Obligations and (c) all Secured Cash Management Obligations;
provided that the definition of “Secured Obligations” shall not create or
include any guarantee by any Loan Party of (or grant of security interest by any
Loan Party to support, as applicable) any Excluded Swap Obligations of such Loan
Party for purposes of determining any obligations of any Loan Party.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Banks, the Derivatives Providers, the Cash Management Banks, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.
“Securities Act” means the Securities Act of 1933, together with all rules and
regulations issued thereunder.
“Security Document” means any security agreement, financing statement, or other
document, instrument or agreement creating, evidencing or perfecting the
Administrative Agent’s Liens in the Collateral, if any.

- 30 -

--------------------------------------------------------------------------------




“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability); (b) such Person is able to pay its debts or
other obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it is engaged.
“Specified Properties” means any Real Estate Assets and/or Subsidiary having an
aggregate net equity value less than $200,000,000.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Stated Amount” means, as of any date of determination, the amount available to
be drawn by a beneficiary under a Letter of Credit; provided, that for all
purposes, other than the calculation of Fees or other amounts due from the
Borrowers in respect of outstanding Letter of Credit Liabilities on any date,
the “Stated Amount” of any Letter of Credit that by its terms or the terms of
any Letter of Credit Documentation related thereto provides for one or more
automatic increases in the stated amount thereof, shall be deemed to be the
maximum amount available to be drawn by a beneficiary under such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount is in effect at such time.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company, trust, estate or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person.
“Swingline Availability” has the meaning given that term in Section 2.03(a).
“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.03 in an amount up to, but not exceeding
the amount set forth in the first sentence of Section 2.03(a), as such amount
may be reduced from time to time in accordance with the terms hereof.
“Swingline Lender” means each of Wells Fargo Bank, National Association,
Deutsche Bank AG New York Branch, Citibank, N.A. and Royal Bank of Canada, in
such capacity, together with their respective successors and permitted assigns.
“Swingline Loan” means a loan made by the applicable Swingline Lender to the
Borrowers pursuant to Section 2.03.

- 31 -

--------------------------------------------------------------------------------




“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.
“Swingline Note” means, to the extent issued pursuant to Section 2.10, a
promissory note executed by the Borrowers substantially in the form of Exhibit
H, and payable to the order of the applicable Swingline Lender in a principal
amount equal to the amount of such Swingline Lender’s Swingline Commitment as
originally in effect and otherwise duly completed.
“Swingline Sublimit” has the meaning given that term in Section 2.03(a).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Titled Agent” has the meaning given to that term in Section 11.11
“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“United States” means the United States of America.
“Value” means the sum, without duplication, of (a) Net Operating Income for all
GGP Properties for the immediately preceding four (4) calendar quarters,
capitalized at 6.00% (excluding any GGP Property included on a cost basis
pursuant to clause (c) below) including for purposes of this definition of
Value, the Net Operating Income of international assets, (b) the Fair Market
Value of development and inactive assets owned by the Parent or any of its
Subsidiaries (Wholly Owned Subsidiaries or otherwise) or Joint Ventures,
including raw land, vacant out-parcels, loans receivable, capital expenditures
and other underutilized assets with de minimis income (at the lesser of cost or
Fair Market Value); (c) the cost basis of new acquisitions of the Parent or any
of its Subsidiaries (Wholly Owned Subsidiaries or otherwise) or Joint Ventures
(calculated as (i) 100% for assets owned by any Parent Guarantor, any Borrower
or any Wholly Owned Subsidiary of the Parent Guarantors or any Borrower and
(ii) in the case of consolidated non-Wholly Owned Subsidiaries and Joint
Ventures of the Parent Guarantors or the Borrowers, only to the extent allocable
(based on economic share and not necessarily the percentage ownership) to the
Parent Guarantors, the Borrowers or their Wholly Owned Subsidiaries for the
twelve month period after any such acquisition); (d) other than for purposes of
the Net Indebtedness to Value Ratio, Cash and Cash Equivalents of the Parent
Guarantors, the Borrowers and their Subsidiaries and Joint Ventures (but, in the
case of consolidated non-Wholly Owned Subsidiaries and Joint Ventures of the
Parent Guarantors or the Borrowers, only to the extent allocable (based on
economic share and not necessarily the percentage ownership) to the Parent
Guarantors, the Borrowers or their Wholly Owned Subsidiaries), in each case as
determined in accordance with GAAP, except as otherwise noted above with respect
to non-Wholly Owned Subsidiary and Joint Venture allocations, without
duplication; (e) aggregate sums spent on the construction of improvements
(including land acquisition costs) for any Real Estate Asset which is raw land,
vacant out-parcels or is the subject of a material construction project, but
excluding such sums with respect to Real Estate Assets subject to material
construction projects, if the Parent elects to include revenues in Net Operating
Income (provided that such costs can be included if the project is a renovation
or expansion of a Real Estate Asset that is otherwise complete and operational,
the construction will not impair ongoing business and operations and the
inclusion of such revenues in Net

- 32 -

--------------------------------------------------------------------------------




Operating Income and such aggregate sums in Value is not duplicative); and (f)
the Adjusted EBITDA of the Management Company for the immediately preceding four
(4) fiscal quarters, capitalized at 15%.
“Warrants” means the Series A-1 Warrants and Series A-2 Warrants listed on
Schedule 1.01(b) hereto that, in each case, were issued by the Parent pursuant
to the Plan of Reorganization under and in accordance with that certain Warrant
Agreement, dated as of November 9, 2010, between the Parent and Mellon Investor
Services, LLC, as warrant agent.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Raw Land” shall mean land owned by the Parent or its Wholly Owned
Subsidiaries that is not under development and for which no development is
planned to commence within 12 months after the date on which it was acquired.
“Wholly Owned Subsidiary” means, as to any Person or Persons, any Subsidiary of
any of such Person or Persons all of the Equity Interests of which (other than
directors’ qualifying shares and, in the case of any REIT Subsidiary, non-
participating preferred equity with a base liquidation preference of no more
than $180,000) is owned by such Person or Persons directly or indirectly.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
Section 1.02
General; References to Central Time.

(a)    Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements required to be delivered by the Parent to the
Administrative Agent pursuant to Section 8.01 and 8.02 shall be prepared in
accordance with GAAP as in effect at the time of such preparation. Subject to
the foregoing, calculations in connection with the definitions, covenants and
other provisions hereof shall (i) utilize accounting principles and policies in
conformity with GAAP and (ii) shall not give effect to any election made by the
Parent or any of its Subsidiaries under Accounting Standards Codification 825-10
(or any other Financial Accounting Standard having a similar result or effect)
to value Indebtedness or other liabilities of any Loan Party or any Subsidiary
of any Loan Party or any Joint Venture at “fair value.” If at any time any
change in GAAP (or the application thereof) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Parent or
the Partnerships shall so request, the Administrative Agent and the Partnerships
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (and the application
thereof) (subject to the approval of the Requisite Lenders), provided that,
(i) until so amended, such ratio or requirement shall continue to be computed in
conformity with those accounting principles and policies in effect before giving
effect to such change in GAAP or the application thereof, (ii) such amendment
shall not require the payment of any fee and (iii) the Borrowers shall provide
to the Administrative Agent a reconciliation between calculations made before
and after giving effect to such change in GAAP (and the application thereof).
References

- 33 -

--------------------------------------------------------------------------------




in this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated, amended and restated, or otherwise modified
from time to time to the extent not otherwise prohibited hereby and in effect at
any given time. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrowers or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrowers. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.
(b)    The use herein of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.
(c)    The terms lease and license shall include sub-lease and sub-license, as
applicable. Unless otherwise indicated, all references to time are references to
Central time.
(d)    Any financial ratios required to be maintained by the Borrowers pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up for
five (5)).
(e)    Unless otherwise expressly provided herein, (a) references to
organizational documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, extensions, supplements and other
modifications not prohibited by any Loan Document; and (b) references to any
law, statute, treaty, rule, regulation, code, etc. shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law, statute, treaty, rule, regulation, code, etc.
(f)    When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance

- 34 -

--------------------------------------------------------------------------------




shall extend to the immediately succeeding Business Day and such extension of
time shall be reflected in computing interest or fees, as the case may be.
Article II.    CREDIT FACILITY
Section 2.01
Revolving Loans.

(g)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, each Lender severally and not jointly agrees to make
Revolving Loans to the Borrowers during the period from and including the
Closing Date to but excluding the Revolving Termination Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, such
Lender’s Revolving Commitment. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof. Each borrowing and Continuation under Section 2.08 of, and each
Conversion under Section 2.09 of Base Rate Loans into, LIBOR Loans shall be in
an aggregate minimum of $3,000,000 and integral multiples of $500,000 in excess
of that amount. Notwithstanding the immediately preceding two sentences but
subject to Section 2.14, a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments. Within the foregoing amount
limitations and subject to the terms and conditions of this Agreement, the
Borrowers may borrow, repay and reborrow Revolving Loans.
(h)    Requests for Revolving Loans. Not later than 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Central time at least three
(3) Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrowers shall deliver to the Administrative Agent a Notice of
Borrowing or telephonic notice to the Administrative Agent. Any such telephonic
notice shall include all information required to be included in a Notice of
Borrowing and shall be promptly confirmed in writing by the Borrowers pursuant
to a Notice of Borrowing sent to the Administrative Agent on the same day of the
giving of the telephonic notice. Each Notice of Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the Type of
the requested Revolving Loans, and if such Revolving Loans are to be LIBOR
Loans, the initial Interest Period for such Revolving Loans. Except as otherwise
expressly provided herein, each Notice of Borrowing shall be irrevocable once
given and binding on the Borrowers. Prior to delivering a Notice of Borrowing,
the Borrowers may (without specifying whether a Revolving Loan will be a Base
Rate Loan or a LIBOR Loan) request that the Administrative Agent provide the
Borrowers with the most recent LIBOR available to the Administrative Agent. The
Administrative Agent shall provide such quoted rate to the Borrowers on the date
of such request or as soon as possible thereafter (but in any event no later
than one (1) Business Day thereafter).
(i)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under subsection (b) above, the Administrative Agent shall notify each
Lender of the proposed borrowing. Each Lender shall deposit an amount equal to
the Revolving Loan to be made by such Lender to the Borrowers with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 9:00 a.m. Central time on the date of such proposed borrowing of
Revolving Loans.

- 35 -

--------------------------------------------------------------------------------




Subject to fulfillment of all applicable conditions set forth in Section 5.02,
the Administrative Agent shall make available to the Borrowers in the account
specified in the Disbursement Instruction Agreement, not later than 1:00 p.m.
Central time on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent.
(j)    Assumptions Regarding Funding by Lenders. With respect to Revolving Loans
to be made after the Closing Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrowers the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrowers
severally agree to pay to the Administrative Agent on demand the amount of such
Revolving Loan with interest thereon, for each day from and including the date
such Revolving Loan is made available to the Borrowers but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If any Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by any Borrowers shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.
Section 2.02
Letters of Credit.

(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
the Issuing Banks, on behalf of the Lenders, agree to issue for the account of
the Borrowers during the period from and including the Closing Date to, but
excluding, the date five (5) days prior to the Revolving Termination Date, one
or more standby or commercial letters of credit (each a “Letter of Credit”) up
to a maximum aggregate Stated Amount at any one time outstanding not to exceed
$100,000,000 (the “L/C Commitment Amount”); provided that, unless the applicable
Issuing Bank shall otherwise consent thereto in writing, (i) no Issuing Bank
shall be obligated to issue Letters of Credit having an aggregate Stated Amount
greater than $25,000,000 (provided that to the extent the aggregate Stated
Amount of “Letters of Credit” issued (or deemed issued) under the Existing
Credit Agreement by any Issuing Bank which remain outstanding on the Closing
Date exceeds the limitation set forth in this clause (i) as of the Closing Date,
such Letters of Credit shall remain outstanding and the applicable Issuing Bank
hereby consents to such excess) and (ii) no Issuing Bank shall be obligated to
issue a Letter of Credit to the extent that, on the date of such Issuing Bank’s
receipt of a request for issuance pursuant to clause (c) below, the Stated
Amount of such Letter of Credit shall exceed the unused portion of the Revolving
Commitment of such Issuing Bank in its capacity as a Lender on such date.

- 36 -

--------------------------------------------------------------------------------




(b)    Terms of Letters of Credit. At the time of issuance, the form of each
Letter of Credit, and of any drafts or acceptances thereunder, shall be
reasonably acceptable to the applicable Issuing Bank and the applicable
Borrower. Notwithstanding the foregoing, in no event may any Letter of Credit
have an expiration date beyond the earlier of (A) the one-year anniversary of
the issuance of such Letter of Credit (unless otherwise agreed by the relevant
Issuing Bank) and (B) the one-year anniversary of the Revolving Termination
Date; provided, however, (i) a Letter of Credit may contain a provision
providing for the automatic extension or “evergreen” renewal of the expiration
date for additional one-year periods in the absence of a notice of non-renewal
from such Issuing Bank, but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the date set
forth in subclause (B) above and (ii)  no later than five (5) days prior to the
Revolving Termination Date, (x) the Borrowers have Cash Collateralized each
Letter of Credit, if any, with an expiration date beyond the Revolving
Termination Date in an amount equal to 100% of the Letter of Credit Liabilities
with respect to each such Letter of Credit or (y) the Borrowers have otherwise
provided for such Letter of Credit Liabilities pursuant to arrangements
reasonably satisfactory to the applicable Issuing Bank. The initial Stated
Amount of each Letter of Credit shall be at least $5,000 (or such lesser amount
as may be acceptable to the applicable Issuing Bank and the Parent).
(c)    Requests for Issuance of Letters of Credit. The Borrowers shall give the
applicable Issuing Bank and the Administrative Agent written notice at least
three (3) Business Days (or such shorter period as may be agreed to by the
applicable Issuing Bank in any particular instance) prior to the requested date
of issuance of a Letter of Credit such notice to describe in reasonable detail
the proposed terms of such Letter of Credit, and in any event shall set forth
with respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrowers shall also execute
and deliver such customary applications and agreements for standby or commercial
letters of credit, and other forms as are customarily or reasonably requested
from time to time by the applicable Issuing Bank. Provided the Borrowers have
given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction or waiver of any applicable conditions precedent set forth in
Section 5.02, the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the applicable
beneficiary. The Issuing Banks shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause any such Issuing
Bank or any Lender to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. Upon the written request of
any Borrower, the applicable Issuing Bank shall deliver to such Borrower a copy
of each Letter of Credit issued by such Issuing Bank within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of this Agreement, the terms of this
Agreement shall control. For the avoidance of doubt, no Letter of Credit
Document shall (a) (i) contain any representations and warranties, covenants or
events of default not set forth in this Agreement and any representations and
warranties, covenants and events of default shall be subject to the same
qualifiers, exceptions and exclusions as those set forth in this Agreement or
(ii) provide for any collateral security or Liens and (b) to the extent
contained therein, any such provision shall be rendered void and any such
qualifiers, exceptions and exclusions shall be incorporated therein mutatis
mutandis.

- 37 -

--------------------------------------------------------------------------------




(d)    Reimbursement Obligations. Upon receipt by any Issuing Bank of any demand
for payment from the beneficiary of a Letter of Credit, the applicable Issuing
Bank shall promptly notify the Borrowers and the Administrative Agent of the
amount to be paid by such Issuing Bank as a result of such demand and the date
on which payment is to be made by such Issuing Bank to such beneficiary in
respect of such demand; provided, however, that such Issuing Bank’s failure to
give, or delay in giving, such notice shall not discharge the Borrowers in any
respect from the applicable Reimbursement Obligation. The Borrowers hereby
absolutely and unconditionally agree to pay and reimburse each Issuing Bank for
the amount of each demand for payment under the Letter of Credits issued by such
Issuing Bank within two (2) Business Days of receipt of notice from such Issuing
Bank that payment is to be made by such Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt by any Issuing Bank of any payment in respect of any
Reimbursement Obligation, the applicable Issuing Bank shall promptly pay to each
Lender that has acquired a participation therein under the second sentence of
subsection (i) below such Lender’s Revolving Commitment Percentage of such
payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in
subsection (d) above, the Borrowers shall advise the Administrative Agent and
the Issuing Banks whether or not the Borrowers intend to borrow hereunder to
finance its obligation to reimburse the Issuing Banks for the amount of the
related demand for payment and, if the Borrowers do, the Borrowers shall submit
a timely Notice of Borrowing. If the Borrowers fail to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrowers fail
to reimburse such Issuing Bank for a demand for payment under a Letter of Credit
within two (2) Business Days after the date such demand is made, the failure of
which such Issuing Bank shall promptly notify the Administrative Agent, then
(i) if the applicable conditions contained in Section 5.02 would permit the
making of Revolving Loans, the Borrowers shall be deemed to have requested a
borrowing of Revolving Loans (which shall be Base Rate Loans) in an amount equal
to the unpaid Reimbursement Obligation and the Administrative Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 10:00 a.m. Central time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply. The minimum amount
limitations set forth in the second sentence of Section 2.01(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by any Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Lender
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to the product of (i) such Lender’s Revolving Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.
(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Banks shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has

- 38 -

--------------------------------------------------------------------------------




not sold participations and making payments under such letters of credit. As
between the Issuing Banks and the Borrowers, the Borrowers assume all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, none of the Issuing Banks, Administrative Agent or any of the
Lenders shall be responsible for, and any Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic communication, telecopy or otherwise, whether or
not they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any Letter of Credit, or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any Letter of Credit, or of the
proceeds of any drawing under any Letter of Credit; or (viii) any consequences
arising from causes beyond the control of such Issuing Bank, Administrative
Agent or the Lenders. None of the above shall affect, impair or prevent the
vesting of any of the Issuing Banks’ or Administrative Agent’s rights or powers
hereunder. The Borrowers also agree that the Issuing Banks and the Lenders shall
not be responsible for, and the Borrowers’ Reimbursement Obligation under
Section 2.02(d) shall not be affected by, among other things, any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of such Borrower against any beneficiary of such Letter of Credit or
any such transferee. The Issuing Banks shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Bank’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrowers agree that any action taken or omitted by
the applicable Issuing Bank under or in connection with any Letter of Credit
issued by such Issuing Bank or the related Letter of Credit Documents, if done
in the absence of gross negligence or willful misconduct shall be binding on
such Borrower and shall not result in any liability of any Issuing Bank or any
Lenders to such Borrower. The responsibility of the Issuing Banks to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit. Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrowers may have with respect to the gross negligence or willful misconduct of
the Administrative Agent, any Issuing Bank or any Lender with respect to any
Letter of Credit.
(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank (other than an amendment, renewal or extension which does not increase the
Stated Amount of such Letter of Credit) shall be

- 39 -

--------------------------------------------------------------------------------




subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including that the request therefor be made through
the related Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrowers shall pay the fees, if any, payable under the last sentence of
Section 3.05(c).
(i)    Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by any Issuing Bank of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
such Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
the liability of such Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such Issuing Bank to pay and discharge when due, such Lender’s Revolving
Commitment Percentage of such Issuing Bank’s liability under such Letter of
Credit. In addition, upon the making of each payment by a Lender to the
Administrative Agent for the account of an Issuing Bank in respect of any Letter
of Credit pursuant to subsection (j) below, such Lender shall, automatically and
without any further action on the part of such Issuing Bank, the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to such Issuing Bank by the
Borrowers in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Revolving Commitment Percentage in any
interest or other amounts payable by the Borrowers in respect of such
Reimbursement Obligation (other than the Fees payable to such Issuing Bank
pursuant to the second and the last sentences of Section 3.05(c)).
(j)    Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of each Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by such Issuing Bank under each
Letter of Credit issued by such Issuing Bank to the extent such amount is not
reimbursed by the Borrowers pursuant to subsection (d) above; provided, however,
that in respect of any drawing under any Letter of Credit, the maximum amount
that any Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Revolving Commitment Percentage of
such drawing. If the notice referenced in the second sentence of Section 2.02(e)
is received by a Lender not later than 9:00 a.m. Central time, then such Lender
shall make such payment available to the Administrative Agent not later than
2:00 p.m. Central time on the date of demand therefor; otherwise, such payment
shall be made available to the Administrative Agent not later than 11:00 a.m.
Central time on the next succeeding Business Day. Each Lender’s obligation to
make such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of each Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrowers or any other Loan Party, (iii) the existence of any
Default or Event of Default or (iv) the termination of the Revolving
Commitments.

- 40 -

--------------------------------------------------------------------------------




Each such payment to the Administrative Agent for the account of the Issuing
Banks shall be made without any offset, abatement, withholding or deduction
whatsoever.
(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the relevant Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Lender and the
Borrowers, a notice describing the aggregate Stated Amount of all Letters of
Credit outstanding at such time. Upon the request of any Lender (through the
Administrative Agent) from time to time, the Issuing Banks shall deliver any
other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding. Other than as set forth in this subsection,
the Issuing Banks shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of any Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under subsection (j) above.
Section 2.03
Swingline Loans.

(a)    Swingline Loans. Subject to the terms and conditions hereof, each
Swingline Lender severally and not jointly agrees to make Swingline Loans to the
Borrowers, during the period from the Closing Date to but excluding the
Swingline Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, $50,000,000 (the “Swingline Sublimit”), as
such amount may be reduced from time to time in accordance with the terms
hereof; provided that, unless the applicable Swingline Lender shall otherwise
consent in writing, no Swingline Lender shall be obligated to make Swingline
Loans in an aggregate outstanding principal amount, determined as of the date of
such Swingline Lender’s receipt of a Notice of Swingline Borrowing pursuant to
clause (b) below, in excess of the lesser of (i) one-quarter of the Swingline
Sublimit as of such date and (ii) an amount equal to (x) the Commitment of such
Swingline Lender in its capacity as a Lender hereunder as of such date, minus
(y) the aggregate outstanding principal amount of Loans made by such Swingline
Lender and such Swingline Lender’s participation interest under Section 2.02 in
all Letters of Credit hereunder as of such date, in each case in its capacity as
a Lender hereunder (such lesser amount as of such date, being such Swingline
Lender’s “Swingline Availability”). If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the aggregate
Swingline Commitments in effect at such time or the aggregate principal amount
of Swingline Loans made by any Swingline Lender shall exceed such Swingline
Lender’s Swingline Availability, the Borrowers shall immediately pay the
Administrative Agent for the account of the applicable Swingline Lender the
amount of such excess. Subject to the terms and conditions of this Agreement,
the Borrowers may borrow, repay and reborrow Swingline Loans hereunder.
(b)    Procedure for Borrowing Swingline Loans. The Borrowers shall give the
Administrative Agent and the applicable Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan. Each Notice of Swingline Borrowing shall be delivered to such
Swingline Lender and the Administrative Agent no later than 1:00 p.m. Central
time on the proposed date of such borrowing. Any telephonic notice shall include
all information to be specified in a written Notice of Swingline Borrowing and
shall be promptly confirmed in writing by the Borrowers pursuant to a Notice of
Swingline Borrowing sent to such Swingline Lender and the Administrative Agent
by telecopy or electronic communication on the

- 41 -

--------------------------------------------------------------------------------




same day of the giving of such telephonic notice. Not later than 3:00 p.m.
Central time on the date of the requested Swingline Loan and subject to
satisfaction or waiver of the applicable conditions set forth in Section 5.02
for such borrowing, such Swingline Lender will make the proceeds of such
Swingline Loan available to the Borrowers in Dollars, in immediately available
funds, at the account specified by the Borrowers in the Notice of Swingline
Borrowing. Swingline Loans shall, as of any date of determination, first, be
available from Wells Fargo in its capacity as a Swingline Lender in an amount
not to exceed its Swingline Availability as of such date, and, if Wells Fargo’s
Swingline Availability in its capacity as a Swingline Lender as of such date
shall be zero, second, be available in equal amounts from the other Swingline
Lenders, in each case subject to the terms of this Section 2.03.
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Base Rate Loans, or at such lower rate or rates as the Borrowers and the
applicable Swingline Lender may otherwise agree from time to time in writing.
Interest on Swingline Loans is solely for the account of the applicable
Swingline Lender (except to the extent a Lender acquires a participating
interest in a Swingline Loan pursuant to subsection (e) below). All accrued and
unpaid interest on Swingline Loans shall be payable on the dates and in the
manner provided in Section 2.04 with respect to interest on Base Rate Loans
(except as the applicable Swingline Lender and the Borrowers may otherwise agree
in writing in connection with any particular Swingline Loan made by such
Swingline Lender).
(d)    Swingline Loan Amounts, Etc. Swingline Loans shall be in the aggregate
minimum amount of $500,000 and integral multiples of $250,000 in excess thereof
for all such Swingline Loans made on the same date, or such other minimum
amounts agreed to by the applicable Swingline Lender and the Borrowers.
(e)    Repayment and Participations of Swingline Loans. The Borrowers shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans within five (5) Business Days after the
Swingline Loan was made (or, if earlier, the date on which any Revolving Loan
shall be made following the date such Swingline Loan was made, or such other
earlier date as the applicable Swingline Lender and the Borrowers may agree in
writing). The Borrower shall give each applicable Swingline Lender and the
Administrative Agent prior written notice of any voluntary prepayment of a
Swingline Loan no later than 12:00 p.m. Central time on the Business Day prior
to such prepayment. To the extent that any Swingline Loan remains outstanding
four (4) Business Days after the date such Swingline Loan was advanced, the
applicable Swingline Lender shall, on behalf of the Borrowers (which hereby
irrevocably direct such Swingline Lender to act on their behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan on such date. The
minimum amount limitations contained in the second sentence of Section 2.01(a)
shall not apply to any borrowing of such Revolving Loans made pursuant to this
subsection. Such Swingline Lender shall give notice to the Administrative Agent
of any such borrowing of Revolving Loans not later than 9:00 a.m. Central time
at least one Business Day prior to the proposed date of such borrowing. Promptly
after receipt of such notice of borrowing of Revolving Loans from such Swingline
Lender under the immediately preceding sentence, the Administrative Agent shall
notify each Lender of the proposed borrowing. Not later than 9:00 a.m. Central
time on the proposed date of such borrowing, each Lender will make available to
the Administrative Agent at the Principal

- 42 -

--------------------------------------------------------------------------------




Office for the account of such Swingline Lender, in immediately available funds,
the proceeds of the Revolving Loan to be made by such Lender. The Administrative
Agent shall pay the proceeds of such Revolving Loans to such Swingline Lender,
which shall apply such proceeds to repay such Swingline Loan. Each Lender
acknowledges and agrees that its obligation to refund Swingline Loans in
accordance with the terms of this Section is absolute and unconditional and
shall not be affected by any circumstances whatsoever, including
non-satisfaction of the conditions set forth in Article V. If the Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including the existence of any of the Defaults or
Events of Default described in Sections 10.01(e) or (f), each Lender shall
purchase from the applicable Swingline Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of such Swingline Lender in
Dollars and in immediately available funds. A Lender’s obligation to purchase
such a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, any
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including any of the Defaults or Events of Default
described in Sections 10.01(e) or (f)), or the termination of any Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, any Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If such amount is
not in fact made available to such Swingline Lender by any Lender, such
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon such Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, such Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to such Swingline Lender to fund Swingline Loans in
the amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).
Section 2.04
Rates and Payment of Interest on Loans.

(a)    Rates. The Borrowers promise to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and

- 43 -

--------------------------------------------------------------------------------




(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;
Notwithstanding the foregoing, while an Event of Default exists pursuant to
Section 10.01(a), 10.01(e) or 10.1(f), the Borrowers shall pay to the
Administrative Agent for the account of each Lender and each Issuing Bank, as
the case may be, interest at the Post-Default Rate on the outstanding principal
amount of the Loans that are overdue, overdue interest, overdue Reimbursement
Obligations and/or any overdue Fees.
(b)    Payment of Interest. All accrued and unpaid interest on each Base Rate
Loan shall be due and payable in arrears on the first day of each January,
April, July and October during the term of this Agreement commencing with
January 1, 2016; and interest on each LIBOR Loan shall be due and payable on the
last day of each Interest Period applicable thereto, and if such Interest Period
extends over three (3) months, at the end of each three (3) month interval
during such Interest Period. Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrowers for all purposes, absent manifest error.
(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrowers (the “Borrower Information”). If,
prior to the termination of this Agreement in accordance with Section 12.11, it
is subsequently determined that any such Borrower Information was incorrect at
the time it was delivered to the Administrative Agent as the result of fraud or
intentional misrepresentation as determined by a court of competent jurisdiction
in a final non-appealable judgment, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrowers in
writing of any additional interest and fees due because of such recalculation,
and the Borrowers shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Bank’s, or any Lender’s other rights under this Agreement.
Section 2.05
Number of Interest Periods.

Without the consent of the Administrative Agent, there may be no more than eight
(8) different Interest Periods for LIBOR Loans outstanding at the same time.
Section 2.06
Repayment of Revolving Loans.

The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Termination
Date.

- 44 -

--------------------------------------------------------------------------------




Section 2.07
Prepayments.

(a)    Optional. Subject to Section 4.04, the Borrowers may prepay any Loan at
any time without premium or penalty. The Borrowers shall give the Administrative
Agent at least (i) one (1) Business Day’s prior written notice of the prepayment
of any Base Rate Loan and (ii) three (3) Business Days’ prior written notice of
the prepayment of any LIBOR Loan. Each voluntary prepayment of (x) Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 (or lesser
outstanding amount) and integral multiples of $500,000 (or lesser outstanding
amount) in excess thereof and (y) LIBOR Loans shall be in an aggregate minimum
amount of $3,000,000 (or lesser outstanding amount) and integral multiples of
$500,000 (or lesser outstanding amount).
(b)    Mandatory.
(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrowers shall immediately upon demand
pay to the Administrative Agent for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans, Swingline Loans and/or Letter of
Credit Liabilities), the amount of such excess.
(ii)    Application of Mandatory Prepayments. Amounts paid under
subsection (b)(i) above shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.02 and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. If the
Borrowers are required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrowers shall pay all amounts due under Section 4.04.
Section 2.08
Continuation.

So long as no Event of Default exists, the Borrowers may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$3,000,000 and integral multiples of $500,000 in excess of that amount, and each
new Interest Period selected under this Section shall commence on the last day
of the immediately preceding Interest Period. Each selection of a new Interest
Period shall be made by the Borrowers giving to the Administrative Agent a
Notice of Continuation or telephonic notice thereof not later than 11:00 a.m.
Central time three (3) Business Days prior to the date of any such Continuation.
Any such telephonic notice shall include all information required to be included
in a Notice of Continuation and shall be promptly confirmed in writing by the
Borrowers pursuant to a Notice of Continuation sent to the Administrative Agent
on the same day of the giving of the telephonic notice. Any such written notice
by the Borrowers of a Continuation shall be by telecopy, electronic
communication or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR

- 45 -

--------------------------------------------------------------------------------




Loans and portions thereof subject to such Continuation and (c) the duration of
the selected Interest Period, all of which shall be specified in such manner
as is necessary to comply with all limitations on Loans outstanding hereunder.
Except as expressly provided herein, each Notice of Continuation shall be
irrevocable by and binding on the Borrowers once given. Promptly after receipt
of a Notice of Continuation, the Administrative Agent shall notify each Lender
of the proposed Continuation. If the Borrowers shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if an Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.09 or the
Borrowers’ failure to comply with any of the terms of such Section.
Section 2.09
Conversion.

The Borrowers may on any Business Day, upon the Borrowers’ giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic communication or
other similar form of communication, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if an Event of Default exists. Each Conversion of
Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$3,000,000 and integral multiples of $500,000 in excess of that amount. Each
such Notice of Conversion or telephonic notice thereof shall be given not later
than 11:00 a.m. Central time three (3) Business Days prior to the date of any
proposed Conversion in the case of a Conversion to LIBOR Loans and one
(1) Business Day otherwise. Any such telephonic notice shall include all
information required to be included in a Notice of Conversion and shall be
promptly confirmed in writing by the Borrowers pursuant to a Notice of
Conversion sent to the Administrative Agent on the same day of the giving of the
telephonic notice. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall
specify (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Except
as expressly provided herein, each Notice of Conversion shall be irrevocable by
and binding on the Borrowers once given.
Section 2.10
Evidence of Obligations; Notes.

(a)    Notes. To the extent any Lender has notified the Administrative Agent
that it wishes to receive a Revolving Note, the Revolving Loans made by such
Lender shall, in addition to this Agreement and the records referenced in
clause (b) below, also be evidenced by a Revolving Note, payable to the order of
such Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed. To the extent
any Swingline Lender has notified the Administrative Agent that it wishes to
receive a Swingline Note, the Swingline Loans made by such Swingline Lender to
the Borrowers shall, in addition to this Agreement and the records referenced in
clause (b) below, also be evidenced by a Swingline Note payable to the order of
such Swingline Lender.

- 46 -

--------------------------------------------------------------------------------




(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be evidenced by and
recorded by such Lender on its books and such entries shall be binding on the
Borrowers absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrowers
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.08 and 12.06(c), in the absence of
manifest error, the statements of account maintained by the Administrative Agent
pursuant to Section 3.08 and 12.06(c) shall be controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrowers
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrowers, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrowers shall, at their own
expense, execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.
Section 2.11
Voluntary Reductions of the Revolving Commitment.

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all Swingline Loans) at
any time and from time to time without penalty or premium upon not less than
three (3) Business Days prior written notice to the Administrative Agent of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction (which in the case of any partial
reduction of the Revolving Commitments shall not be less than $1,000,000 and
integral multiples of $1,000,000 in excess of that amount in the aggregate, and
shall be irrevocable once given and effective only upon receipt by the
Administrative Agent); provided that any such notice may be conditioned on the
consummation of a refinancing or other transaction and may be rescinded or
postponed on or prior to the proposed commitment reduction date if such
refinancing or other transaction is not consummated or is delayed (“Commitment
Reduction Notice”). Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction. The Revolving Commitments, once reduced or
terminated pursuant to this Section, may not be increased (other than pursuant
to Section 2.15) or reinstated. The Borrowers shall pay all interest and fees on
the Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments to the Administrative Agent for the account of the
Lenders, including but not limited to any applicable compensation due to each
Lender in accordance with Section 4.04.

- 47 -

--------------------------------------------------------------------------------




Section 2.12
[Reserved].

Section 2.13
Expiration Date of Letters of Credit Past Revolving Commitment Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the existence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrowers
shall provide Cash Collateral for each such Letter of Credit in accordance with
Section 2.02(b).
Section 2.14
Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Banks shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.11 shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.
Section 2.15
Increase in Revolving Commitments.

The Borrowers shall have the right to request increases in the aggregate amount
of the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Commitments shall not exceed $1,500,000,000 (the “Maximum Increase Amount”).
Each such increase in the Revolving Commitments must be an aggregate minimum
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof (or
such lesser amount which shall be approved by the Administrative Agent or such
lesser amount that shall constitute the difference between the Maximum Increase
Amount obtained prior to such date). The Administrative Agent, in consultation
with the Borrowers, shall manage (unless it waives such right pursuant to
written notice thereof to the Parent) all aspects of the syndication of the
proposed new Revolving Commitments, including identifying each new Eligible
Assignee to whom any portion of the new Revolving Commitments shall be
allocated, the timing of all offers to Lenders and other Eligible Assignees and
the acceptance of commitments, the amounts offered and the compensation
provided; provided, that (i) the Administrative Agent will consult with
Borrowers with respect to the syndication of the proposed new Revolving
Commitments, (ii) any allocation to any Eligible Assignee that is not a Lender,
Affiliate of a Lender or an Approved Fund shall be subject to the consent of
Borrowers, Administrative Agent and each Issuing Bank (in the case of Borrowers,
in their sole discretion, and, in the case of Administrative Agent, not to be
unreasonably withheld or delayed) and (iii) any allocation to a Lender, an
Affiliate of any Lender or an Approved Fund shall be subject to the consent of
Borrowers in their reasonable discretion and each Issuing Bank. No Lender shall
be obligated in any way whatsoever to increase its Revolving Commitment or
provide a new Revolving Commitment, and any new Eligible Assignee becoming a
party to this Agreement in connection with any such requested increase must be
an Eligible Assignee. If a new Lender becomes a party to this Agreement, or if
any existing Lender is increasing its Revolving

- 48 -

--------------------------------------------------------------------------------




Commitment, such Lender shall on the date it becomes a Lender hereunder (or in
the case of an existing Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Lenders its Revolving Commitment
Percentage (determined with respect to the Lenders’ respective Revolving
Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Lenders, in same day funds, an amount equal to the
sum of (A) the portion of the outstanding principal amount of such Revolving
Loans to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.02(j) that have not been
repaid by the Borrowers, plus (C) interest accrued and unpaid to and as of such
date on such portion of the outstanding principal amount of such Revolving
Loans. The Borrowers shall pay to the Lenders amounts payable, if any, to such
Lenders under Section 4.04 as a result of the prepayment of any such Revolving
Loans. Effecting the increase of the Revolving Commitments under this Section is
subject to the following conditions precedent: (x) no Default or Event of
Default shall be in existence on the effective date of such increase, (y) the
Parent shall have delivered a written certificate confirming compliance on a
pro forma basis with the financial covenants set forth in Section 9.01 as of the
date of the most recently ended fiscal quarter for which financial statements
have been delivered under Section 8.01 or 8.02 both before and after giving
effect to any such increase and (z) the Administrative Agent shall have received
each of the following, in form and substance reasonably satisfactory to the
Administrative Agent (it being understood that deliveries in substantially the
same form and substance consistent with those delivered pursuant to Section 5.01
shall be satisfactory): (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate, partnership, member or other necessary action taken by the Borrowers
to authorize such increase and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase; (ii) an opinion of counsel to the Borrowers and the Guarantors, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Administrative Agent; (iii) to the extent applicable
and requested by any Lender, new Revolving Notes executed by the Borrowers and
payable to any new Lenders, and/or replacement Revolving Notes executed by the
Borrowers and payable to any existing Lenders increasing their Revolving
Commitments, in the amount of such Lender’s Revolving Commitment at the time of
the effectiveness of the applicable increase in the aggregate amount of the
Revolving Commitments and (iv) a Joinder Agreement.
Section 2.16
Funds Transfer Disbursements.

(a)    Generally. Each Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
such Borrower to any of the accounts designated in the Disbursement Instruction
Agreement.
(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory

- 49 -

--------------------------------------------------------------------------------




risk control program or guideline or (iv) otherwise cause the Administrative
Agent or any Lender to violate any Applicable Law.
(c)    Limitation of Liability. None of the Administrative Agent, any Issuing
Bank or any Lender shall be liable to any Borrower or any other parties for (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrowers’
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, any Issuing Bank or any
Lender or (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, any Issuing Bank’s or any Lender’s control.
Section 2.17
Extension.

(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders (including any Lender in its separate capacity as an
Issuing Bank) having Revolving Commitments with a like Revolving Termination
Date on a pro rata basis and on the same terms to each such Lender, the
Borrowers are hereby permitted to consummate from time to time transactions with
individual Lenders and Issuing Banks that accept the terms contained in such
Extension Offers to extend the then effective Revolving Termination Date in
respect of each such Lender’s Revolving Commitments (and, if applicable, any
such Lender’s obligation to issue Letters of Credit pursuant to such extended
Revolving Commitments) and otherwise modify the terms of such Revolving
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate or fees payable in respect of such Revolving
Commitments (and related outstandings)) (each, an “Extension”, and each group of
Revolving Commitments, as applicable, in each case as so extended, as well as
the original Revolving Commitments (in each case not so extended), being a
“tranche”; any Extended Revolving Commitments shall constitute a separate
tranche of Revolving Commitments from the tranche of Revolving Commitments from
which they were converted), so long as the following terms are satisfied: (i) no
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders or as of
the effective date of any such Extension, (ii) except as to interest rates, fees
and extended final maturity (which shall be determined by the Borrowers and set
forth in the relevant Extension Offer), the Revolving Commitment of any Lender
that agrees to an Extension (an “Extending Revolving Lender”) with respect to
all or a portion of such Revolving Commitment extended (an “Extended Revolving
Commitment”), and the related outstandings (“Extended Revolving Loans”), shall
be a Revolving Commitment (or related outstandings, as the case may be) with
substantially the same terms as the original Revolving Commitments (and related
outstandings); provided that (1) the Borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) repayments required upon the
Revolving Termination Date applicable to any non-extending Revolving Commitments
and (C) repayments made in connection with a permanent repayment and termination
of commitments) of Revolving Loans with respect to Extended Revolving
Commitments after the effective date of any Extension shall be made on a
pro rata basis with all other Revolving Commitments, (2) subject to the
provisions of clauses (e) and (f) below to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after any

- 50 -

--------------------------------------------------------------------------------




Revolving Termination Date when there exists Extended Revolving Commitment with
a later Revolving Termination Date, all Swing Line Loans and Letters of Credit
shall be participated on a pro rata basis by all Lenders with Revolving
Commitments in accordance with their percentage of the Revolving Commitments
(and except as provided in clauses (e) and (f) below, without giving effect to
changes thereto on an earlier Revolving Termination Date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Revolving Commitments with respect to, and termination
of, Extended Revolving Commitments after the applicable Extension date shall be
made on a pro rata basis with all other Revolving Commitments, except that the
Borrowers shall be permitted to permanently repay and terminate commitments of
any such tranche of Revolving Commitments on a better than pro rata basis as
compared to any other tranche of Revolving Commitments with a later Revolving
Termination Date than such tranche of Revolving Commitments, (4) assignments and
participations of Extended Revolving Commitments shall be governed by the same
assignment and participation provisions applicable to the Revolving Commitments
and (5) at no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments) which have more than three different Revolving
Termination Dates, (iii) if the aggregate principal of Revolving Commitments in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Commitments, as the
case may be, offered to be extended by the Borrowers pursuant to such Extension
Offer, then the Revolving Commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (iv) all documentation in respect of
such Extension shall be consistent with the foregoing, (v) any applicable
Minimum Extension Condition (as defined below) shall be satisfied unless waived
by the applicable Borrower, and (vi) each of the Administrative Agent and each
Issuing Bank (to the extent such Issuing Bank elects in its sole discretion to
continue as an Issuing Bank pursuant to such Extension) shall have consented to
such Extension.
(b)    With respect to all Extensions consummated by the Borrowers pursuant to
this Section 2.17, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.07 and (ii) an
Extension Offer is required to be in a minimum amount of $200,000,000, provided
that the Borrowers may at their election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a greater minimum
amount of Revolving Commitments of any or all applicable tranches be tendered.
The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.17 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 3.02, 3.03 and 12.07, but excluding this Section 2.17) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.17; provided that in no event shall
any such waiver be deemed to apply to any Event of Default that shall have
occurred and is continuing.
(c)    Except to the extent set forth in clause (a)(vi) above, no consent of any
Lender, any Issuing Bank or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Revolving Commitments (or a portion
thereof); provided that no Issuing Bank shall have any obligation to

- 51 -

--------------------------------------------------------------------------------




issue, amend, modify, renew or extend any Letter of Credit pursuant to any
Extended Revolving Commitment unless it shall have expressly consented thereto
in its capacity as an Issuing Bank. All Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations and Secured Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral (if any) on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrowers as may be necessary in
order to establish new tranches or sub-tranches in respect of the Revolving
Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.17, including
any modification of the definition of “Revolving Termination Date”. In addition,
if so provided in such amendment, participations in Letters of Credit expiring
on or after the Revolving Termination Date shall be re-allocated from the
Lenders holding Revolving Commitments to the Lenders holding Extended Revolving
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Commitments, be deemed to be participation interests
in respect of such Extended Revolving Commitments and the terms of such
participation interests (including the fees applicable thereto) shall be
adjusted accordingly. The effective date of any Extension, which shall be
subject to the satisfaction of the conditions set forth in clause (a) above,
shall be set forth in any such amendment.
(d)    In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior
written notice thereof
(e)    If the Revolving Termination Date in respect of any tranche of Revolving
Commitments occurs at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a later Revolving Termination Date, then on
the earliest occurring Revolving Termination Date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
Revolving Termination Date); provided, however, that if on the occurrence of
such earliest Revolving Termination Date (after giving effect to any repayments
of Loans and any reallocation of Letter of Credit participations as contemplated
in Section 2.02), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Extended Revolving Commitments which will remain in effect after
the occurrence of such Revolving Termination Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and the same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Commitments as of the effective date of the
applicable Extension, and such Swingline Loans shall not be so required to be
repaid in full on such earliest Revolving Termination Date.
(f)    If the Revolving Termination Date in respect of any tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
Revolving Termination Date shall not have occurred are then in effect, such
Letters of Credit shall, solely to the extent the applicable

- 52 -

--------------------------------------------------------------------------------




Issuing Bank in respect of such Letter of Credit shall have consented to such
Extension in its capacity as an Issuing Bank, automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make Loans and payments in respect
thereof pursuant to Section 2.02 under (and ratably participated in by the
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated)) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit. Commencing with the Revolving Termination Date of any tranche of
Revolving Commitments, the sublimit for Letters of Credit shall be agreed with
the Lenders and the Issuing Banks consenting thereto under the extended
tranches.
Article III.    PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.01
Payments.

(l)    Payments by the Borrowers. Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrowers under this Agreement, the Notes or any other Loan Document
shall be made in Dollars, in immediately available funds, without setoff,
deduction or counterclaim, to the Administrative Agent at the Principal Office,
not later than 1:00 p.m. Central time on the date on which such payment shall
become due (or such later time on such date as the Administrative Agent may
determine in its sole discretion) (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Subject to Section 10.05, the Borrowers shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the
Administrative Agent the amounts payable by the Borrowers hereunder to which
such payment is to be applied. Each payment received by the Administrative Agent
for the account of a Lender under this Agreement or any Note shall be paid to
such Lender by wire transfer of immediately available funds in accordance with
the wiring instructions provided by such Lender to the Administrative Agent from
time to time, for the account of such Lender at the applicable Lending Office of
such Lender. Each payment received by the Administrative Agent for the account
of an Issuing Bank under this Agreement shall be paid to such Issuing Bank by
wire transfer of immediately available funds in accordance with the wiring
instructions provided by such Issuing Bank to the Administrative Agent from time
to time, for the account of such Issuing Bank. In the event the Administrative
Agent fails to pay such amounts to such Lender or such Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.
(m)    Presumptions Regarding Payments by the Borrowers. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due

- 53 -

--------------------------------------------------------------------------------




to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may (but shall not be obligated to), in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
Section 3.02
Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.01(a), 2.02(e) and 2.03(e) shall be made from the
Lenders, each payment of the Fees under Sections 3.05(a), 3.05(b), and the first
sentence of 3.05(c) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Revolving Commitments under
Section 2.11 shall be applied to the respective Revolving Commitments of the
Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.09, if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with their respective Revolving Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Section 4.05) shall be made pro rata among the
Lenders according to the amounts of their respective Revolving Loans and the
then current Interest Period for each Lender’s portion of each such Loan of such
Type shall be coterminous; (e) the Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.03, shall be in
accordance with their respective Revolving Commitment Percentages; and (f) the
Lenders’ participation in, and payment obligations in respect of, Letters of
Credit under Section 2.02, shall be in accordance with their respective
Revolving Commitment Percentages. All payments of principal, interest, Fees and
other amounts in respect of the Swingline Loans shall be for the account of the
applicable Swingline Lender only (except to the extent any Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to
Section 2.03(e), in which case such payments shall be pro rata in accordance
with such participating interests).

- 54 -

--------------------------------------------------------------------------------




Section 3.03
Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrowers under this Agreement or shall obtain payment on any
other Obligation owing by the Borrowers or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrowers or any other Loan Party to a Lender
(other than any payment in respect of Secured Derivatives Obligations or Secured
Cash Management Obligations) not in accordance with the terms of this Agreement
and such payment should be distributed to the Lenders in accordance with
Section 3.02 or Section 10.05, as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.02
or Section 10.05, as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrowers agree that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrowers.
Notwithstanding the foregoing, the provisions of this Section 3.03 shall not be
construed to apply to (i) any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (ii) any payment
obtained by a Lender as consideration for the assignment of, or sale of a
participation in, any of its Loans or participations in Letters of Credit to any
assignee or Participant.
Section 3.04
Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.05
Fees.

(a)    Closing Fee. On the Closing Date, the Borrowers agree to pay to the
Administrative Agent and each Lender all Fees as have been agreed to in writing
by the Parent, the Arrangers and the Lenders.

- 55 -

--------------------------------------------------------------------------------




(b)    Commitment Fees. During the period from the Closing Date to but excluding
the Revolving Termination Date, the Borrowers agree to pay to the Administrative
Agent for the account of the Lenders a fee equal to the average daily unused
portion of the Revolving Commitment of the Lenders (other than the Defaulting
Lenders) multiplied by 0.20% per annum. Such fee shall be payable quarterly in
arrears on the first day of each January, April, July and October during the
term of this Agreement and on the Revolving Termination Date or any earlier date
of termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. For the avoidance of doubt, for purposes of calculating an
unused commitment fee, the outstanding principal balance of Swingline Loans
shall not be factored into the computation.
(c)    Letter of Credit Fees. The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a letter of credit fee equal to the product
of a rate per annum equal to the Applicable Margin for LIBOR Loans multiplied by
the daily average Stated Amount of each Letter of Credit. In addition to such
Fees, the Borrowers shall pay to each Issuing Bank solely for its own account, a
fronting fee in respect of each Letter of Credit issued by such Issuing Bank
equal to an amount as separately agreed between the Borrowers and such Issuing
Bank (but in any event not to exceed 0.125%). The Fees provided for in this
subsection shall be nonrefundable and payable in arrears (i) quarterly on the
first day of each January, April, July and October during the course of this
Agreement and (ii) on the Revolving Termination Date or, if earlier, the date
the Revolving Commitments are terminated or reduced to zero. The Borrowers shall
pay directly to each Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged or incurred by
such Issuing Bank from time to time in like circumstances with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued by such
Issuing Bank or any other transaction relating thereto.
(d)    Administrative and Other Fees. The Borrowers agree to pay the
administrative and other Fees of the Administrative Agent as agreed to in
writing from time to time by the Borrowers and the Administrative Agent.
Section 3.06
Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or, in the case of Base Rate Loans when the Base Rate is
determined by the Prime Rate, 365 or 366 days) and the actual number of days
elapsed.
Section 3.07
Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrowers or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrowers shall notify the respective Lender in writing that the
Borrowers elect to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrowers not contract for or pay
and the Lenders not contract for or receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrowers under Applicable Law. The parties hereto hereby agree and

- 56 -

--------------------------------------------------------------------------------




stipulate that the only charge imposed upon the Borrowers for the use of money
in connection with this Agreement is and shall be the interest specifically
described in Sections 2.04(a)(i) and (ii) and, with respect to Swingline Loans,
in Section 2.03(c). Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, commitment fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges, other than charges for the use of money, shall be fully
earned and nonrefundable when due.
Section 3.08
Statements of Account.

The Administrative Agent will account to the Borrowers monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents. The accounts or records maintained by
the Administrative Agent shall be conclusive, absent manifest error, of the
amount of Loans, Letters of Credit Liabilities and other extensions of credit
hereunder and the interest and payments thereon. The failure of the
Administrative Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrowers from any of its obligations hereunder.
Section 3.09
Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(d)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(e)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI, or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.03 shall be retained by the
Administrative Agent and applied (in the case of clauses first, second, third,
sixth and eighth) at such time or times as may be determined by the
Administrative Agent in the following order of priority: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any Issuing Bank or any Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below (which
amounts, for the avoidance of doubt, reduce on a dollar-for-dollar basis

- 57 -

--------------------------------------------------------------------------------




any Fronting Exposure which has been Cash Collateralized by the Borrowers);
fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize each Issuing Bank’s and each Swingline Lender’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
subsection (e) below; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or any Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Bank or any
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2.02(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article V were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Lenders pro rata in accordance with their respective Revolving Commitment
Percentages (determined without giving effect subsection (d) below). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(f)    Certain Fees.
(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.05(b) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(ii)    Each Defaulting Lender shall be entitled to receive Fees payable under
Section 3.05(c) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Commitment Percentage of the
Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to subsection (e) below.
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clause (i) or (ii), the Borrowers
shall (x) pay to each Non- Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities

- 58 -

--------------------------------------------------------------------------------




or Swingline Loans that has been reallocated to such Non- Defaulting Lender
pursuant to subsection (d) below, (y) pay to each Issuing Bank and Swingline
Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender that has not been Cash
Collateralized by the Borrowers, and (z) not be required to pay the remaining
amount of any such Fee.
(g)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) no Event of Default shall be continuing and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(h)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in subsection (d) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under Applicable Law, (x) first, prepay
Swingline Loans in an amount equal to each Swingline Lender’s Fronting Exposure
and (y) second, with respect only to Letter of Credit Liabilities, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.
(ii)    At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
any Issuing Bank (with a copy to the Administrative Agent), the Borrowers shall
Cash Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to subsection (d) above and
any Cash Collateral provided by such Defaulting Lender).
(iii)    The Borrowers, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the Issuing Banks, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Liabilities, to
be applied pursuant to clause (iv) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the applicable Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
such Issuing Bank’s Fronting Exposure with respect to all Defaulting Lenders,
the Borrowers will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

- 59 -

--------------------------------------------------------------------------------




(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
each Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection (e) following (x) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (y) the determination by the
Administrative Agent and the applicable Issuing Bank that there exists excess
Cash Collateral; provided that, subject to subsection (b) above, the Person
providing Cash Collateral and such Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations; provided further that to the extent that such Cash Collateral was
provided by the Borrowers, such Cash Collateral shall be returned to the
Borrowers or otherwise applied in accordance with Applicable Law.
(i)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral posted by a Defaulting Lender), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without giving effect to subsection (d) above), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(j)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit issued by such
Issuing Bank unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
(k)    Remedies Cumulative. The rights and remedies against a Defaulting Lender
under this Section 3.09 are in addition to all other rights and remedies which
the Borrowers may have, at law or in equity, against the Defaulting Lender as a
result of it becoming a Defaulting Lender including any claim for breach of
contract.

- 60 -

--------------------------------------------------------------------------------




Section 3.10
Taxes; Foreign Lenders.

(a)    Issuing Bank. For purposes of this Section 3.10, the term “Lender”
includes any Issuing Bank.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by the Borrowers. The Loan Parties shall indemnify each
Recipient, within thirty (30) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowers or the Administrative Agent

- 61 -

--------------------------------------------------------------------------------




as will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 3.10(f)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender (including for this purpose, the Administrative Agent) that is
a United States person shall deliver to the Borrowers and the Administrative
Agent, as applicable, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code and (y) executed originals of
IRS Form W-8BEN; or

- 62 -

--------------------------------------------------------------------------------




(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide certification on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(E)    For purposes of determining withholding taxes imposed under the FATCA,
from and after the Closing Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

- 63 -

--------------------------------------------------------------------------------




(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.10 (including by
the payment of additional amounts pursuant to this Section 3.10), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Indemnification of the Administrative Agent. Each Lender shall severally
indemnify the Administrative Agent within thirty (30) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). The agreements in
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.
(i)    Survival. Each party’s obligations under this Section 3.10 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.11
Co-Borrowers.

(a)    Joint and Several Liability. All Obligations of the Borrowers under this
Agreement and the other Loan Documents shall be joint and several Obligations of
each Borrower. Anything contained in this Agreement and the other Loan Documents
to the contrary notwithstanding, the

- 64 -

--------------------------------------------------------------------------------




Obligations of each Borrower hereunder, solely to the extent that such Borrower
did not receive proceeds of Loans from any borrowing hereunder, shall be limited
to a maximum aggregate amount equal to the largest amount that would not render
its Obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Fraudulent Transfer Laws, in each case after giving effect to
all other liabilities of such Borrower, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Borrower in respect of intercompany Indebtedness to any
other Loan Party to the extent that such Indebtedness would be discharged in an
amount equal to the amount paid by such Loan Party hereunder or under any other
Loan Document) and after giving effect as assets to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation or contribution of such Borrower pursuant to (i) Applicable Law
or (ii) any agreement providing for an equitable allocation among such Borrower
and other Affiliates of any Loan Party of Obligations arising under the Guaranty
by such parties.
(b)    Subrogation. Until the Obligations shall have been paid in full in, each
Borrower shall withhold exercise of any right of subrogation, contribution
(other than as provided below) or any other right to enforce any remedy that it
now has or may hereafter have against the other Borrowers or any other Guarantor
of the Obligations. Each Borrower further agrees that, to the extent the waiver
of its rights of subrogation, contribution and remedies as set forth herein is
found by a court of competent jurisdiction to be void or voidable for any
reason, any such rights such Borrower may have against the other Borrowers, any
collateral or security or any such other Guarantor, shall be junior and
subordinate to any rights the Administrative Agent may have against the other
Borrowers, any such collateral or security, and any such other Guarantor. The
Borrowers together desire to allocate among themselves, in a fair and equitable
manner, their Obligations arising under this Agreement and the other Loan
Documents. Accordingly, each Funding Borrower shall be entitled to a
contribution from the other Borrowers in the amount of such other Borrowers’
Obligation Fair Share Shortfalls as of such date, with the result that all such
contributions will cause each Borrower’s Obligation Aggregate Payments to equal
its Obligation Fair Share as of such date. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Borrower. The allocation among
Borrowers of their Obligations as set forth in this Section 3.11 shall not be
construed in any way to limit the liability of any Borrower hereunder or under
any Loan Document.
(c)    Obligations Absolute. Each Borrower hereby waives, for the benefit of the
Secured Parties, to the maximum extent permitted by Applicable Law: (a) any
right to require any Secured Party, as a condition of payment or performance by
such Borrower, to (i) proceed against any other Borrower, any Guarantor of the
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any other Borrower, any Guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Secured Parties in favor of any other Borrower or any other Person,
or (iv) pursue any other remedy in the power of any Beneficiary whatsoever;
(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any other Borrower or any Guarantor including any
defense based on or arising out of the lack of validity or the unenforceability
of the Obligations or any agreement or instrument relating thereto or by reason
of the cessation of the liability of any other Borrower or any Guarantor from
any cause other than payment in full of the Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must

- 65 -

--------------------------------------------------------------------------------




be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon any Secured Party’s errors or
omissions in the administration of the Obligations, except behavior which
amounts to gross negligence or willful misconduct or failure to duly credit to
Borrowers payments actually received by Lenders in full satisfaction of the
Obligations (and which payments are not being contested or subject to ongoing
proceedings for or an order directing disgorgement or reimbursement to
Borrowers); (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Borrower’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Borrower’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims (except after payment in full of the Obligations, which payments
are not being contested or subject to ongoing proceedings for or an order
directing disgorgement or reimbursement to Borrowers), and (iv) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default under
this Agreement, the Secured Derivatives Contracts, the Secured Cash Management
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Obligations or any agreement related
thereto, notices of any extension of credit to Borrowers and notices of any of
the matters referred to in the Guaranty and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof (other than payment in full of the Obligations,
which payments are not being contested or subject to ongoing proceedings for or
an order directing disgorgement or reimbursement to Borrowers).
Article IV.    YIELD PROTECTION, ETC.
Section 4.01
Additional Costs; Capital Adequacy.

(f)    Capital Adequacy. If any Lender determines that compliance with any
Regulatory Change has or could have the effect of reducing the rate of return on
such Lender’s capital or on the capital of any holding company of such Lender,
as a consequence of, or with reference to, such Lender’s Revolving Commitments
or its making or maintaining Loans or participating in Letters of Credit to a
level below the rate which such Lender or such corporation controlling such
Lender could have achieved but for such compliance with such Regulatory Change
(taking into account the policies of such Lender or such corporation with regard
to capital), then the Borrowers shall, from time to time, within thirty
(30) days after written demand by such Lender, pay to such Lender additional
amounts sufficient to compensate such Lender or such corporation controlling
such Lender to the extent that such Lender determines such reduction on the rate
of return of capital is allocable to such Lender’s obligations hereunder (which
determination shall be made in good faith (and not on any arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender after consideration of such factors as such Lender then
reasonably determines to be relevant).

- 66 -

--------------------------------------------------------------------------------




(g)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection but subject to the provisions of Section 3.10
(which shall be controlling with respect to the matters covered thereby), the
Borrowers shall within thirty (30) days after written demand by the
Administrative Agent, pay to the Administrative Agent for the account of a
Lender from time to time such amounts as such Lender may determine to be
necessary to compensate such Lender (which determination shall be made in good
faith (and not on any arbitrary or capricious basis) and consistent with
similarly situated customers of such Lender after consideration of such factors
as such Lender then reasonably determines to be relevant) for any costs incurred
by such Lender that it determines are attributable to its making, Continuing,
Converting into or maintaining of any Loans or its obligation to make any Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans or its obligation to make any Loans hereunder (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) subjects any Recipient to any
Taxes (other than (A) Indemnified Taxes covered by Section 3.10 and (B) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, (ii) imposes or modifies any reserve, compulsory loan,
special deposit or similar requirements or imposes any insurance charge against
assets, deposits or credit extended or participated in by such Lender (other
than Regulation D of the Board of Governors of the Federal Reserve System or
other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including the Revolving
Commitments of such Lender hereunder) or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).
(h)    [Reserved]
(i)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under the preceding subsections of this Section
(without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy, liquidity or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to any Issuing Bank of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by such Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, within thirty (30) days
after written demand by such Issuing Bank or such Lender, the Borrowers shall
pay immediately to such Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount (which determination shall

- 67 -

--------------------------------------------------------------------------------




be made in good faith (and not on any arbitrary or capricious basis) and
consistent with similarly situated customers of applicable the Issuing Bank or
Lender after consideration of such factors as such Issuing Bank or Lender then
reasonably determines to be relevant).
(j)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrowers of any event occurring after the Closing Date
entitling the Administrative Agent, such Issuing Bank and such Lender to
compensation under any of the preceding subsections of this Section or
Section 3.10 as promptly as practicable; provided, however, that the failure of
the Administrative Agent, any Issuing Bank or any Lender to give such notice
shall not release the Borrowers from any of their obligations hereunder (and in
the case of a Lender, to the Administrative Agent). The Administrative Agent,
each Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrowers (and in the case of an Issuing Bank, a Lender or a Participant, to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section. Determinations by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error. Notwithstanding anything in Section 3.10 or
this Section 4.01 to the contrary, the Borrowers shall not be required to
compensate a Lender, Issuing Bank or Participant pursuant to such Sections for
any amount incurred or reductions suffered more than ninety (90) days prior to
the date that such Lender, Issuing Bank or Participant obtains actual knowledge
of the event that gives rise to such claim (except that, if the change giving
rise to such claim is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof).
Section 4.02
Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(d)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR; or
(e)    the Administrative Agent is advised by the Requisite Lenders that they
have reasonably determined (which determination shall be conclusive) that the
relevant rates of interest referred to in the definition of LIBOR upon the basis
of which the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not likely to adequately cover the cost to such Lenders of making
or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrowers and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrowers shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan. Any Notice
of Borrowing

- 68 -

--------------------------------------------------------------------------------




or Conversion/Continuation Notice given by the Borrowers with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded or Converted into a request for borrowing of Base Rate Loans at the
Borrowers’ option, in each case, without payment of any amount under
Section 4.04.
Section 4.03
Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine in good faith (which determination shall be conclusive and binding on
all the parties hereto but shall be made only after consultation with the
Borrowers and the Administrative Agent) that it is unlawful for such Lender to
honor its obligation to make or maintain LIBOR Loans hereunder, then such Lender
shall promptly notify the Borrowers thereof (with a copy of such notice to the
Administrative Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.05 shall be applicable) and the Borrowers shall, on the
last day of each current Interest Period for each outstanding LIBOR Loan or if
earlier, any such date as shall be required by Applicable Law, either prepay
such Loan or Convert such Loan into a Base Rate Loan. Any Notice of Borrowing or
Conversion/Continuation Notice given by the Borrowers with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
or Converted into a request for borrowing of Base Rate Loans at the Borrowers’
option, solely with respect to the affected Lender, in each case, without
payment of any amount under Section 4.04. Nothing in this Section 4.03 shall
affect the obligation of any other Lender to make or maintain Loans, or to
Convert Loans to, LIBOR Loans in accordance with the terms hereof.
Section 4.04
Compensation.

The Borrowers shall pay to the Administrative Agent for the account of each
Lender, upon the written request of such Lender (which request shall set forth
the basis for requesting such amounts), for all reasonable losses, expenses and
liabilities which such Lender may sustain which are attributable to:
(e)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including acceleration) on a date other than the last day of the Interest
Period for such Loan; or
(f)    any failure by the Borrowers for any reason (other than with respect to
such Lender failing to fund its obligations pursuant to a Notice of Borrowing)
to borrow a LIBOR Loan from such Lender on the date for such borrowing, or to
Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation (except as set forth in
Sections 4.02 and 4.03).
Such loss, cost or expense shall be deemed to be the amount reasonably
determined by the Administrative Agent to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
Convert or Continue, for the period

- 69 -

--------------------------------------------------------------------------------




that would have been the Interest Period for such Loan) over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate determined by the Administrative Agent by reference to Reuters
Screen LIBOR01 Page (or any applicable successor page) at the commencement of
such period for Dollar deposits of a comparable amount and period. Upon the
Borrowers’ request, the Administrative Agent shall provide the Borrowers with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.
Section 4.05
Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.02 or 4.03 then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
4.02 or 4.03 on such earlier date as such Lender may specify to the Borrowers
with a copy to the Administrative Agent) and, unless and until such Lender or
the Administrative Agent gives notice as provided below that the circumstances
specified in Section 4.02 or 4.03 that gave rise to such Conversion no longer
exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender gives notice to the Borrowers (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.03 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Revolving Commitments. If the Administrative Agent gives such notice
to the Borrowers that the circumstances specified in Section 4.02 that gave rise
to the Conversion of LIBOR Loans pursuant to this Section no longer exist (and
the Administrative Agent agrees to do so promptly upon such circumstances
ceasing to exist), then such Base Rate Loans shall then be eligible to be
Converted at the Borrowers’ request in accordance with the provisions of
Section 2.09.
Section 4.06
Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 4.01, (b) the
obligation of any Lender to make LIBOR Loans or to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended pursuant to Section 4.03,
(c) any Lender does not approve any amendment,

- 70 -

--------------------------------------------------------------------------------




modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 12.07 at any time that the consent
of the Requisite Lenders has been obtained to such amendment, modification,
termination, waiver or consent, (d) any Lender has become a Defaulting Lender or
(e) any Lender is subject to an Insolvency Event, then, the Borrowers may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Revolving Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.06(b) for a
purchase price equal to (without duplication) (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.02(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid Fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee; provided
that the Borrowers may not make such demand with respect to any such Lender that
is also an Issuing Bank (unless such Issuing Bank is a Defaulting Lender)
unless, prior to the effectiveness of the demanded assignment, arrangements
reasonably satisfactory to such Issuing Bank (including (x) the furnishing of a
back-up standby letter of credit in form and substance, and issued by an issuer
reasonably satisfactory to such Issuing Bank or (y) Cash Collateralizing the
Stated Amount of all such Letters of Credit held by such Issuing Bank (or such
outstanding Letter of Credit has been cancelled)) have been made with respect to
each outstanding Letter of Credit issued by such Issuing Bank (or such
outstanding Letter of Credit has been cancelled). Each of the Administrative
Agent (to the extent reasonably requested therefor) and the Affected Lender
shall cooperate in effectuating the replacement of such Affected Lender under
this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender nor any Titled Agent be obligated in any way
whatsoever to find an Eligible Assignee. The terms of this Section shall not in
any way limit the Borrowers’ obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement (including
pursuant to Section 3.10 or 4.01) with respect to any period up to the date of
replacement. Each Lender agrees that if the Borrowers exercise their option
hereunder to cause an assignment by such Lender as an Affected Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 12.06. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one (1) Business
Day of such notice, such Affected Lender shall be deemed to have approved such
assignment, and such deemed approval shall be effective for purposes of
documenting an assignment pursuant to Section 12.06 without any action by any
other party hereto (including the Administrative Agent) and the Administrative
Agent shall record the same.
Section 4.07
Change of Lending Office.

Each Lender (which term shall include the Issuing Bank for purposes of this
Section 4.07) agrees that it will (as promptly as practicable upon becoming
aware) use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to (a) designate an alternate Lending Office with
respect to any of its Loans affected by the matters or circumstances described
in Section 3.10, 4.01 or 4.03 or take such measures as such Lender may deem
reasonable to reduce the liability of the Borrowers or avoid the results
provided thereunder, so long as such designation is not disadvantageous to such
Lender as determined by such Lender in its sole discretion and (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
additional

- 71 -

--------------------------------------------------------------------------------




amounts which would otherwise be required to be paid to such Lender or results
thereunder pursuant to Section 3.10, 4.01 or 4.03 would be reduced or
alleviated. In no event shall a Lender be required to establish a Lending Office
located in the United States to comply with the requirements of this Section.
Section 4.08
Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
Article V.    CONDITIONS PRECEDENT
Section 5.01
Initial Conditions Precedent.

The effectiveness of this Agreement on the date hereof (and the obligation of
the Lenders to effect or permit the occurrence of initial making of a Loan or
the issuance of a Letter of Credit on the date of such effectiveness, if any) is
subject to the satisfaction or waiver of the following conditions precedent:
The Administrative Agent shall have received each of the following:
(iii)    counterparts of this Agreement executed by each Loan Party party
hereto;
(iv)    to the extent requested by the relevant Lender, Revolving Notes executed
by the Borrowers, payable to each applicable Lender and complying with the terms
of Section 2.10(a) and the Swingline Note executed by the Borrowers;
(v)    the Guaranty executed by each of the Guarantors initially party thereto;
(vi)    [intentionally omitted];
(vii)    an opinion of Wachtel Missry LLP, counsel to the Borrowers and the
other Loan Parties, addressed to the Administrative Agent and the Lenders as to
such matters as the Administrative Agent may reasonably request;
(viii)    an opinion of in-house counsel to the Loan Parties, addressed to the
Administrative Agent and the Lenders as to such matters as the Administrative
Agent may reasonably request;
(ix)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable

- 72 -

--------------------------------------------------------------------------------




organizational instrument (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Loan Party;
(x)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party;
(xi)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrowers, authorized to execute and deliver on behalf of the
Borrowers Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;
(xii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
(xiii)    a Disbursement Instruction Agreement effective as of the Closing Date;
(xiv)    [intentionally omitted];
(xv)    [intentionally omitted];
(xvi)    evidence that the Fees, if any, then due and payable under
Section 3.05, and, to the extent invoiced prior to the Closing Date, all other
fees, expenses and reimbursement amounts due and payable to the Arranger, the
Administrative Agent and any of the Lenders, including the fees and expenses of
counsel to the Administrative Agent, have been paid;
(xvii)    [intentionally omitted];
(xviii)    a certificate of the Chief Financial Officer of the Parent and the
Partnerships to the effect that (A) all representations and warranties of the
Loan Parties contained in this Agreement and the other Loan Documents are true
and correct, in all material respects (except to the extent any representation
and warranty is qualified by materiality or Material Adverse Effect, in which
case such representation and warranty shall be true and correct in all
respects), as of the Closing Date (except to the extent such representations or
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct on and as of such
earlier date)), (B) upon giving effect to the transactions hereunder as of the
Closing Date, no Default or Event of Default has occurred and is continuing,
(C) since December 31, 2014 no event or condition has occurred or arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse

- 73 -

--------------------------------------------------------------------------------




Effect and (D) all governmental and material third party approvals necessary in
connection with the transactions contemplated hereby and all material
governmental and third party approvals necessary in connection with the
continuing operations of the Parent and its Subsidiaries shall have been
obtained and be in full force and effect; and
(xix)    the Borrowers and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with the Patriot Act.
Section 5.02
Conditions Precedent to All Loans and Letters of Credit.

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue, amend, extend or otherwise modify Letters of Credit (other than any
amendment, modification, renewal or extension of a Letter of Credit which does
not increase the Stated Amount of such Letter of Credit) are each subject to the
further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or date of issuance of such
Letter of Credit or would exist immediately after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Loan or date of issuance, amendment, extension or other modification of
such Letter of Credit with the same force and effect as if made on and as of
such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, or in the case of a Swingline Loan, the applicable
Swingline Lender shall have received a timely Notice of Swingline Borrowing. In
addition, the Borrowers shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued, amended, extended or otherwise modified that all conditions
to the making of such Loan or the issuing, amending, extended or otherwise
modifying of such Letter of Credit if any contained in this Article V have been
satisfied. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Sections 5.01 and 5.02 that have not previously been
waived by the Lenders in accordance with the terms of this Agreement have been
satisfied.
Article VI.    REPRESENTATIONS AND WARRANTIES
Section 6.01
Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue,
amend, extend or otherwise modify Letters of Credit (other than any amendment,
modification, renewal or extension of a Letter of Credit that does not increase
the Stated Amount of such Letter of Credit) each Loan Party represents and
warrants to the Administrative Agent, each Issuing Bank and each Lender as
follows:

- 74 -

--------------------------------------------------------------------------------




(a)    Organization; Power; Qualification. Each of the Parent and its
Subsidiaries is a corporation, partnership or other legal entity (i) duly
organized or formed and validly existing under the jurisdiction of its
incorporation or formation, except (A) as a result of a transaction permitted by
Section 9.06 or (B) where the failure of such Person (other than the Loan
Parties) to be so organized or validly existing has not had, and could not
reasonably be expected to have, a Material Adverse Effect, (ii) has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being, excepted where the failure of such Person
(other than the Loan Parties) to do so has not had, and could nor reasonably be
expected to have, a Material Adverse Effect and (iii) is qualified and is in
good standing in its jurisdiction of organization and in each jurisdiction where
necessary to carry out its business and operations, except in such jurisdictions
where the failure to be so qualified or in good standing could reasonably be
expected to have, in each instance, a Material Adverse Effect.
(b)    Ownership Structure. Schedule 6.01(b) correctly sets forth in all
material respects the ownership interest of the Parent and each of its
Subsidiaries and their respective Subsidiaries and Joint Ventures as of the
Closing Date.
(c)    Authorization of Loan Documents and Borrowings; Enforceability of Loan
Documents. Each Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder. Each Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Borrowers or any other Loan Party is a party have been
duly executed and delivered by each Loan Party party thereto and each is a legal
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its respective terms, except as the same may be limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.
(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance by each Loan Party of this Agreement and the other Loan Documents to
which any Loan Party is a party in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not: (i) violate in
any material respect any Applicable Law (including all Environmental Laws)
relating to the Parent or its Subsidiaries, or order, judgment or decree of any
court binding upon the Parent or any of its Subsidiaries; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of the Parent or its Subsidiaries; (iii) conflict in any material respect with,
result in a material breach of or constitute (with due notice or lapse of time
or both) a material default under any Material Contract; or (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Parent or any of its
Subsidiaries other than in favor of the Administrative Agent for its benefit and
the benefit of the Secured Parties.
(e)    Compliance with Law; Governmental Approvals. Each of the Parent and its
Subsidiaries is in compliance with each Governmental Approval and all other
Applicable Laws

- 75 -

--------------------------------------------------------------------------------




relating to it, except for non-compliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(f)    Title to Properties; Liens. As of the Closing Date, each of the Parent
and its Subsidiaries has good and marketable title to, or a valid leasehold
interest in, all of its real and personal properties necessary or used in the
ordinary course of business, except for any defects in title that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. None of Loan Parties has outstanding Liens on any of its
properties or assets, nor are there any security agreements to which it is a
party, except for Liens permitted in accordance with Section 9.12.
(g)    Material Contracts. Neither Parent nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Material Contracts, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
(h)    Litigation. Except as set forth on Schedule 6.01(h), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened in writing) against or in
any other way relating adversely to or affecting the Parent or any of its
Subsidiaries or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
could reasonably be expected to have a Material Adverse Effect. There are no
strikes or work stoppages in progress or threatened, in writing, relating to,
the Parent or any of its Subsidiaries except for those which could not
reasonably be expected to have a Material Adverse Effect.
(i)    Taxes. All federal and other material tax returns of the Parent and its
Subsidiaries required by Applicable Law to be filed have been duly filed (taking
into account any extension of the due date thereof), and all federal, state and
other taxes, assessments and other governmental charges or levies upon, the
Parent and its Subsidiaries and their respective properties, income, profits and
assets which are due and payable have been paid, except as otherwise permitted
under Section 7.05.
(j)    Financial Statements. The Parent has furnished to each Lender copies of
the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2013 and December 31, 2014,
and the related audited consolidated statements of income and cash flow for the
fiscal years ended on such dates, with the opinion thereon of Deloitte & Touche
LLP. Such financial statements (including in each case related schedules and
notes) were prepared and in all material respects present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods.

- 76 -

--------------------------------------------------------------------------------




(k)    No Material Adverse Effect; Solvency. Since December 31, 2014, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of (i) the Parent and its
Subsidiaries, taken as a whole, and (ii) the Loan Parties, taken as a whole, in
each case, are Solvent.
(l)    ERISA.
(ii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws; and (ii) each Qualified Plan has received a favorable
determination letter or is entitled to rely on an opinion letter from the IRS or
an application for such a letter has been submitted to the IRS with respect
thereto and nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; and (ii) there are no pending, or to the best knowledge of
any Loan Party, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement, other than routine claims for benefits in the ordinary
course of business.
(m)    Environmental Laws. Each of the Parent and its Subsidiaries: (i) is in
compliance with all Environmental Laws applicable to its business, operations
and the GGP Properties, (ii) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (iii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) through (iii) the failure to obtain or to comply with
could reasonably be expected to have a Material Adverse Effect. Except for any
of the following matters that could not reasonably be expected to have a
Material Adverse Effect, no Loan Party has any knowledge of, or has received
notice of, any past, present, or threatened releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to the Parent or any of its Subsidiaries, their
respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to a violation of or noncompliance with Environmental
Laws, (y) cause or contribute to any other common- law or legal claim or other
liability, or (z) cause any of the GGP Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any Hazardous Material, or
any other requirement under Environmental Law. There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, demand letter, order, lien,
investigation, or proceeding pending or, to any Loan Party’s knowledge,
threatened, in writing against the Parent or any of its Subsidiaries relating in
any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect. As of the Closing Date, none of the GGP Properties is
listed on or formally proposed for

- 77 -

--------------------------------------------------------------------------------




listing on the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law of sites requiring or undergoing
investigation or remediation in respect of a liability under Environmental Laws
that would reasonably be expected to result in a Material Adverse Effect. To any
Loan Party’s knowledge, no Hazardous Materials generated at or transported from
the GGP Properties are or have been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List or
any analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.
(n)    Investment Company. None of the Parent nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.
(o)    Margin Stock. None of the Parent nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.
(p)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than any financial projections, other
forward looking statements and information of a general economic or industry
specific-nature) furnished to the Administrative Agent or Lender in connection
with the Loan Documents by or on behalf of the Parent or any of its
Subsidiaries, or on your or their respective behalf, when taken as a whole,
neither contained at the time furnished any untrue statement of a material fact
nor omitted to state a material fact (known to the Parent or Borrowers, in the
case of any document not furnished by any of them) necessary in order to make
the statements contained herein or therein not materially misleading in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Parent or Borrowers to be reasonable
at the time made, it being recognized by Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material.
(q)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent or any of its Subsidiaries constitutes “plan assets” within the meaning
of ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder, other than amounts deducted from employee compensation and
temporarily held by the Parent or any of its Subsidiaries prior to being
contributed to employee benefit plans in which employees of the Parent or any of
its Subsidiaries participate. Assuming that no Lender funds any amount payable
by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute non-exempt “prohibited transactions”
under ERISA or the Internal Revenue Code.

- 78 -

--------------------------------------------------------------------------------




(r)    Patriot Act and Other Specified Laws; OFAC. None of the Parent nor any of
its Subsidiaries: (a) is (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC and available at
http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-
Control.aspx or any other Sanctions list, or as otherwise published by OFAC or
such other Sanctions list from time to time, (ii) a country, a region within a
country, a territory or an agency of the government of a country, (iii) an
organization controlled by a country, or (iv) a Person citizen or resident in,
or organized under the laws of, a country or territory, in each case that is
subject to or the target of a Sanctions program (any such Person identified in
this clause (a) being a “Sanctioned Person”); or (b) to the knowledge of the
Parent, except as may be disclosed by the Parent to the Administrative Agent
from time to time, derives any of its assets or operating income from
investments in or transactions with any Sanctioned Person. The Parent and its
Subsidiaries and, to the knowledge of the Parent and its Subsidiaries, their
respective officers, directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No Loan
or Letter of Credit, use of the proceeds of any Loan or Letter of Credit, or
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Parent and its Subsidiaries are in compliance in all material
respects with the Patriot Act. The Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance in all material
respects by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and Sanctions
applicable to any Borrower or its Subsidiaries from time to time.
(s)    REIT Status. The Parent (i)  qualifies as, and has elected to be treated
as, a REIT and its proposed method of operation is in compliance with all
requirements and conditions imposed under the Internal Revenue Code necessary to
maintain its status as a REIT, (ii) has not revoked its election to be taxed as
a REIT and such election has not been terminated, and (iii) has not engaged in
any “prohibited transaction” as defined for purposes of Section 857(b)(6) of the
Internal Revenue Code that could have a Material Adverse Effect.
(t)    Insurance. The insurance coverage required by Section 7.04 has been
obtained and is in effect.
(u)    Security Interests. Each of the Security Documents (if any) creates, as
security for the Secured Obligations, a valid and enforceable Lien on all of the
Collateral (if any), superior to and prior to the rights of all Persons and
subject to no other Liens (except for Customary Permitted Encumbrances to the
extent arising under Applicable Law), in favor of the Administrative Agent for
its benefit and the benefit of the other Secured Parties.
Section 6.02
Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Closing Date, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such

- 79 -

--------------------------------------------------------------------------------




representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances expressly and specifically permitted hereunder. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance, amendment, extension or other modification of the
Letters of Credit.
Article VII.    AFFIRMATIVE COVENANTS
So long as any Obligation shall remain unpaid (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made), any Lender shall have any Revolving Commitment hereunder, or there
shall exist any Letter of Credit that has not been Cash Collateralized
(including by “grandfathering” into future credit facilities), unless the
Requisite Lenders shall otherwise consent in the manner provided for in
Section 12.07, each Loan Party shall comply with the following covenants:
Section 7.01
Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.06, each Loan Party shall, and
shall cause each of its Material Subsidiaries to, (a) preserve and maintain
(i) its respective existence and (ii) all rights and franchises, licenses and
permits material to its business in the jurisdiction of its incorporation or
formation and qualify, (b) remain qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization; provided no Loan Party
(other than the Parent and each Borrower with respect to its existence) or any
of its Material Subsidiaries shall be required to preserve any such existence,
right, franchise, license or permit if (x) such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person or to the Lenders
or (y) solely in the case of rights, franchises, licenses and permits, the
failure to maintain such could not reasonably be expected to have a Material
Adverse Effect.
Section 7.02
Compliance with Applicable Law.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all Applicable Law (including, without limitation, Anti-Corruption Laws and
Sanctions), including the obtaining of all Governmental Approvals, in each case,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Parent will maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and Sanctions applicable to any
Borrower or its Subsidiaries from time to time.
Section 7.03
Maintenance of Property.

Except as otherwise permitted under Section 9.06, each Loan Party shall, and
shall cause each of its Material Subsidiaries to, (i) protect and preserve all
of its respective material properties and maintain in good repair, working order
and condition all such material properties as determined

- 80 -

--------------------------------------------------------------------------------




in the Parent’s reasonable business judgment, ordinary wear and tear and
casualty and condemnation excepted, and (ii) from time to time make or cause to
be made all needed and appropriate repairs, renewals and replacements to such
properties as determined in the Parent’s reasonable business judgment.
Section 7.04
Insurance.

The Parent shall maintain or cause to be maintained insurance (in the case of
property insurance, on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts (giving
effect to self-insurance) and on such terms and conditions as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law.
Section 7.05
Payment of Taxes.

Each Loan Party shall, and shall cause each of its Subsidiaries to (other than
with respect to obligations that upon becoming a Lien would constitute a
Customary Permitted Encumbrance under clause (a) or (b) of the definition
thereof) pay and discharge all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, in each case, (x) prior to such obligation becoming, or having
a reasonable likelihood of becoming, a Lien upon any of its properties or
assets, or (y) within 30 days from the date such obligations first become
overdue; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim (a) which is being
contested in good faith by appropriate proceedings for which adequate reserves
have been established on the books of such Person in accordance with GAAP or
(b) to the extent the non-payment of any such tax, assessment, charge, levy or
claim could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 7.06
Books and Records; Inspections.

Each Loan Party shall, and shall cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries shall be
made to enable the preparation of financial statement entries in conformity in
all material respects with GAAP. Each Loan Party shall, and shall cause each of
its Subsidiaries to, permit authorized representatives designated by the
Administrative Agent or any Lender (when accompanying the Administrative Agent)
to visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
such Loan Party or Subsidiary thereof and, upon request of the Administrative
Agent in accordance with this Section 7.06, shall instruct its accountants to
discuss the financial affairs of the Borrowers, any other Loan Party or any
other Subsidiary with such Person), all at such reasonable times during business
hours and as often as may reasonably be requested and so long as no Event of
Default exists, with reasonable prior notice; provided, that (a) no Loan Party
shall be required to pay the expense of any such visit, except to the extent
such visit is made by the Administrative Agent during the occurrence and
continuance of an Event of Default and (b) unless an Event of Default exists,
only one (1) such visit shall be permitted during any fiscal year.

- 81 -

--------------------------------------------------------------------------------




Section 7.07
Use of Proceeds.

The proceeds of the Loans and Letters of Credit may be used to finance working
capital and general corporate purposes of the Parent and its Subsidiaries
(including for capital expenditures, acquisitions, refinancing of permitted
Indebtedness, Investments, Restricted Junior Payments and any other purpose, in
each case not prohibited by the Loan Documents). No portion of the proceeds of
any extension of credit under this Agreement shall be used in any manner that
causes such extension of credit under this Agreement or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System or any other regulation thereof. The
Borrowers shall not request any Loan or Letter of Credit, shall not use, and
shall ensure that their respective Subsidiaries and their respective directors,
officers, employees and agents do not use the proceeds of any Loan or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person or (iii) in any manner that would result in the violation of
any applicable Sanctions.


Section 7.08
Environmental Matters.

The Parent shall, and shall cause each of its Subsidiaries to, and the Parent
shall use, and shall cause each of its Subsidiaries to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
GGP Properties to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Parent shall, and shall cause each of its Subsidiaries to, promptly take all
actions and pay or arrange to pay all costs necessary for it and for the GGP
Properties to comply with all Environmental Laws and or relevant governmental
orders, including actions to remove and dispose of all Hazardous Materials and
to clean up the Properties as required under Environmental Laws or any
applicable governmental orders, in each case to the extent the failure to take
such actions or make such payment, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Parent shall, and
shall cause each of its Subsidiaries to, promptly take all actions necessary to
prevent the imposition of, or remove (or contest) any Liens on any of their
respective properties arising out of or related to any Environmental Laws, in
each case to the extent the failure to take such actions, or remove or contest
such Liens, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.
Section 7.09
Further Assurances.

At each Loan Party’s reasonable cost and expense and upon written request of the
Administrative Agent, the Loan Parties shall, and shall cause each other
Subsidiary thereof, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.
Section 7.10
Material Contracts.


- 82 -

--------------------------------------------------------------------------------




Each Loan Party shall, and shall cause each of its Subsidiaries to, comply in
all material respects with the representations, warranties, covenants and
agreements expressed as binding upon any such Person under any Material
Contract; provided that any material breach shall not constitute a default under
this Section 7.10 if such breach is cured within thirty (30) days after the
applicable Loan Party or Subsidiary obtains knowledge of such failure.
Section 7.11
REIT Status.

The Parent and each of its Material REIT Subsidiaries shall (a) maintain its
status as a REIT under the Internal Revenue Code, (b) not revoke its election to
be taxed as a REIT or cause or allow such election to be terminated, and (c) not
engage in any “prohibited transaction” as defined for purposes of
Section 857(b)(6) of the Internal Revenue Code that could reasonably be expected
to have a Material Adverse Effect; provided, however, that the foregoing shall
not prohibit any Material REIT Subsidiary from engaging in any transaction
permitted under Section 9.06 or otherwise failing to maintain its election to be
taxed as a REIT, in each case, so long as such action does not result in a
material adverse tax impact that is not reasonably compensated or offset by
other material benefits to the Parent or its Subsidiaries from such action.
Section 7.12
Additional Guarantees.

In the event that any Subsidiary of the Parent (other than any Borrower)
(a) owns, directly or indirectly, any Equity Interest issued by any Partnership,
(b) guarantees unsecured Indebtedness of the Parent or any Partnership, or (c)
was previously a Guarantor released in accordance with the terms of this
Agreement on its Guarantor Release Date and subsequently becomes a borrower or
guarantor of, or otherwise obligated in respect of, any other Recourse
Indebtedness, the Borrowers shall within 30 days (or such longer period as the
Administrative Agent may decide in its reasonable discretion) after (x) such
Subsidiary acquiring, directly or indirectly, such Equity Interest issued by any
Partnership in the case of clause (a), (y) such Subsidiary guaranteeing such
Indebtedness of the Parent or any Partnership in the case of clause (b), and (z)
such Subsidiary becoming a borrower or guarantor of, or otherwise obligated in
respect of, any other Recourse Indebtedness in the case of clause (c), cause
such Subsidiary, if not already a Guarantor, to become a Guarantor by executing
and delivering to the Administrative Agent a joinder to the Guaranty in
substantially the form attached thereto, and take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, certificates, corporate documents and opinions
reasonably requested by the Administrative Agent. With respect to each
Subsidiary required to become a Guarantor which is formed or acquired after the
Closing Date, the Borrowers shall promptly send to the Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of the Parent, and (ii) all of the data required
to be set forth in Schedule 6.01(b) with respect to all Subsidiaries of the
Parent.
Article VIII.    INFORMATION
So long as any Obligation shall remain unpaid (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made), any Lender shall have any Revolving Commitment hereunder, or there
shall exist any Letter of Credit that has not been Cash

- 83 -

--------------------------------------------------------------------------------




Collateralized (including by “grandfathering” into future credit facilities),
unless the Requisite Lenders shall otherwise consent in the manner provided for
in Section 12.07, the Borrowers and the Parent shall furnish (or shall cause to
be furnished) to the Administrative Agent for distribution to each of the
Lenders:
Section 8.01
Quarterly Financial Statements.

As soon as available and in any event within sixty (60) days after the end of
each of the first, second and third fiscal quarters of the Parent, commencing
with the fiscal quarter ending September 30, 2015, the unaudited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such period
and the related unaudited consolidated statements of income and cash flows of
the Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
executive officer or chief financial officer of the Parent to present fairly, in
accordance with GAAP, in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year end audit
adjustments).
Section 8.02
Year- End Statements.

As soon as available and in any event within one hundred and five (105) days
after the end of each fiscal year of the Parent, the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
executive officer or chief financial officer of the Parent to present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by the report thereon of Deloitte & Touche
LLP, any other “Big Four” accounting firm selected by the Parent, or any other
independent certified public accountants of recognized national standing
selected by the Parent and reasonably satisfactory to the Administrative Agent
(which report and/or the accompanying financial statements shall be unqualified
as to going concern and scope of audit).
Section 8.03
Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 8.01 and
8.02, a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer of
the Parent (a) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether the Parent was in compliance with the covenants
contained in Section 9.01; and (b) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred and the steps being taken by the Parent with
respect to such event, condition or failure.
Section 8.04
Other Information.


- 84 -

--------------------------------------------------------------------------------




(l)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;
(m)    To the extent the Parent or any Borrower is aware of the same, prompt
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating to, or
affecting, any Loan Party or any Subsidiary of a Loan Party or any of their
respective properties, assets or businesses which could reasonably be expected
to have a Material Adverse Effect;
(n)    Prompt notice of the occurrence of any event which has had, or could
reasonably be expected to have, a Material Adverse Effect;
(o)    Prompt notice of the occurrence of any Default or Event of Default;
(p)    Promptly, after the Parent or any Borrower obtains knowledge thereof,
notice of the occurrence of any of the following: any Borrower, any Loan Party
or any Subsidiary of a Loan Party shall receive (i)  written notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened in writing; (ii) written notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) any written notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby or (iv) written notice of any other
fact, circumstance or condition that could reasonably be expected to form the
basis of an environmental claim, and the matters covered by notices referred to
clauses (i) through (iii) above, in each case only to the extent that such
occurrence, could reasonably be expected to have a Material Adverse Effect;
(q)    Promptly upon reasonable request by the Administrative Agent (which
request shall not be made more than one (1) time during any calendar year), a
schedule setting forth in all material respects the ownership interest of the
Parent and each of its Subsidiaries and their respective Subsidiaries and Joint
Ventures as of a date not more than thirty (30) days prior to the date of such
request;
(r)    Promptly upon reasonable request by the Administrative Agent (which
request shall not be made more than one (1) time during any calendar year), a
reasonably detailed list, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby, which delivery may be satisfied in full by
the delivery of customary Accord forms in respect of such insurance; and

- 85 -

--------------------------------------------------------------------------------




(s)    Such other information and data with respect to the Parent or any of its
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender (acting through the Administrative Agent).
Section 8.05
Electronic Delivery of Certain Information.

(j)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Parent) provided that the foregoing shall not apply to (i) notices
to any Lender (or any Issuing Bank) pursuant to Article II and (ii) any Lender
that has notified the Administrative Agent and the Borrowers that it cannot or
does not want to receive electronic communications. The Administrative Agent or
any Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and time on which the Administrative Agent or a Loan Party posts such
documents or the documents become available on a commercial website and the
Administrative Agent or such Loan Party notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. Central time on
the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, promptly upon the reasonable request
of the Administrative Agent, the Borrowers shall provide paper copies of the
certificate required by Section 8.03 to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent for any Lender
that reasonably requests such paper copies and provided that such documents
shall be deemed delivered to the Administrative Agent and the Lenders upon
electronic delivery to the Administrative Agent. Except for the certificates
required by Section 8.03, the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by any Loan Party with any such request for delivery. Each Lender
shall be solely responsible for requesting delivery of paper copies and
maintaining its paper or electronic documents.
(k)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrowers by the
Administrative Agent.
Section 8.06
Public/Private Information.

The Borrowers shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrowers. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrowers to the
Administrative Agent (for further deliver to the Lenders) (collectively,
“Information Materials”) pursuant to this Article. Such Information Materials
shall be deemed to be Private Information unless such Information Materials are
marked “Public Information”.

- 86 -

--------------------------------------------------------------------------------




Section 8.07
USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto (the “Patriot Act”) require all financial institutions to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution.
Consequently, a Lender (for itself and/or as the Administrative Agent for all
Lenders hereunder) may from time-to-time request, and the Borrowers shall, and
shall cause the other Loan Parties to, provide to such Lender, such Loan Party’s
name, address, tax identification number and/or such other identification
information as shall be necessary for such Lender to comply with federal law. An
“account” for this purpose may include a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
Article IX.    NEGATIVE COVENANTS
So long as any Obligation shall remain unpaid (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made), any Lender shall have any Revolving Commitment hereunder, or there
shall exist any Letter of Credit that has not been Cash Collateralized
(including by “grandfathering” into future credit facilities), unless the
Requisite Lenders shall otherwise consent in the manner provided for in
Section 12.07, each Loan Party shall comply with the following covenants:
Section 9.01
Financial Covenants.

(a)    Maximum Net Indebtedness to Value Ratio. The Parent shall not permit the
Net Indebtedness to Value Ratio as of the last day of any fiscal quarter,
beginning with the fiscal quarter ending September 30, 2015, to exceed 0.65 to
1.00.
(b)    Minimum Net Cash Interest Coverage Ratio. The Parent shall not permit the
Net Cash Interest Coverage Ratio as of the last day of any fiscal quarter to be
less than 1.70 to 1.00.
(c)    Minimum Fixed Charge Coverage Ratio. The Parent shall not permit the
Fixed Charge Coverage Ratio as of the last day of any fiscal quarter to be less
than (i) for each fiscal quarter beginning with the fiscal quarter ending
September 30, 2015 through the fiscal quarter ending on June 30, 2016, 1.40 to
1.00 and (ii) for the fiscal quarter ending September 30, 2016 and each fiscal
quarter thereafter, 1.50 to 1.00.
Section 9.02
Permitted Investments. The Loan Parties shall not, and shall not permit any
Subsidiary to, make any Investment, except that such Persons may make any
Investment subject to the limitations set forth below:


- 87 -

--------------------------------------------------------------------------------




Permitted Investment
Limitations
Wholly Owned Raw Land
No Wholly Owned Raw Land shall be acquired if the Value represented by such
Investment, together with all Wholly Owned Raw Land then owned by the Parent and
its Subsidiaries, exceeds 5% of total Value (including such Wholly Owned Raw
Land).
Individual GGP Properties
No individual GGP Property or Equity Interests in a Person owning an individual
GGP Property shall be acquired without the consent of the Administrative Agent
and the Requisite Lenders if the Value represented by such Investment exceeds
25% of total Value (including such GGP Property).
Equity Interests of Joint Ventures in which the Parent or any Wholly-Owned
Subsidiary is not a general partner or managing member
All such Equity Interests owned as of the Closing Date and set forth on
Schedule 9.02 shall be permitted. No such Equity Interests shall be acquired
without the consent of the Administrative Agent and the Requisite Lenders if the
Value of such Investment, together with all other such Equity Interests then
owned by the Parent and its Subsidiaries that is acquired after the Closing Date
exceeds 5% of total Value (including such Equity Interests).
Equity Interests of Joint Ventures in which the Parent or any Wholly-Owned
Subsidiary is a general partner or managing member
No such Equity Interests shall be acquired without the consent of the
Administrative Agent and the Requisite Lenders if the Value of such Investment,
together with all other such Equity Interests then owned by the Parent and its
Subsidiaries, exceeds 55% of total Value (including such Equity Interests).
Real Property Under Construction
The Value of all Real Property Under Construction shall not, at any given time,
exceed 15% of total Value (including such Real Property Under Construction).
First lien priority Mortgage Loans and mezzanine loans and other similar
subordinated debt financing instruments acquired or originated by the Parent,
the Borrowers and their respective Subsidiaries
The Value of all such Mortgage Loans and mezzanine loans and other similar
subordinated debt financing instruments shall not exceed 5% of total Value.
Cash and Cash Equivalents
Unlimited



For the avoidance of doubt, notwithstanding anything herein to the contrary, the
foregoing shall not proscribe any Investment reasonably required in the minimum
amount necessary for Parent and each of its REIT Subsidiaries to maintain its
qualification as a REIT.
Section 9.03
Restricted Junior Payments. Neither any Borrower nor any Parent Guarantor shall,
directly or indirectly, make or pay any Restricted Junior Payment in any fiscal
year:


- 88 -

--------------------------------------------------------------------------------




(t)    in excess of the sum of (i) 95% of FFO of the Parent Guarantors, the
Borrowers and their respective Subsidiaries and Joint Ventures (but only to the
extent allocable to the Parent Guarantors or the Borrowers or their Wholly Owned
Subsidiaries (based on economic share and not necessarily percentage ownership)
in the case of consolidated non-Wholly Owned Subsidiaries and Joint Ventures)
plus (ii) any realized gain resulting from Dispositions during such fiscal year;
(u)    to acquire Equity Interests of the Parent, unless no Default or Event of
Default exists;
(v)    during any period while an Event of Default exists pursuant to
Section 10.01(a); and
(w)    during any period that any other material non-monetary Event of Default
exists.
Notwithstanding the foregoing, (i) the Borrowers and the Parent Guarantors shall
be permitted at all times to make Restricted Junior Payments required in order
to enable the Parent or any REIT Subsidiary to continue to qualify as a REIT and
to avoid entity level taxes, (ii) to the extent constituting a Restricted Junior
Payment, the Borrowers and the Parent Guarantors may make Investments not
otherwise prohibited under the Loan Documents and (iii) the Borrowers and the
Parent Guarantors shall be permitted at all times to make Restricted Junior
Payments to any other Borrower or Parent Guarantor.  For purposes of clarity,
the Borrowers and the Parent Guarantors may make Restricted Junior Payments to
enable the Parent to make Restricted Junior Payments permitted hereby.
Section 9.04
Negative Pledge.

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
create or suffer to exist any Lien on any of the Equity Interests issued by any
Borrower or any Parent Guarantor, except for Customary Permitted Encumbrances
arising under Applicable Law.
Section 9.05
Transactions with Affiliates.

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
directly or indirectly, engage in any transaction with any Affiliate of the
Parent or any of its Subsidiaries, other than:
(d)    any such transaction that is for fair market value and on terms no less
favorable to such Loan Party or such Subsidiary than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
(e)    transactions existing on the Closing Date;
(f)    the payment of customary fees and expenses, indemnification, incentive
plans and similar items paid to members of the board of directors (or similar
governing body) of the Parent and its Subsidiaries;
(g)    the payment of customary indemnification plans for partners of the Parent
and its Subsidiaries;

- 89 -

--------------------------------------------------------------------------------




(h)    employment and compensation arrangements for directors, officers,
employees and members of management of the Parent and its Subsidiaries
(including base salary and incentives);
(i)    transactions in the ordinary course of business in accordance with the
Consolidated Cash Management System;
(j)    reimbursement of travel, moving and similar expenses in the ordinary
course of business or otherwise permitted hereunder;
(k)    loans and advances to directors, officers and employees in the ordinary
course of business or as otherwise permitted hereunder;
(l)    (i) guarantees of Indebtedness not otherwise prohibited by the Loan
Documents and (ii) other customary guarantees in the ordinary course of
business;
(m)    transactions constituting Restricted Junior Payments permitted under
Section 9.03;
(n)    dispositions of Equity Interests in order to qualify members of the board
of directors (or similar governing body) of any Loan Party or any of their
Subsidiaries if required by Applicable Law or contract; and
(o)    transactions between the Parent and its Subsidiaries and Joint Ventures
to the extent permitted under the Loan Documents.
Section 9.06
Merger, Consolidation; Dispositions.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, (a) enter
into any transaction of merger or consolidation; (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) make any
Disposition; provided, however, that:
(i)    any Loan Party (other than any Partnership or the Parent) or any
Subsidiary may liquidate or dissolve to the extent that such liquidation or
dissolution is deemed to be in the best interest of the Loan Parties and their
Subsidiaries as reasonably determined by the management of the Loan Parties and
is not materially adverse to the interests of the Administrative Agent, the
Issuing Banks or the Lenders;
(ii)    any Loan Party or a Subsidiary of a Loan Party may merge, consolidate,
liquidate or dissolve with another Loan Party or any other Person (including any
Subsidiary) in order to effect an Investment permitted under Section 9.02 so
long as (A) in a transaction involving any Partnership, such Partnership is the
survivor, (B) in a transaction involving a Loan Party (other than any
Partnership), such Loan Party is the survivor, or, if the survivor is not a Loan
Party, such survivor shall expressly assume the obligations of such Loan Party
under the Loan Documents, (C) in a transaction involving the Parent, the Parent
is the survivor, or if the Parent is not the survivor, (1) the survivor shall
expressly assume the obligations of the Parent under the Loan Documents in a
manner reasonable satisfactory to the Administrative Agent, (2) no Default or
Event of Default shall occur after giving effect to such transaction, and
(3) the Loan Parties shall be in pro forma compliance with the

- 90 -

--------------------------------------------------------------------------------




financial covenants set forth in Section 9.01 (after giving effect to such
transaction) as of the end of the fiscal quarter most recently ended for which
financial statements (and the related Compliance Certificate) have been
delivered pursuant to Section 8.01 or Section 8.02 and shall provide a
certificate of a Responsible Officer to such effect; and (D) in a transaction
involving a non-Wholly Owned Subsidiary of any Partnership, such non-Wholly
Owned Subsidiary is the survivor, or if such non-Wholly Owned Subsidiary is not
the survivor, such transaction constitutes an Investment permitted under
Section 9.02;
(iii)    any Loan Party or any Subsidiary of a Loan Party may merge, liquidate,
dissolve or consolidate in connection with a Disposition otherwise permitted
hereunder;
(iv)    any Loan Party may effect a Disposition so long as after giving effect
to such Disposition, the Parent shall be in pro forma compliance with the
financial covenants set forth in Section 9.01 (after giving effect to such
transaction) as of the end of the fiscal quarter most recently ended for which
financial statements (and the related Compliance Certificate) have been
delivered pursuant to Section 8.01 or Section 8.02;
(v)    any Loan Party may effect Dispositions to any other Person of Equity
Interests of any REIT Subsidiary constituting preferred equity with a base
liquidation preference of no more than $180,000 in the aggregate for any such
REIT Subsidiary;
(vi)    to the extent constituting Dispositions, any Loan Party may make any
Investment permitted by Section 9.02, make any Restricted Junior Payment
permitted by Section 9.03, and grant any Lien permitted by Section 9.12; and
(vii)    any Loan Party or a Wholly-Owned Subsidiary of the Parent may merge,
consolidate, liquidate or dissolve with a Loan Party or any other Wholly-Owned
Subsidiary of the Parent so long as (A) in a transaction involving a Loan Party,
a Loan Party is the survivor, (B) in a transaction involving the Parent, any
Partnership or any Parent Guarantor, the Parent, such Partnership or a Parent
Guarantor, as applicable, is the survivor, (C) no Default or Event of Default
shall exist prior to or after giving effect to such transaction, and (D) the
Loan Parties shall be in pro forma compliance with the financial covenants set
forth in Section 9.01 (after giving effect to such transaction) as of the end of
the fiscal quarter most recently ended for which financial statements (and the
related Compliance Certificate) have been delivered pursuant to Section 8.01 or
Section 8.02 and shall provide a certificate of a Responsible Officer to such
effect.
Section 9.07
Fiscal Year.

The Parent shall not change its fiscal year from that in effect as of the
Closing Date.
Section 9.08
Modifications of Organizational Documents.

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
amend, supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification is

- 91 -

--------------------------------------------------------------------------------




materially adverse to the interests of the Administrative Agent, the Issuing
Banks or the Lenders or their respective interests in and under the Loans, any
Collateral, or the Loan Documents.
Section 9.09
Derivatives Contracts.

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
(i) enter into any Derivatives Contracts other than Derivatives Contracts
entered into by the Borrowers, any such Loan Party or any such Subsidiary in the
ordinary course of business and which establish, a hedge to mitigate risks to
which such Borrower, Loan Party or other Subsidiary is or reasonably expects to
be exposed to in the conduct of its business or management of its liabilities or
(ii) guarantee any Derivatives Contract unless such Derivatives Contract has
been entered into in the ordinary course of business by the applicable
counterparty in respect of which such guarantee is provided and such Derivatives
Contract establishes a hedge to mitigate risks to which such counterparty is or
reasonably expects to be exposed in the conduct of its business or management of
its liabilities.
Section 9.10
Conduct of Business

From and after the Closing Date, no Loan Party shall, nor shall it permit any of
its Subsidiaries to, make any changes in the nature of the business conducted by
the Parent and its Subsidiaries on and as of the Closing Date, other than to the
extent reasonably related or ancillary thereto, and except as permitted under
Sections 9.02 and 9.06.
Section 9.11
Indebtedness

No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
incur or assume any Indebtedness; provided that (a) subject, in the case of
Combined Recourse Indebtedness, to the limitations set forth in clause (b)
below, any such Loan Party and its Subsidiaries may incur Indebtedness so long
as after giving effect to such incurrence of such Indebtedness, the Parent shall
be in pro forma compliance with the financial covenants set forth in
Section 9.01 (after giving effect to such transaction) as of the end of the
fiscal quarter most recently ended for which financial statements (and the
related Compliance Certificate) have been delivered pursuant to Section 8.01 or
Section 8.02 and (b) the Parent and its Subsidiaries may incur Combined Recourse
Indebtedness in an aggregate amount not to exceed (x) 10% of Value at the time
of incurrence (after giving effect to such incurrence) or (y) 10% of Value as of
the end of any fiscal quarter of the Parent.
Section 9.12
Liens.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind of the Loan Parties or any Subsidiary of a Loan Party, whether
now owned or hereafter acquired, except:
(a)    Liens in favor of the Administrative Agent for the benefit of the Secured
Parties, if any, granted pursuant to the Loan Documents;
(b)    Liens securing Indebtedness permitted pursuant to Section 9.11;
(c)    Liens securing Capitalized Lease Obligations; and

- 92 -

--------------------------------------------------------------------------------




(d)    Customary Permitted Encumbrances.
Article X.    DEFAULT
Section 10.01
Events of Default.

Each of the following shall constitute an Event of Default:
(a)    Default in Payment. The Borrowers shall fail to pay (i) when due (whether
at stated maturity, by reason of acceleration or otherwise) the principal of any
of the Loans; or (ii) any interest on any of the Loans or any Fee or other
amount hereunder within five (5) days after the date when due.
(b)    Default in Performance.
(i)    Any Loan Party shall fail to perform or observe any covenant on its part
to be performed or observed and contained in Article IX; or
(ii)    Any Loan Party shall fail to perform or observe any covenant on its part
to be performed or observed and contained in Section 7.01(a) (as it relates to
any Partnership and the Parent), 7.07, 7.11, 8.01, 8.02, 8.03 or 8.04(d) and, in
the case of Section 8.01, 8.02 or 8.03, such failure shall continue for a period
of fifteen (15) days after the date upon which any Borrower or other Loan Party
has received written notice of such failure from the Administrative Agent; or
(iii)    Any Loan Party shall fail to perform or observe any covenant contained
in this Agreement or any other Loan Document to which it is a party (except as
otherwise mentioned in this Section), and such failure shall continue for a
period of thirty (30) days after the date upon which the Parent has received
written notice of such failure from the Administrative Agent.
(c)    Misrepresentations. Any representation or warranty made or deemed made by
or on behalf of any Loan Party under this Agreement or under any other Loan
Document, or any amendment hereto or thereto, shall at any time prove to have
been incorrect in any material respect when furnished or made or deemed made.
(d)    Indebtedness Cross- Default. Any Borrower, any other Loan Party or any
Subsidiary of a Loan Party shall default (after giving effect to any applicable
cure periods, waivers or forbearance) in the observance or performance of any
term or condition under any other agreement relating to any Recourse
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having a Derivatives Termination Value), in each case, individually or
in the aggregate, with all other Recourse Indebtedness (for the avoidance of
doubt, any hybrid Indebtedness shall be included only as to recourse portion of
such Indebtedness) as to which such default exists, of $100,000,000 or more and,
prior to the acceleration of the Obligations hereunder in accordance with the
terms of

- 93 -

--------------------------------------------------------------------------------




this Agreement, such Indebtedness has not been paid in full or waived or cured
in accordance with the terms of the documents governing such Indebtedness (in
each case excluding such defaults solely relating to any Specified Property or
any Subsidiary or Subsidiaries all or substantially all of whose assets comprise
Specified Properties or Equity Interests of a Person all or substantially all of
whose assets comprise any Specified Property).
(e)    Voluntary Bankruptcy Proceeding. (x) Any Borrower, any other Loan Party
or any Material Subsidiary of the Parent (other than any Specified Property or
any Subsidiary or Subsidiaries all or substantially all of whose assets comprise
Specified Properties or Equity Interests of a Person all or substantially all of
whose assets comprise any Specified Property) shall: (i) commence a voluntary
case under the Bankruptcy Code or other federal bankruptcy laws; (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding- up, or
composition or adjustment of debts; (iii) consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other Applicable Laws or
consent to any proceeding or action described in subsection (f) below;
(iv) apply for or consent to the appointment of, or the taking of possession by,
a receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) make a general assignment for the
benefit of creditors, or (vi) be generally unable, or fail, or shall admit in
writing its inability, to pay its debts as such debts become due, or (y) the
board of directors (or similar governing body) of the Parent, any Borrower or
any Material Subsidiary of the Parent (other than any Specified Property or any
Subsidiary or Subsidiaries all or substantially all of whose assets comprise
Specified Properties or Equity Interests of a Person all or substantially all of
whose assets comprise any Specified Property) or any committee thereof shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referenced to in this clause (e).
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower, any other Loan Party or any Material Subsidiary
of the Parent (other than any Specified Property or any Subsidiary or
Subsidiaries all or substantially all of whose assets comprise Specified
Properties or Equity Interests of a Person all or substantially all of whose
assets comprise any Specified Property) in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code or other federal bankruptcy laws
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding- up, or composition or adjustment of debts
and such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or similar official of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and such
appointment shall continue for ninety (90) consecutive days.
(g)    Revocation of Loan Documents. (i) Any Loan Party shall challenge or
repudiate in writing (A) any Loan Document to which it is a party (or that it
has no liability under such Loan Documents to which it is a party) or (B) in the
case of clause (i), the validity or perfection of any Lien on any Collateral
purported to be covered by the Loan Documents (other than with respect to
satisfaction in full of the Obligations and releases of such Liens in accordance
with the terms of the Loan Documents, to the extent such loss of perfection
results from an act or omission of the Administrative Agent or such loss of
perfection may be remedied by the filing of appropriate documentation without
the loss of priority (other than non-consensual Customary Permitted
Encumbrances)), or (ii) any Loan Document shall cease to be in full force and
effect or shall be

- 94 -

--------------------------------------------------------------------------------




deemed null and void (other than with respect to satisfaction in full of the
Obligations and releases of such Liens in accordance with the terms of the Loan
Documents, to the extent such loss of perfection results from an act or omission
of the Administrative Agent or such loss of perfection may be remedied by the
filing of appropriate documentation without the loss of priority (other than
non-consensual Customary Permitted Encumbrances)).
(h)    Judgment. Other than with respect to non-Recourse Indebtedness, a final
judgment or order for the payment of money shall be entered against any
Borrower, any other Loan Party, or any Material Subsidiary (other than judgments
solely relating to the Specified Properties or any Subsidiary or Subsidiaries
all or substantially all of whose assets comprise Specified Properties or Equity
Interests of a Person all or substantially all of whose assets comprise any
Specified Property) by any court or other tribunal and (i) such judgment or
order shall continue for a period of sixty (60) days without being paid,
vacated, discharged, stayed satisfied or bonded pending appeal and (ii) the
amount of such judgment or order for which any applicable insurer has denied
coverage exceeds, individually or together with all other such judgments or
orders entered against the Loan Parties, $100,000,000.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against a substantial portion of the property of any Borrower,
any other Loan Party or any Material Subsidiary (other than any Specified
Property or any Subsidiary or Subsidiaries all or substantially all of whose
assets comprise Specified Properties or Equity Interests of a Person all or
substantially all of whose assets comprise any Specified Property), and such
warrant, execution or process shall not be stayed, dismissed, bonded or
discharged for a period of sixty (60) days.
(j)    ERISA. Any ERISA Event shall have occurred that results or could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.
(k)    Change of Control.
(i)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than Brookfield Asset Management Inc. and its Affiliates, is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of more than 40% of the total voting power of the
then outstanding voting stock of the Parent; or
(ii)    during any period of twelve (12) consecutive months ending after the
Closing Date, individuals who at the beginning of any such twelve (12) month
period constituted the board of directors of the Parent (together with any new
directors whose election by such board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the board of directors of the Parent
then in office (other than vacancies); or
(iii)    the Parent shall cease to own, directly or indirectly, more than fifty
percent (50%) of the Equity Interests of any Partnership.

- 95 -

--------------------------------------------------------------------------------




Section 10.02
Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:
(x)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(e) or (f) with respect to any Loan Party, (1)(A) the principal of,
and all accrued interest on, the Loans and the Notes at the time outstanding,
(B) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such Event of Default for deposit into the
Letter of Credit Collateral Account and (C) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by each of the Borrowers on behalf of itself and the other Loan
Parties, and (2) the Revolving Commitments and the Swingline Commitment and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent, at the direction of the Requisite Lenders, shall: (1) declare (A) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each of the
Borrowers on behalf of itself and the other Loan Parties, and (2) terminate the
Revolving Commitments and the Swingline Commitment and the obligation of the
Issuing Banks to issue Letters of Credit hereunder.
(iii)    Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.
(iv)    Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.
Section 10.03
[Reserved].

Section 10.04
Marshaling; Payments Set Aside.

None of the Administrative Agent, any Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Secured Obligations. To the
extent that any Loan Party makes a payment

- 96 -

--------------------------------------------------------------------------------




or payments to the Administrative Agent, any Issuing Bank or any Lender, or the
Administrative Agent, any Issuing Bank or any Lender enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Secured Obligations, Secured Derivatives
Obligations or Secured Cash Management Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
Section 10.05
Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrowers hereunder or
thereunder, shall be applied in the following order and priority:
(b)    amounts due to the Administrative Agent, the Issuing Banks and the
Lenders in respect of expenses due under Section 12.02 until paid in full, and
then Fees;
(c)    payments of interest on Swingline Loans;
(d)    payments of interest on all other Loans and Reimbursement Obligations to
be applied for the ratable benefit of the Lenders and the Issuing Banks;
(e)    payments of principal of Swingline Loans;
(f)    payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, payments of the Derivatives Termination
Value in respect of any and all Secured Derivatives Contracts and payment
obligations then due and owing under any Secured Cash Management Agreement, to
be applied for the ratable benefit of the Lenders and the Issuing Banks,
Derivatives Providers or Cash Management Banks, as the case may be, pro rata;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letter of Credit, such amounts shall be Cash Collateralized by
the Borrowers and paid to the Administrative Agent for deposit into the Letter
of Credit Collateral Account;
(g)    amounts due to the Administrative Agent and the Lenders pursuant to
Section 12.10;
(h)    payments of all other Obligations and other amounts due under any of the
Loan Documents, Secured Cash Management Agreements and Secured Derivatives
Contracts, if any, to be applied for the ratable benefit of the Lenders, the
applicable Derivatives Providers and the Cash Management Banks; and
(i)    any amount remaining after application as provided above, shall be paid
to the Borrowers or whomever else may be legally entitled thereto.

- 97 -

--------------------------------------------------------------------------------




Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.
Section 10.06
Letter of Credit Collateral Account.

(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrowers hereby
pledge and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Banks as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
drawing or the payee with respect to such presentment.
(d)    [Reserved]
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrowers, deliver to the Borrowers within five (5) Business Days after the
Administrative Agent’s receipt of such request from the Borrowers, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the non-contingent Obligations shall have been paid in full and no
Letters of Credit remain outstanding, the Administrative Agent shall deliver to
the Borrowers, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Letter of Credit
Collateral Account.
(f)    The Borrowers shall pay to the Administrative Agent from time to time
such customary fees as the Administrative Agent normally charges for similar
services in connection with the Administrative Agent’s administration of the
Letter of Credit Collateral Account and investments and reinvestments of funds
therein.

- 98 -

--------------------------------------------------------------------------------




Section 10.07
[Reserved].

Section 10.08
Rights Cumulative.

The rights and remedies of the Administrative Agent, the Issuing Banks, the
Lenders, the Cash Management Banks and the Derivatives Providers under this
Agreement, each of the other Loan Documents, Secured Cash Management Agreements
and Secured Derivatives Contracts shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent and the
other Secured Parties may be selective and no failure or delay by the
Administrative Agent and the other Secured Parties in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.
Article XI.    THE ADMINISTRATIVE AGENT
Section 11.01
Appointment and Authorization.

(y)    Appointment and Authorization of Administrative Agent. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to take such action
as contractual representative on such Lender’s behalf and to exercise such
powers under this Agreement and the other Loan Documents as are specifically
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Administrative Agent to enter
into the Loan Documents for the benefit of the Lenders. Each Lender hereby
agrees that, except as otherwise set forth herein, any action taken by the
Requisite Lenders in accordance with the provisions of this Agreement or the
Loan Documents, and the exercise by the Requisite Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.
Nothing herein shall be construed to deem the Administrative Agent a trustee or
fiduciary for any Lender or to impose on the Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Agent”, “Administrative
Agent”, “agent” and similar terms in the Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent shall deliver to each Lender,
promptly upon receipt thereof by the Administrative Agent, copies of each of the
financial statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII that the Parent is not otherwise
required to deliver directly to the Lenders. The Administrative Agent will
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrowers, any other Loan
Party or any other Affiliate of the Loan Parties, pursuant to this Agreement or
any other Loan Document not already delivered to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan

- 99 -

--------------------------------------------------------------------------------




Documents (including enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.
Section 11.02
Wells Fargo as Lender.

Wells Fargo, as a Lender, Cash Management Bank or as a Derivatives Provider, as
the case may be, shall have the same rights and powers under this Agreement and
any other Loan Document and under any Secured Cash Management Agreement and any
Secured Derivatives Contract, as the case may be, as any other Lender, Cash
Management Bank or Derivatives Provider and may exercise the same as though it
were not the Administrative Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrowers, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to any Secured Party. Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrowers for
services in connection with this Agreement, any Secured Cash Management
Agreement or any Secured Derivatives Contract, or otherwise without having to
account for the same to the Issuing Banks, the other Lenders, any Cash
Management Bank or any other Derivatives Providers. The Issuing Banks and the
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Borrowers, other Loan Parties,
other Subsidiaries and other Affiliates thereof (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.
Section 11.03
Collateral Matters; Discharge of Guarantors

(p)    Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
to take any action with respect to any Collateral or Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any of the Loan Documents.

- 100 -

--------------------------------------------------------------------------------




(q)    The Lenders hereby authorize and instruct the Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Revolving Commitments and payment and
satisfaction in full of all of the Obligations (other than (x) contingent
indemnification obligations not yet due and payable and (y) obligations and
liabilities under Letters of Credit that are Cash Collateralized (including by
“grandfathering” in to future credit facilities)); (ii) as expressly permitted
by, but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Requisite Lenders
(or such greater number of Lenders as this Agreement or any other Loan Document
may expressly provide). Upon request by the Administrative Agent at any time,
the Lenders will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section.
(r)    Upon any sale and transfer of any Collateral permitted pursuant to the
terms of this Agreement, and upon at least three (3) Business Days’ prior
written request by the Borrowers, the Administrative Agent shall (and is hereby
irrevocably authorized and instructed by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens granted to the
Administrative Agent for its benefit and the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, such release shall not (i) entail any consequence other than
the release of such Liens without recourse or warranty and (ii) in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrowers or any other Loan Party in respect of) all
interests retained by the Borrowers or any other Loan Party, including the
proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral. In the event of any sale or transfer of any Collateral,
or any foreclosure with respect to any of the Collateral, the Administrative
Agent shall be authorized to deduct all of the expenses reasonably incurred by
the Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.
(s)    The Administrative Agent shall have no obligation whatsoever to the
Secured Parties or to any other Person to assure that the Collateral (if any)
exists or is owned by the Borrowers, any other Loan Party or any other
Subsidiary of a Loan Party or is cared for, protected or insured or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Administrative Agent in this Section or in any of the Loan Documents, it being
understood and agreed that in respect of any Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, and that the Administrative Agent
shall have no duty or liability whatsoever to the Lenders, except to the extent
resulting from its gross negligence or willful misconduct.
(t)    If any or all of the Equity Interests of any Guarantor hereunder shall be
the subject of a Disposition, merger, consolidation, liquidation, winding up or
dissolution permitted under Section 9.06(i) through (iv), the obligations of
such Guarantor hereunder shall automatically be discharged and released without
any further action by the Administrative Agent, any Issuing Bank, any Lender or
any other Person effective as of the time of such Disposition, merger
consolidation, liquidation, winding up or dissolution.

- 101 -

--------------------------------------------------------------------------------




(u)    By their acceptance of the benefits of the Security Documents, each
Lender that is at any time itself a Cash Management Bank or a Derivatives
Provider, or having an Affiliate that is a Cash Management Bank or a Derivatives
Provider, hereby, for itself, and on behalf of any such Affiliate, in its
capacity as a Cash Management Bank or Derivatives Provider, irrevocably appoints
and authorizes the Administrative Agent as its collateral agent, to take such
action as contractual representative on such Cash Management Bank’s and
Derivatives Provider’s behalf and to exercise such powers under the Security
Documents as are specifically delegated to the Administrative Agent by the terms
of this Section 11.03 and any Security Document, together with such powers as
are reasonably incidental thereto; provided, that, except with respect to the
Collateral (if any), this subsection (f) shall not affect any of the terms of a
Secured Cash Management Agreement or Secured Derivatives Contract or restrict a
Cash Management Bank or Derivatives Provider from taking any action permitted by
a Secured Cash Management Agreement or Secured Derivatives Contract, as
applicable. For the avoidance of doubt, all references in this Section 11.03 to
“Lender” or “Lenders” shall be deemed to include each Lender (and Affiliate
thereof) in its capacity as a Cash Management Bank or Derivatives Provider.
Section 11.04
[Reserved].

Section 11.05
Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
reasonable description of the matter or issue as to which such determination,
approval, consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrowers or the other
Loan Parties in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof. Solely with respect to any request for consent or approval
requiring only the consent of the Requisite Lenders pursuant to Section 12.07,
unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication (which communication shall
include a reasonably conspicuous notation regarding the deemed effectiveness
thereof absent such lender’s consent), such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
Section 11.06
Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrowers or other Loan Parties referring
to this Agreement, describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default.” If

- 102 -

--------------------------------------------------------------------------------




any Lender (excluding the Lender which is also serving as the Administrative
Agent) becomes aware of any Default or Event of Default, it shall promptly send
to the Administrative Agent such a “notice of default”. Further, if the
Administrative Agent receives such a “notice of default,” the Administrative
Agent shall give prompt notice thereof to the Lenders.
Section 11.07
Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrowers or any other
Loan Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
any Issuing Bank or any other Person, or shall be responsible to any Lender, any
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by any Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrowers or other Persons, or to inspect
the property, books or records of the Borrowers or any other Person; (c) shall
be responsible to any Lender or the Issuing Banks for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any Collateral (if any) covered thereby or the perfection or
priority of any Lien in favor of the Administrative Agent on behalf of the
Secured Parties in any such Collateral; (d) shall have any liability in respect
of any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic
communication) believed by it to be genuine and signed, sent or given by the
proper party or parties. The Administrative Agent may execute any of its duties
under the Loan Documents by or through agents, employees or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.
Section 11.08
Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so) pro rata in accordance with such Lender’s respective Revolving
Commitment Percentage (determined as of the time that

- 103 -

--------------------------------------------------------------------------------




the applicable unreimbursed expense or indemnity payment is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so)
promptly upon demand for its ratable share of any out- of- pocket expenses
(including the reasonable fees and expenses of the counsel to the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out- of- pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrowers shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
Section 11.09
Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys- in- fact or other Affiliates has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrowers, any other Loan Party or any other Subsidiary or
Affiliate thereof, shall be deemed to constitute any such representation or
warranty by the Administrative Agent to any Issuing Bank or any Lender. Each of
the Lenders and the Issuing Banks acknowledges that it has made its own credit
and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other

- 104 -

--------------------------------------------------------------------------------




Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrowers, the other Loan Parties, the other Subsidiaries and
other Affiliates thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrowers, the other Loan Parties,
the other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and the Issuing Banks also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrowers or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrowers, any other Loan Party or any other Subsidiary thereof. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Banks by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or any Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrowers,
any other Loan Party or any other Affiliate thereof which may come into
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys- in- fact or other Affiliates. Each of the Lenders
and the Issuing Banks acknowledges that the Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender or any Issuing Bank.
Section 11.10
Successor Administrative Agent.

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrowers and (b) to the extent that the Administrative Agent has become the
subject to an Insolvency Event, be removed by the Borrowers, in each case, upon
ten (10) days’ prior notice by the applicable party. Upon any such resignation
or removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Event of Default under
Section 10.01(a) or, with respect to the Borrowers only, Section 10.01(e) or
(f) exists, be subject to the Parent’s reasonable approval, which approval shall
not be unreasonably withheld. If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within thirty (30) days after the current
Administrative Agent’s giving of notice of resignation, or removal by the
Borrowers, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee with total capital and surplus in an amount equal to at least
$1,000,000,000 and provided no Event of Default under Section 10.01(a) or, with
respect to the Borrowers only, Section 10.01(e) or (f) exists, be subject to the
Parent’s reasonable approval, which approval shall not be unreasonably withheld.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor

- 105 -

--------------------------------------------------------------------------------




Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. From and after the date of the current
Administrative Agent’s resignation or removal, such Administrative Agent’s
obligation to issue Letters of Credit shall cease. After any Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of this Agreement as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub-
agents.
Section 11.11
Titled Agents.

Each of the Co-Syndication Agents and Co-Documentation Agents (each a “Titled
Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, any Issuing Bank, the Borrowers or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.
Section 11.12
Secured Derivatives Contracts and Secured Cash Management Agreements.

No Cash Management Bank or Derivatives Providers that obtains the benefits of
Section 10.05 or any Collateral (if any) by virtue of the provisions hereof or
of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of any Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Derivatives Contracts unless the
Administrative Agent has received written notice of such Secured Cash Management
Agreements and Secured Derivatives Contracts, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Derivatives Provider, as the case may be.

- 106 -

--------------------------------------------------------------------------------




Article XII.    MISCELLANEOUS
Section 12.01
Notices.

Unless otherwise provided herein (including as provided in Section 8.05),
communications provided for hereunder shall be in writing and shall be mailed,
telecopied, or delivered to (a) the Loan Parties, the Administrative Agent, the
Issuing Banks or the applicable Swingline Lender at such Person’s address as set
forth on Schedule 12.01 and (b) any other Lender at such Lender’s address as set
forth in the applicable Administrative Questionnaire, or, as to each party, such
other address as shall be designated by such party in a written notice to the
other parties delivered in compliance with this Section; provided, a Lender or
an Issuing Bank shall only be required to give notice of any such other address
to the Administrative Agent and the Borrowers. All such notices and other
communications shall be effective (i) if mailed, upon the first to occur of
receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrowers or the Administrative Agent, the Issuing Banks and Lenders at the
addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered or sent by overnight courier, when delivered; or (iv) if delivered in
accordance with Section 8.05 to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent, any Issuing Bank or any Lender under Article II shall be
effective only when actually received. None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to the Issuing Banks or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, such Issuing Bank or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder. Failure of
a Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.
Section 12.02
Expenses.

The Borrowers agree, within thirty (30) days of written demand therefor,
together with documentation supporting such reimbursement request, to pay or
reimburse (a) the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, delivery and administration of, and any amendment,
waiver, supplement or modification to, any of the Loan Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
actual reasonable and documented out-of-pocket fees and disbursements of counsel
to the Administrative Agent and all costs and expenses of the Administrative
Agent in connection with the use of IntraLinks, SyndTrak or other similar
information transmission systems in connection with the Loan Documents and
(b) the Administrative Agent, the Issuing Banks and the Lenders for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of the Loan Documents or the Loans made or
Letters of Credit issued hereunder, including any refinancing or restructuring
of the credit arrangements provided hereunder in the nature of a “work-out” or
pursuant to any Insolvency Event, including the reasonable fees and
disbursements of legal counsel

- 107 -

--------------------------------------------------------------------------------




and any payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents; provided that in the case
of clauses (a) and (b) any such legal fees and expenses shall be limited to the
actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Administrative Agent, the Issuing Banks and the
Lenders, taken as a whole (and if necessary, one local counsel in any relevant
material jurisdiction to such Persons, taken as a whole).
Section 12.03
[Reserved].

Section 12.04
Setoff.

Subject to Section 3.03 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrowers hereby authorize the Administrative Agent, each Issuing Bank and each
Lender, at any time or from time to time while an Event of Default exists,
without notice to the Borrowers or to any other Person, any such notice being
hereby expressly waived, but in the case of an Issuing Bank or a Lender, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank or such Lender to or for the credit or the account of the Borrowers
against and on account of any of the Obligations, irrespective of whether or not
any or all of the Loans and all other Obligations have been declared to be, or
have otherwise become, due and payable as permitted by Section 10.02, and
although such Obligations shall be contingent or unmatured. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.09 and, pending such payment, shall be
segregated by such Defaulting Lender from its funds and deemed to be held in
trust for the Administrative Agent and the other Secured Parties.
Section 12.05
Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL (IF ANY) OR BY REASON
OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWERS, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    EACH OF THE BORROWERS, EACH OTHER LOAN PARTY AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT

- 108 -

--------------------------------------------------------------------------------




OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING OR IN RESPECT OF ANY COLLATERAL (IF
ANY) SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE BORROWERS HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWERS AT ITS ADDRESS FOR NOTICES PROVIDED
FOR HEREIN BY UNITED STATES POSTAL SERVICE, CERTIFIED MAIL, RETURN RECEIPT
REQUESTED.
(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.06
Successors and Assigns.

(d)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder other than in accordance with Section 9.06 hereof without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer

- 109 -

--------------------------------------------------------------------------------




any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) below, (ii) by way of
participation in accordance with the provisions of subsection (d) below or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) below (and, subject to the last sentence of
subsection (b) below, any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(e)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Revolving Commitment and the Loans at the time owing to it,
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment,
unless each of the Administrative Agent and the Borrowers otherwise consent
(each such consent not to be unreasonably withheld); provided, however, that if,
after giving effect to such assignment, the amount of the Commitment held by
such assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000 in the case of a
Commitment or Revolving Loans, then such assigning Lender shall assign the
entire amount of its Revolving Commitment and the Loans at the time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment,
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

- 110 -

--------------------------------------------------------------------------------




(A)    the consent of the Parent (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default set forth in
Section 10.01(a) or, with respect to the Borrowers only, Section 10.01(e) or
10.01(f) shall exist at the time of such assignment or (y) such assignment is to
a Lender; provided that consent of the Parent shall be required at all times for
an assignment to a Disqualified Institution and provided further that the Parent
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not already a Lender with a Commitment, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender; and
(C)    the consent of each Swingline Lender, and each Issuing Bank shall be
required for any assignment in respect of a Revolving Commitment.
(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; provided that (A) no such processing and
recordation fee shall be payable in the case of an assignment to an assignee
that is a Lender or an Affiliate of a Lender prior to the consummation of such
assignment and (B) the Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrowers
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate; provided, further, that such
transferor Lender shall have returned to the Borrowers any Notes that are being
reissued in favor of the assignee, to the extent applicable, in accordance with
Section 2.10(c).
(v)    No Assignment to the Borrowers or Affiliates of the Borrowers. No such
assignment shall be made to the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    No Assignment to Disqualified Institutions. Unless otherwise consented
to by the Parent pursuant to Section 12.06(b)(iii)(A), no assignment shall be
made to a Disqualified Institution.
(viii)    No Assignment to Defaulting Lenders. No assignment shall be made to a
Defaulting Lender or any of its Subsidiaries or to any Person who, upon becoming
a Lender, would constitute any of the foregoing.

- 111 -

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) below, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.04, 12.02 and 12.10 and the other provisions of this
Agreement and the other Loan Documents as provided in Section 12.11 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or a release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be null and void and the Borrowers may exercise any and all
rights and remedies in respect thereof including specific performance.
(f)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender (with respect to any
entry relating to such Lender’s Loans), at any reasonable time and from time to
time upon reasonable prior notice.
(g)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers, the Administrative Agent, any Issuing Bank or
Swingline Lender, sell participations to any Person (other than a natural
person, a Disqualified Institution or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries thereof) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Revolving Commitment and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or consent of this Agreement set forth in
Sections 12.07(b) (to the extent affecting its interest) or (c). Subject to
subsection (e) below, the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.10, 4.01 and 4.04 to the same extent as
if it were a Lender and had acquired its interest

- 112 -

--------------------------------------------------------------------------------




by assignment pursuant to paragraph (b) of this Section; provided that such
Participant agrees to be subject to the provisions of Section 4.06 and 4.07 as
if it were an assignee under paragraph (b) of this Section 12.06. Each Lender
that sells a participation pursuant to this Section 12.06(d) shall maintain, as
a non-fiduciary agent of the Borrowers, a register on which it records the name
and address of each participant and the principal amounts of each participant’s
participation interest (each, a “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to Borrowers, Administrative Agent or any other Person (including the
identity of any Participant or any information relating to a participant’s
interest in the Revolving Commitments, Loans, Letters of Credit or other
Obligations) except to the extent necessary to establish that such Revolving
Commitments, Loans, Letters of Credit or other Obligations are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and/or
to establish that any such Participant is not a Disqualified Institution. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of a participation for all purposes under this
Agreement, notwithstanding any notice to the contrary.
(h)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.10 and 4.01 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent and express
agreement that Section 3.10 and 4.01 shall entitle such Participant to a greater
payment. A Participant shall not be entitled to the benefits of Section 3.10
unless the Borrowers are notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers and the
Administrative Agent, to comply with Section 3.10(f) as though it were a Lender.
(i)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto;
provided, further that no such pledge or assignment may be made to secure
obligations of such Lender to a Disqualified Institution.
(j)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrowers and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States or of
any other jurisdiction.
Section 12.07
Amendments and Waivers.

(g)    Generally. Subject to Section 2.15, Section 2.17 and subsections (b),
(c), (e) and (f) below, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Borrowers, any other Loan
Party or any other Subsidiary thereof of any terms of this Agreement or such
other Loan Document may be waived, and (iv) the continuance of any Default or
Event of Default may be

- 113 -

--------------------------------------------------------------------------------




waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.
(h)    Consent of Lenders Directly Affected. In addition to the requirements of
subsection (a) above, but subject to subsections (c), (e) and (f) below, no
amendment, waiver or consent shall, unless in writing, and signed by each of the
Lenders directly and adversely affected thereby (or the Administrative Agent at
the written direction of such Lenders), do any of the following:
(i)    increase the Revolving Commitments of the Lenders (excluding any increase
as a result of an assignment of Commitments permitted under Section 12.06 and
any increases contemplated under Section 2.15); provided that no amendment or
waiver of any covenant, condition precedent, Default or Event of Default, or
mandatory prepayment or commitment reduction obligation hereunder shall
constitute an increase in any Revolving Commitment of any Lender;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest (other than any waiver of the Post-Default Rate) that will be charged
on the outstanding principal amount of, any Loans, or reduce the amount of any
Fees payable to the Lenders hereunder; provided that no amendment of any
definition of any ratio used in the calculation of such rates of interest or
Fees shall constitute a reduction in the such rate of interest or Fees; and
(iii)    extend the “Revolving Termination Date”; provided that no amendment or
waiver of any covenant, condition precedent, Default or Event of Default, or
mandatory prepayment or commitment reduction obligation hereunder shall
constitute an extension of the Revolving Termination Date.
(i)    Consent of All Lenders. In addition to the requirements of subsection (a)
above, but subject to subsections (e) and (f) below, no amendment, waiver or
consent shall, unless in writing, and signed by each Lender (or the
Administrative Agent at the written direction of such Lenders), do any of the
following
(i)    modify the definition of “Revolving Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.02; provided, that with the consent
solely of the Requisite Lenders, (x) additional extensions of credit pursuant
hereto (which may or may not be new money tranches) may be included in the
determination of “Revolving Commitment Percentage” on substantially the same
basis as the Revolving Commitments and the Revolving Loans are included on the
Closing Date or (y) such terms and any provisions in any Loan Document requiring
pro rata payments, distributions or commitment reductions may be amended on
customary terms in connection with (1) such additional extension of credit
referred to in clause (x) or (2) “amend and extend” transactions;
(ii)    amend this Section 12.07;

- 114 -

--------------------------------------------------------------------------------




(iii)    reduce the voting percentages set forth in the definition of the term
“Requisite Lenders”; provided, that with the consent solely of the Requisite
Lenders, (x) additional extensions of credit pursuant hereto (which may or may
not be new money tranches) may be included in the determination of “Requisite
Lenders” on substantially the same basis as the Revolving Commitments and the
Revolving Loans are included on the Closing Date or (y) such terms and any
provisions in any Loan Document requiring pro rata payments, distributions or
commitment reductions may be amended on customary terms in connection with
(1) such additional extension of credit referred to in clause (x) or (2) “amend
and extend” transactions;
(iv)    release all or substantially all of the value of the Guaranty, except as
contemplated by Section 11.03(e); and
(v)    release or dispose of all or substantially all of the Collateral (if any)
unless released or disposed of as permitted by, and in accordance with,
Section 11.03.
(j)    Amendment of the Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.03 or the obligations of any Swingline Lender under this Agreement or
any other Loan Document shall require the written consent of each Swingline
Lender. Any amendment, waiver or consent relating to Section 2.02 or the
obligations of the Issuing Banks under this Agreement or any other Loan Document
shall require the written consent of the Issuing Banks. Any amendment, waiver or
consent with respect to any Loan Document that alters the ratable treatment of
Obligations arising under the Loan Documents, Secured Obligations arising under
Secured Hedge Agreements and Secured Obligations arising Cash Management
Agreements in each case in a manner materially adverse to any Cash Management
Bank or Derivatives Provider with Secured Obligations then outstanding shall
require the written consent of any such Person. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.
(k)    Notwithstanding anything to the contrary contained in this Section 12.07
or any Loan Document, (a) the Borrowers and the Administrative Agent may,
without the input or consent of any other Lender, effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Parent and the Administrative Agent to effect the provisions of
Section 2.15 and Section 2.17 (including any definitions relating to or
necessary to effectuate the foregoing), (b) if the Administrative Agent and the
Parent have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrowers shall be permitted (and the
Administrative Agent is hereby expressly authorized on behalf of the Lenders) to
amend such provision; and (c) guarantees and collateral security documents and
related documents executed by the Loan Parties in connection with this Agreement
may be amended, restated, amended and restated, supplemented or waived without
the consent of any Lender if such amendment, restatement,

- 115 -

--------------------------------------------------------------------------------




amendment and restatement, supplement or waiver is delivered in order to
(x) comply with local law or advice of local counsel, (y) cure ambiguities,
omissions, mistakes or defects or (z) cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.
(l)    In addition, notwithstanding the foregoing, in addition to any credit
extensions effected pursuant to Section 2.15 and any transaction permitted by
Section 2.17, this Agreement (including this Section 12.07, Section 3.02 and
3.03) may be amended (or amended and restated) with the written consent of the
Requisite Lenders, the Administrative Agent and the Borrowers solely to (i) add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and Fees in respect thereof to share in the benefits of this Agreement
and the other Loan Documents on a pari passu or subordinated basis with the
Revolving Commitments and the accrued interest and Fees in respect thereof and
(ii) include appropriately the Lenders holding such credit facilities in the
definition of “Revolving Commitments” and any determination of the Requisite
Lender and other definitions relating to such new credit facilities.
Section 12.08
Nonliability of the Administrative Agent and Lenders.

The relationship between the Borrowers, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. The Administrative Agent, each Issuing Bank, each
Lender and their respective Affiliates may have economic interests that conflict
with those of the Borrowers and their respective Affiliates. None of the
Administrative Agent, any Issuing Bank or any Lender shall have any fiduciary
responsibilities to the Borrowers and no provision in this Agreement or in any
of the other Loan Documents, and no course of dealing between or among any of
the parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent, any Issuing Bank or any Lender to any Lender, the
Borrowers, any Subsidiary or any other Loan Party. None of the Administrative
Agent, any Issuing Bank or any Lender undertakes any responsibility to the
Borrowers to review or inform the Borrowers of any matter in connection with any
phase of the Borrowers’ business or operations.
Section 12.09
Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below); provided, that nothing
herein shall prevent any such Person from disclosing such Information: (a) to
its Affiliates and to its and its Affiliates’ respective directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and the applicable Lender shall be responsible for such compliance) on
substantially the terms set forth in this Section or as is otherwise reasonably
acceptable to the Borrowers and the Arranger; (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed Eligible Assignee or Participant in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder; provided that the disclosure of any such information to any such
Lenders or prospective Lenders or Participants or prospective Participants
referred to herein shall be made subject to the acknowledgment and acceptance by
such Lender or prospective

- 116 -

--------------------------------------------------------------------------------




Lender or Participant or prospective Participant that such information is being
disseminated on a confidential basis, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations or (iii) any actual or prospective credit
insurance provider relating to the Borrowers and their obligations (in each case
of clause (i), (ii) and (iii), other than to a Disqualified Institution); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal, judicial or
administrative proceedings, or as otherwise required by Applicable Law (in which
case, such Person shall, to the extent permitted by law, inform the Borrowers
promptly in advance thereof); (d) in connection with any action or proceeding to
enforce the terms of this Agreement or any other Loan Document; (e) to the
extent such Information (i) is or becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
after due inquiry from a source other than the Borrowers or any Affiliate of any
such Borrower; (f) to bank trade publications, such information to consist
solely of the structure and amount of the facilities provided hereunder, role of
the agents and arrangers and other information customarily found in such
publications; (g) to any other party hereto; (h) in the case of the
Administrative Agent, on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement, (i) to any rating agency in connection with
rating the Parent or its Subsidiaries or the credit facilities provided for
herein provided such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information so provided and (j) with the
consent of the Borrowers. Notwithstanding the foregoing, the Administrative
Agent, each Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Borrowers or any other Loan Party, to
Governmental Authorities or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) in
connection with any regulatory examination of the Administrative Agent, such
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, such Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrowers, any other Loan Party, any other Subsidiary or Affiliate thereof or on
their behalf (including information received pursuant to inspections pursuant to
Section 7.06) relating to any Loan Party, any Subsidiary or Affiliate thereof or
any of their respective businesses in contemplation of, in connection with or
pursuant to the Loan Documents and the credit facilities contemplated hereunder.
Section 12.10
Indemnification.

(a)    The Borrowers shall and hereby agree to indemnify and hold harmless the
Administrative Agent, the Co-Documentation Agents, the Co-Syndication Agents,
the Lenders and the Issuing Banks and each of their respective Affiliates,
directors, officers, employees, representatives, advisors and agents and
sub-agents, trustees, administrators and other Persons acting in similar
capacities, and each of their respective permitted successors and assigns (each,
an “Indemnified Party”) from and against any and all actions, suits, losses,
claims, damages, liabilities and expenses of any kind or nature (including legal
expenses), joint or several, to which such Indemnified Party may become subject
or that may be incurred or asserted or awarded against such Indemnified Party,
in each case arising out of or in connection with or by reason of (including in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection

- 117 -

--------------------------------------------------------------------------------




therewith) (i) any matters contemplated by this Agreement, the transactions
contemplated or any directly related transaction or (ii) the use or the
contemplated use of the proceeds of the Loans and Letters of Credit, and will
reimburse each Indemnified Party for all out-of-pocket expenses (including
reasonable attorneys’ fees, expenses and charges) within thirty (30) days
following the written demand (together with invoices or other customary backup
documentation supporting such reimbursement request) as they are incurred in
connection with any of the foregoing; provided that in all cases legal fees and
expenses shall be limited to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to the Administrative
Agent, the Lenders and the Issuing Banks, taken as a whole, and, solely in the
case of an actual conflict of interest, one additional counsel to all such
affected Indemnified Parties taken as a whole, and, if reasonably necessary, of
one local counsel in any relevant material jurisdiction to such Indemnified
Parties, taken as a whole); provided, further, that no Indemnified Party will
have any right to indemnification for any of the foregoing to the extent
resulting from (x) such Indemnified Party’s gross negligence, bad faith, willful
misconduct or material breach of this Agreement or any other Loan Document to
which it is a party, in each case as determined by a final non-appealable
judgment of a court of competent jurisdiction and (y) or any dispute solely
among the Indemnified Parties (other than any claims against an Indemnified
Party in its capacity as Administrative Agent) and not arising out of any act or
omission of you, any Loan Party or any of your or their respective subsidiaries.
In the case of any investigation, litigation or proceeding to which the
indemnity hereunder applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party or any
of their respective equityholders, Affiliates or creditors, or an Indemnified
Party, whether or not such Indemnified Party is a party thereto and whether or
not any Loans or other extensions of credit hereunder are made. The
indemnification set forth in this Section 12.10 shall apply to any
investigation, litigation or proceeding arising during the pendency of any
bankruptcy proceeding filed by or against any Loan Party. The Borrowers shall
not, without the prior written consent of each Indemnified Party affected
thereby (which consent will not be unreasonably withheld), settle any pending
claim or action that would give rise to the right of any Indemnified Party to
claim indemnification hereunder unless such settlement (a) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnified Party and (b) does not include any statement as to or
an admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party. Notwithstanding the foregoing, each Indemnified Party shall
be obligated to refund or return any and all amounts paid by you under this
paragraph to such Indemnified Party for any such fees, expenses or damages to
the extent such Indemnified Party is not entitled to payment of such amounts in
accordance with the terms hereof as determined by final non-appealable judgment
of a court of competent jurisdiction.
(b)    The Borrowers’ obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
(c)    To the extent permitted by Applicable Law, no party hereto shall have,
and each party hereto hereby waives and agrees it shall not assert, any claim
against any other party hereto and their respective Affiliates, directors,
officers, employees, representatives advisors, trustees, administrators and
other Persons acting in similar capacities, agents and sub-agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual

- 118 -

--------------------------------------------------------------------------------




damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each party hereto hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor, except, in the case of the Loan
Parties, to the extent otherwise subject to indemnification pursuant to this
Section 12.10.
References in this Section 12.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Cash Management
Banks and Derivatives Providers. Notwithstanding anything herein to the
contrary, costs which are specifically covered by Section 3.10 or Section 4.01
shall be governed thereby.
Section 12.11
Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Revolving
Commitments have been terminated, (b) all Letters of Credit have been
(i) terminated or expired or been canceled, (ii) Cash Collateralized or
(iii) backstopped in a manner reasonably acceptable to the applicable Issuing
Bank, (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and the Issuing Banks are no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10, 4.01, 4.04, 11.08, 12.02 and 12.10 and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.05, shall continue in full force and effect (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.
Section 12.12
Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 12.13
GOVERNING LAW.

This Agreement and the other Loan Documents, and any claim, controversy, dispute
or cause of action arising under or related thereto, and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

- 119 -

--------------------------------------------------------------------------------




Section 12.14
Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 12.15
Obligations with Respect to Loan Parties.

The obligations of the Borrowers to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrowers may have that the Borrowers does not
control such Loan Parties.
Section 12.16
Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.
Section 12.17
[Reserved].

Section 12.18
Entire Agreement.

This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 12.19
[Reserved].

Section 12.20
Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 12.21
Acting in Concert

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, (i) the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the

- 120 -

--------------------------------------------------------------------------------




Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(w) to the extent that any Lender shall not accept any Extension Offer and all
or any portion of the outstanding Loans of such Lender shall not have been be
repaid, defeased or satisfied and discharged as of the Revolving Termination
Date applicable thereto, or all or any portion of accrued interest, Fees and
premiums (if any) in connection therewith shall not have been paid as of the
Revolving Termination Date applicable thereto, such Lender from exercising its
rights and remedies as an unsecured creditor against the Borrowers and the other
Loan Parties in respect of such unpaid amounts in accordance with Applicable
Law, (x) the Administrative Agent from exercising on its behalf the rights and
remedies that inure to its benefit (solely in its capacity as the Administrative
Agent) hereunder and under the other Loan Documents, (y) the Administrative
Agent, each Issuing Bank or any Lender from exercising set-off rights solely in
accordance with Section 12.04 (subject to the terms of Section 3.02) or (z) any
Lender from filing proofs of claim or appealing and filing pleadings on its own
behalf during the pendency of a proceeding relating to any Loan Party under any
Debtor Relief Law; provided, further that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (1) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X, and (2) in addition to the
provisions set forth in clauses (w), (x), (y) and (z) of the proceeding proviso
and subject to Section 3.02, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and duties as authorized by the Requisite Lenders,
(ii) no Secured Party shall have any right individually to realize upon any of
the Collateral (if any) or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies under the Guaranty and the other
Security Documents may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties in accordance with the terms thereof.
Section 12.22
Amendment and Restatement

(a)    It is the express intent of the parties hereto that this Agreement is
entered into in substitution for, and not in payment of, the obligations of the
Borrowers under the Existing Credit Agreement and is in no way intended to
constitute a novation of any of the Borrowers’ indebtedness which was evidenced
by the Existing Credit Agreement or any of the other Loan Documents. All “Loans”
made and “Secured Obligations” incurred under the Existing Credit Agreement
which are outstanding on the Closing Date shall continue as Loans and Secured
Obligations under (and shall be governed by the terms of) this Agreement.
Without limiting the foregoing, upon the effectiveness hereof: (i) all “Letters
of Credit” issued (or deemed issued) under the Existing Credit Agreement which
remain outstanding on the Closing Date shall continue as Letters of Credit under
(and shall be governed by the terms of) this Agreement, (ii) all “Secured
Obligations” (as defined in the Existing Credit Agreement) owing to any “Lender
Counterparty” under any “Secured Hedge Agreement” in connection with the
Existing Credit Agreement which are outstanding on the Closing Date shall
continue as Secured Obligations under this Agreement and the other Loan
Documents and (iii) the “Revolving Loans” under and as defined under the
Existing Credit Agreement of each Departing Lender shall be repaid in full
(accompanied by any accrued and unpaid interest and fees thereon), each
Departing Lender’s “Commitment” under the Existing Credit Agreement shall be
terminated and each Departing Lender shall not be a Lender hereunder.
(b)    Upon the effectiveness of this Agreement, on and after the date hereof,
each reference in any other Loan Document to the Existing Credit Agreement
(including any reference therein to

- 121 -

--------------------------------------------------------------------------------




“the Credit Agreement,” “thereunder,” “thereof,” “therein” or words of like
import referring thereto) shall mean and be a reference to this Agreement.
[Signatures on Following Pages]






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.
BORROWERS:
GENERAL GROWTH PROPERTIES, INC., a Delaware corporation



By: /s/ Marvin J. Levine        
Authorized Signatory




GGP LIMITED PARTNERSHIP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: /s/ Marvin J. Levine        
Authorized Signatory




GGP NIMBUS, LP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: /s/ Marvin J. Levine        
Authorized Signatory




GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC


By: /s/ Marvin J. Levine        
Authorized Signatory




GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC


By: /s/ Marvin J. Levine        
Authorized Signatory








GGPLP 2010 LOAN PLEDGOR HOLDING, LLC


By: /s/ Marvin J. Levine        
Authorized Signatory


GGPLP L.L.C.
By: GGP Nimbus, LP, its managing member
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                       
By:    /s/ Marvin J. Levine        
Authorized Signatory




GGP OPERATING PARTNERSHIP, LP (f/k/a GGP Limited Partnership)
By: GGP Real Estate Holding II, Inc., its general partner
    
By: /s/ Marvin J. Levine            
Authorized Signatory












































OTHER LOAN PARTIES:            GGP LIMITED PARTNERSHIP II
By: GGP Real Estate Holding I, Inc., general partner
              
By: /s/ Marvin J. Levine        
Authorized Signatory


GGP, LLC
By: GGP Real Estate Holding II, Inc., its managing member
      
By: /s/ Marvin J. Levine        
Authorized Signatory


GGP REAL ESTATE HOLDING I, INC.


By: /s/ Marvin J. Levine        
    Authorized Signatory


GGP REAL ESTATE HOLDING II, INC.


By: /s/ Marvin J. Levine        
    Authorized Signatory


GGPLP REAL ESTATE, INC.


By: /s/ Marvin J. Levine
Authorized Signatory



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, an Issuing Bank and as a Lender


By: /s/ Brandon H Barry    
    Name: Brandon H Barry    
    Title: Vice President    
DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuing Bank and as a Lender


By: /s/James Rolison    
    Name: James Rolison    
    Title: Managing Director    



By: /s/ Perry Forman    
Name: Perry Forman    
    Title: Director    
ROYAL BANK OF CANADA, as an Issuing Bank and as a Lender


By: /s/ Brian Gross    
    Name: Brian Gross    
    Title: Authorized Signatory    
BANK OF AMERICA, N.A., as a Lender


By: /s/ Cheryl Sneor    
    Name: Cheryl Sneor    
    Title: Vice President    
BARCLAYS BANK PLC, as a Lender


By: /s/ Christopher Lee    
    Name: Christopher Lee    
    Title: Vice President    


GOLDMAN SACHS BANK USA, as a Lender


By: /s/ Rebecca Kratz    
    Name: Rebecca Kratz    
    Title: Authorized Signatory    
MORGAN STANLEY BANK, N.A., as a Lender


By: /s/ Michael King    
    Name: Michael King    
    Title: Authorized Signatory    
U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Dennis J. Redpath    
    Name: Dennis J. Redpath    
    Title: Senior Vice President    
CITIBANK, N.A., as an Issuing Bank and as a Lender


By: /s/ John Rowland    
    Name: John Rowland    
    Title: Vice President    
CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Kerri Colwell    
    Name: Kerri Colwell    
    Title: Senior Vice President    
TORONTO DOMINION (NEW YORK) LLC, as a Lender


By: /s/ Robyn Zeller    
    Name: Robyn Zeller    
    Title: Vice President    
PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Joel Dalson    
    Name: Joel Dalson    
    Title: Senior Vice President    


MUFG UNION BANK, N.A., as a Lender


By: /s/ Andrew Romanosky            
    Name: Andrew Romanosky        
    Title: Managing Director        




SOCIETE GENERALE, as a Lender


By: /s/ Nigel Elvey                
    Name: Nigel Elvey            
    Title: Director                


Accepted to and Agreed:
The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Existing Credit Agreement and not as a Lender party hereto. The undersigned
hereby acknowledges that the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement to which this signature page is
attached and the undersigned shall not constitute a party thereto other than for
purposes of effectuating the amendment and restatement of the Existing Credit
Agreement.
UBS LOAN FINANCE LLC, as a Departing Lender

By: /s/ Darlene Arias            
    Name: Darlene Arias    
    Title: Director    


By: /s/     Paul Christakos            
    Name: Paul Christakos        
    Title: Executive Director        
EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of _______, 20__ (the
“Agreement”), by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), GENERAL GROWTH PROPERTIES, INC., a
Delaware corporation (the “Parent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Assignor is a Lender under that certain Fourth Amended and Restated
Credit Agreement, dated as of October 30, 2015 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein by not otherwise defined herein shall
have the meanings set forth in the Credit Agreement), by and among the Parent,
GGP LIMITED PARTNERSHIP, a limited partnership formed under the laws of the
State of Delaware (the “GGP Partnership”), GGP NIMBUS LP, a limited partnership
formed under the laws of the State of Delaware (the “Nimbus Partnership”, and
together with GGP Partnership, the “Partnerships”), GGPLP REAL ESTATE 2010 LOAN
PLEDGOR HOLDING, LLC, a Delaware limited liability company (“GGPLP RE Pledgor”),
GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC, Delaware limited liability company
(“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited liability company (“GGPLP
LLC”), GGP OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“GGPOP
LP”) and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability
company (“GGPLP Pledgor”, together with the Partnerships, the Parent, GGPLP RE
Pledgor, GGPLP LLC, GGPOP LP and GGPLPLLC Pledgor, being referred to herein,
individually or collectively, as the context shall require, as “Borrower” or
“Borrowers”), the other Loan Parties party thereto from time to time, the
Lenders party thereto from time to time and the Administrative Agent;


WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Revolving Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and


WHEREAS, the [Parent,] [the Administrative Agent,] [the Swingline Lender[s],]
[the Issuing Bank[s]] and [consent[s]] to such assignment on the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Assignment.


(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 20__ (the “Trade
Date”), the Assignor hereby irrevocably sells, transfers and assigns to the
Assignee, without recourse, a $__________ interest (such interest being the
“Assigned Commitment”) in and to the Assignor’s Revolving Commitment, and all of
the other rights and obligations of the Assignor under the Credit Agreement,
such Assignor’s Revolving Note, and the other Loan Documents representing
______% in respect of the aggregate amount of all Lenders’ Revolving
Commitments, including without limitation, a principal amount of outstanding
Revolving Loans equal to $_________, all voting rights of the Assignor
associated with the Assigned Commitment all rights to receive interest on such
amount of Loans and all Fees with respect to the Assigned Commitment and other
rights of the Assignor under the Credit Agreement and the other Loan Documents
with respect to the Assigned Commitment, all as if the Assignee were an original
Lender under and signatory to the Credit Agreement having a Revolving Commitment
equal to the amount of the Assigned Commitment. The Assignee, subject to the
terms and conditions hereof, hereby assumes all obligations of the Assignor with
respect to the Assigned Commitment as if the Assignee were an original Lender
under and signatory to the Credit Agreement having a Revolving Commitment equal
to the Assigned Commitment, which obligations shall include, but shall not be
limited to, the obligation of the Assignor to make Revolving Loans to the
Borrowers with respect to the Assigned Commitment and the obligation to
indemnify the Administrative Agent as provided in the Credit Agreement (the
foregoing obligations, together with all other similar obligations more
particularly set forth in the Credit Agreement and the other Loan Documents,
shall be referred to hereinafter, collectively, as the “Assigned Obligations”).
The Assignor shall have no further duties or obligations with respect to, and
shall have no further interest in, the Assigned Obligations or the Assigned
Commitment from and after the Assignment Date.


(b)    The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee acknowledges and agrees that, except as
set forth in Section 4. below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrowers, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by the Borrowers, any other Loan Party or any
other Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by the
Borrowers or any other Loan Party of any obligation under the Credit Agreement
or any other Loan Document. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents and based on the financial statements
supplied by the Borrowers and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to become a Lender
under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrowers, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.


Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $_________ representing the aggregate
principal amount outstanding of the Revolving Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby.


Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee (if any)
payable under Section 12.06(b)(iv) of the Credit Agreement.


Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving
Commitment under the Credit Agreement immediately prior to the Assignment Date,
equal to $____________ and that the Assignor is not in default of its
obligations under the Credit Agreement; and (ii) the outstanding balance of
Revolving Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $____________; and (b) it is the
legal and beneficial owner of the Assigned Commitment which is free and clear of
any adverse claim created by the Assignor.


Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrowers) such items required under Section 3.10 of the
Credit Agreement.


Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Revolving Note, if
any. Upon such acknowledgment and recording, from and after the Assignment Date,
the Administrative Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, fees and other
amounts) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.


Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:


                    

                    

Attention:                

Telephone No.:            

Telecopy No.:                


Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:
                    
                    
                    
                    


Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrowers, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2 hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3 hereof. Upon recording and acknowledgment of this
Agreement by the Administrative Agent, from and after the Assignment Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 12.11
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.


Section 10. Governing Law. This Agreement and any claim, controversy, dispute or
cause of action arising under or related thereto, and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York (including Section 5-1401 and Section 5-1402 of
the General Obligations Law of the State of New York), without reference to any
other conflicts or choice of law principles thereof.


Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.


Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.


Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


[Include this Section only if the Parent’s consent is required under Section
12.06 (c) of the Credit Agreement] Section 17. Agreements of the Parent. The
Parent hereby agrees that the Assignee shall be a Lender under the Credit
Agreement having a Revolving Commitment equal to the Assigned Commitment. The
Parent agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Revolving Loans made by the Lenders after the date hereof and to receive the
Fees payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the benefit of the indemnification provisions from
the Borrowers in favor of the Lenders as provided in the Credit Agreement and
the other Loan Documents. The Parent further agrees, upon the request of the
Assignee following the execution and delivery of this Agreement, it will deliver
a Revolving Note executed by the Borrowers in favor of the Assignee in an
initial amount equal to the Assigned Commitment, so long as the Assignor has
returned to the Borrowers any Notes that are being reissued in favor of the
Assignee, to the extent applicable, in accordance with Section 2.10(c) of the
Credit Agreement. Further, the Parent agrees that, upon the execution and
delivery of this Agreement, the Borrowers shall owe the Assigned Obligations to
the Assignee as if the Assignee were the Lender originally making such Loans and
entering into such other obligations.


[Signatures on Following Page]
IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.


ASSIGNOR:


[NAME OF ASSIGNOR]




By:    
Name:    
Title:    


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:


ASSIGNEE:


[NAME OF ASSIGNEE]




By:    
Name:    
Title:    


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:



[Signatures continued on Following Page]








[Agreed and consented to as of the date first written above.


PARENT:


GENERAL GROWTH PROPERTIES, INC.




By: ______________________________
Authorized Signatory]






Accepted [and consented] as of the date first written above.


ADMINISTRATIVE AGENT [AND [A] SWINGLINE LENDER]:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:    
Name:    
Title:    


[ISSUING BANK(S):


[_______], as an Issuing Bank


By:    
Name:    
Title:    ]


[SWINGLINE LENDER(S):


[_______], as a Swingline Lender


By:    
Name:    
Title:    ]






EXHIBIT B
FORM OF GUARANTY


GUARANTY
THIS GUARANTY (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is made
as of October 30, 2015, by and among GGP Limited Partnership II, a Delaware
limited partnership, GGP, LLC, a Delaware limited liability company, GGP Real
Estate Holding I, Inc., a Delaware corporation, GGP Real Estate Holding II,
Inc., a Delaware corporation and GGPLP Real Estate, Inc., a Delaware corporation
(each an “Initial Guarantor”) and those additional Subsidiaries of the Parent
which become parties to this Guaranty by executing a supplement hereto (a
“Guaranty Supplement”) in the form attached hereto as Annex I (such additional
Subsidiaries, together with the Initial Guarantors, the “Guarantors”), in favor
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), for the benefit of the Secured Parties under the Credit
Agreement described below. Unless otherwise defined herein, capitalized terms
used herein and not defined herein shall have the meanings ascribed to such
terms in the Credit Agreement (as defined below).
W I T N E S S E T H :
WHEREAS, GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the “Parent”),
GGP LIMITED PARTNERSHIP, a limited partnership formed under the laws of the
State of Delaware (the “GGP Partnership”), GGP NIMBUS LP, a limited partnership
formed under the laws of the State of Delaware (the “Nimbus Partnership”, and
together with GGP Partnership, the “Partnerships”), GGPLP REAL ESTATE 2010 LOAN
PLEDGOR HOLDING, LLC, a Delaware limited liability company (“GGPLP RE Pledgor”),
GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC, Delaware limited liability company
(“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited liability company (“GGPLP
LLC”), GGP OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“GGPOP
LP”) and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability
company (“GGPLP Pledgor”, together with the Partnerships, the Parent, GGPLP RE
Pledgor, GGPLP LLC, GGPOP LP and GGPLPLLC Pledgor, being referred to herein,
individually or collectively, as the context shall require, as “Borrower” or
“Borrowers”), the other Loan Parties party thereto from time to time, the
financial institutions party thereto form time to time (collectively, the
“Lenders”) and the Administrative Agent have entered into that certain Fourth
Amended and Restated Credit Agreement of even date herewith (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), which Credit Agreement provides, subject
to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to or for the benefit of the
Borrowers; and
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Initial Guarantors execute and
deliver this Guaranty, whereby each of the Guarantors, without limitation and
with full recourse, shall guarantee the payment when due of all Secured
Obligations, including, without limitation, all principal, interest, letter of
credit reimbursement obligations and other amounts that shall be at any time
payable by the Borrowers under the Credit Agreement or the other Loan Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Article XIII.    Reserved.
Article XIV.    The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations (all of the foregoing
being referred to collectively as the “Guaranteed Obligations”) (provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of any Guarantor)). Upon the failure by
the Borrowers to pay punctually any such amount or perform such obligation,
subject to any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on written demand pay such amount or
perform such obligation at the place and in the manner specified in the Credit
Agreement or the relevant other Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
Article XV.    Contribution by Guarantors. All Guarantors desire to allocate
among themselves (each a “Contributing Guarantor” and, collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their Guaranteed
Obligations arising under this Guaranty. Accordingly, in the event any payment
or distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guaranty such that its Aggregate Payments (as defined below) exceeds its
Fair Share (as defined below) as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. For purposes of the foregoing, (i) “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (1) the Fair Share
Contribution Amount (as defined below) with respect to such Contributing
Guarantor to (2) the aggregate of the Fair Share Contribution Amounts with
respect to all Contributing Guarantors multiplied by (b) the aggregate amount
paid or distributed on or before such date by all Funding Guarantors under this
Guaranty in respect of the Guaranteed Obligations, (ii) “Fair Share Contribution
Amount” means, with respect to a Contributing Guarantor as of any date of
determination, the maximum aggregate amount of the Guaranteed Obligations of
such Contributing Guarantor under this Guaranty that would not render its
Guaranteed Obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under any Fraudulent Transfer Laws; provided, that solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 3, any assets or liabilities
of such Contributing Guarantor arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor and (iii) “Aggregate Payments” means, with respect to a Contributing
Guarantor as of any date of determination, an amount equal to (a) the aggregate
amount of all payments and distributions made on or before such date by such
Contributing Guarantor in respect of this Guaranty (including in respect of this
Section 3), minus (b) the aggregate amount of all payments received on or before
such date by such Contributing Guarantor from the other Contributing Guarantors
as contributions under this Section 3. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their Guaranteed Obligations as set forth in this
Section 3 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder. Each Guarantor is a third party beneficiary to
the contribution agreement set forth in this Section 3.
Article XVI.    Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be irrevocable, unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
any extension, renewal, settlement, indulgence, compromise, waiver or release of
or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
any modification or amendment of or supplement to the Credit Agreement, any
Secured Derivatives Contracts, Secured Cash Management Agreement or any other
Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;
any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Parent or any of its Subsidiaries and
the corresponding restructuring of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Borrower or any other guarantor of the Guaranteed Obligations, or any of their
respective assets or any resulting release or discharge of any obligation of any
Borrower or any other guarantor of any of the Guaranteed Obligations;
the existence of any claim, setoff or other rights which the Guarantors may have
at any time against the Borrowers, any other guarantor of any of the Guaranteed
Obligations, the Administrative Agent, any Secured Party or any other Person,
whether in connection herewith or in connection with any unrelated transactions
(except after payment in full of the Guaranteed Obligations, which payments are
not being contested or subject to ongoing proceedings for or an order directing
disgorgement or reimbursement to any Loan Party), provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
the enforceability or validity of the Guaranteed Obligations or any part thereof
or the genuineness, enforceability or validity of any agreement relating thereto
or with respect to any collateral securing the Guaranteed Obligations or any
part thereof, or any other invalidity or unenforceability relating to or against
the Borrowers or any other guarantor of any of the Guaranteed Obligations, for
any reason related to the Credit Agreement, any Secured Derivatives Contract,
any Cash Management Agreement or any other Loan Document, or any provision of
applicable law, decree, order or regulation purporting to prohibit the payment
by the Borrowers or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations;
the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;
the election by, or on behalf of, any one or more of the Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code;
any borrowing or grant of a security interest by the Borrowers, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Secured Parties or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;
the failure of any other guarantor to sign or become party to this Guaranty or
any amendment, change, or reaffirmation hereof; or
any other act or omission to act or delay of any kind by the Borrowers, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Secured Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder or otherwise reduce, release,
prejudice or extinguish its liability under this Guaranty.
Article XVII.    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been satisfied
in full and the Revolving Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired or, in the case of all Letters
of Credit, are Cash Collateralized pursuant to the terms of the Credit
Agreement, at which time, subject to all the foregoing conditions, the
guarantees made hereunder shall automatically terminate. If at any time any
payment of the principal of or interest on any Loan, Secured Obligation or any
other amount payable by the Borrowers or any other party under the Credit
Agreement, any Secured Derivatives Contract, Secured Cash Management Agreement
or any other Loan Document is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time; provided, that interest or fees on any such reinstated Guaranteed
Obligations shall not be payable for the period during which the Secured Parties
were paid such funds until the date such funds were disgorged by such Secured
Parties.
Article XVIII.    General Waivers; Additional Waivers.
General Waivers. Each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by Applicable Law,
any notice not provided for herein or under the other Loan Documents, as well as
any requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.
Additional Waivers. Notwithstanding anything herein to the contrary, each of the
Guarantors hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by Applicable Law:
any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;
(1) notice of acceptance hereof; (2) notice of any Loans, Letters of Credit or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Secured Parties to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (4) notice of any
adverse change in the financial condition of any Borrower or of any other fact
that might increase such Guarantor’s risk hereunder; (5) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (6) notice of any Default or Event of Default; and (7) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;
its right, if any, to require the Administrative Agent and the other Secured
Parties to institute suit against, or to exhaust any rights and remedies which
the Administrative Agent and the other Secured Parties has or may have against,
the other Guarantors or any third party, or against any Collateral provided by
the other Guarantors, or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid in full in cash) of the other Guarantors or by
reason of the cessation from any cause whatsoever of the liability of the other
Guarantors in respect thereof;
(a) any rights to assert against the Administrative Agent and the other Secured
Parties any defense (legal or equitable), set-off, counterclaim, or claim which
such Guarantor may now or at any time hereafter have against the other
Guarantors or any other party liable to the Administrative Agent and the other
Secured Parties (except after payment in full of the Guaranteed Obligations,
which payments are not being contested or subject to ongoing proceedings for or
an order directing disgorgement or reimbursement to any Loan Party); (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: (1) the
impairment or suspension of the Administrative Agent’s and the other Secured
Parties' rights or remedies against the other guarantor of the Guaranteed
Obligations; (2) the alteration by the Administrative Agent and the other
Secured Parties of the Guaranteed Obligations; (3) any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Secured
Parties by operation of law as a result of the Administrative Agent’s and the
other Secured Parties' intervention or omission; or (4) the acceptance by the
Administrative Agent and the other Secured Parties of anything in partial
satisfaction of the Guaranteed Obligations; and (d) the benefit of any statute
of limitations affecting such Guarantor's liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor's liability hereunder; and
any defense arising by reason of or deriving from (a) any claim or defense based
upon an election of remedies by the Administrative Agent and the other Secured
Parties; or (b) any election by the Administrative Agent and the other Secured
Parties under the Bankruptcy Code, to limit the amount of, or any collateral
securing, its claim against the Guarantors.
Article XIX.    Subordination of Subrogation; Subordination of Indebtedness.
Subordination of Subrogation. Until the Guaranteed Obligations have been
satisfied in full and the Revolving Commitments and all Letters of Credit issued
under the Credit Agreement shall have terminated or expired or, in the case of
all Letters of Credit, are Cash Collateralized pursuant to the terms of the
Credit Agreement, the Guarantors (i) shall have no right of subrogation with
respect to such Guaranteed Obligations and (ii) waive any right to enforce any
remedy which any of the Secured Parties now have or may hereafter have against
the Borrowers, any endorser or any guarantor of all or any part of the
Guaranteed Obligations or any other Person, and until such time the Guarantors
waive any benefit of, and any right to participate in, any security or
collateral given to the Secured Parties to secure the payment or performance of
all or any part of the Guaranteed Obligations or any other liability of the
Borrowers to the Secured Parties. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the payment in full
in cash of the Guaranteed Obligations until the Guaranteed Obligations are
indefeasibly paid in full in cash and (B) waives any and all defenses available
to a surety, guarantor or accommodation co-obligor until the Guaranteed
Obligations are indefeasibly paid in full in cash. Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Secured Parties
and shall not limit or otherwise affect such Guarantor’s liability hereunder or
the enforceability of this Guaranty, and that the Administrative Agent, the
Secured Parties and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this Section
6(a).
Subordination of Indebtedness. Each Guarantor agrees that any and all
Indebtedness of the Borrowers or any other Guarantors permitted under Section
9.11 of the Credit Agreement which is now or hereafter held by any Guarantor
(each an “Obligor”) shall be subordinate and subject in right of payment to the
prior payment, in full and in cash, of all Guaranteed Obligations; provided
that, as long as no Event of Default has occurred and is continuing, such
Guarantor may receive payments of principal and interest from any Obligor with
respect to such Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties in those assets. No Guarantor
shall have any right to possession of any such asset or to foreclose upon any
such asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Secured Cash
Management Agreement and any Secured Derivatives Contract have been terminated.
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to an Insolvency Event, any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor shall be paid or delivered directly to the Administrative Agent for
application on any of the Guaranteed Obligations, due or to become due, until
such Guaranteed Obligations shall have first been fully paid and satisfied (in
cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to such
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrowers and the Secured Parties, such
Guarantor shall receive and hold the same in trust, as trustee, for the benefit
of the Secured Parties and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Secured Parties, in substantially
the form received (except for the endorsement or assignment of the Guarantor
where necessary), for application to any of the Guaranteed Obligations, due or
not due, and, until so delivered, the same shall be held in trust by the
Guarantor as the property of the Secured Parties. If any such Guarantor fails to
make any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among the Borrowers and the Secured
Parties have been terminated, no Guarantor will assign or transfer to any Person
(other than the Administrative Agent) any claim any such Guarantor has or may
have against any Obligor.
Article XX.    Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or any
Fraudulent Transfer Law. In determining the limitations, if any, on the amount
of any Guarantor’s obligations hereunder pursuant to the preceding sentence, it
is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Guarantor may have under this
Guaranty, any other agreement or applicable law shall be taken into account.
Article XXI.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrowers under the Credit Agreement, any counterparty
to any Secured Derivatives Contracts, Secured Cash Management Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy or reorganization
of any of the Borrowers, all such amounts otherwise subject to acceleration
under the terms of the Credit Agreement, any Secured Derivatives Contract, any
Secured Cash Management Agreement or any other Loan Document shall nonetheless
be payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.
Article XXII.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 12.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Guarantor, at its address set forth in the
Credit Agreement, or such other address or telecopy number as such party may
hereafter specify for such purpose in accordance with the provisions of Section
12.01 of the Credit Agreement.
Article XXIII.    No Waivers. No failure or delay by the Administrative Agent or
any Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any Secured Derivatives Contracts, any Secured Cash
Management Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.
Article XXIV.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Secured Parties and their respective successors and
permitted assigns, provided, that no Guarantor shall have any right to assign
its rights or obligations hereunder, except, as permitted under Section 9.06 of
the Credit Agreement or otherwise with the consent of the Administrative Agent,
and any such assignment in violation of this Section 12 shall be null and void;
and in the event of an assignment of any amounts payable under the Credit
Agreement, any Secured Derivatives Contracts, any Secured Cash Management
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.
Article XXV.    Modification. Subject to Section 12.07 of the Credit Agreement,
this Guaranty may be modified only by, and none of the terms hereof may be
waived without a written instrument executed by each Guarantor and the
Administrative Agent.
Article XXVI.    Governing Law; Jurisdiction.
THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION ARISING
UNDER OR RELATED THERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.
EACH GUARANTOR AND EACH OTHER PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE GUARANTORS AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH
ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE GUARANTOR AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN
BY UNITED STATES POSTAL SERVICE, CERTIFIED MAIL, RETURN RECEIPT REQUESTED.
Article XXVII.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY
COLLATERAL OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
Article XXVIII.    Reserved.
Article XXIX.    Expenses of Enforcement, Etc. The Guarantors agree to reimburse
the Administrative Agent or any other Secured Party for any reasonable costs and
out-of-pocket expenses (including actual reasonable and documented out-of-pocket
fees and expenses of counsel to the Administrative Agent or such other Secured
Party) paid or incurred by the Administrative Agent or such Secured Party in
connection with the collection and enforcement and in accordance with the Credit
Agreement, of amounts due under the Loan Documents; provided, that any such
legal fees and expenses shall be limited to one counsel for the Administrative
Agent and the Secured Parties, taken as a whole.
Article XXX.    Setoff. Subject to the last sentence of this Section, at any
time and from time to time while an Event of Default exists under the Credit
Agreement, each Secured Party may, without notice to any Guarantor or to any
other Person, subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by such Secured Party to or
for the credit or the account of the Guarantors against and on account of any of
the Guarantied Obligations, irrespective of whether or not any or all of the
Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.02 of the Credit Agreement,
and although such Obligations shall be contingent or unmatured. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.09 of the Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender from its funds and deemed
to be held in trust for the Administrative Agent and the other Secured Parties.
Article XXXI.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrowers, the other Guarantors and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Secured Parties shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Secured Party shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.
Article XXXII.    Severability. If any provision of this Guaranty shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the this Guaranty, and the validity,
legality and enforceability of the remaining provisions shall remain in full
force as though the invalid, illegal, or unenforceable provision had never been
part of this Guaranty.
(c)Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any Secured Party.
(d)Headings. Section headings in this Guaranty are for convenience of reference
only and shall not govern the interpretation of any provision of this Guaranty.
Article XXXIII.    Termination of Guarantors. The obligations of any Guarantor
under the Guaranty shall automatically terminate in accordance with Section
12.11 of the Credit Agreement or if the Guarantor Release Date has occurred for
such Guarantor.
Article XXXIV.    Qualified ECP Guarantor. To the extent any Guarantor
constitutes a Qualified ECP Guarantor, the guarantee by such Guarantor hereunder
is intended as a “guarantee” as described under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 24 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 24 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Each Qualified ECP Guarantor further agrees that the due and
punctual payment of such Guaranteed Obligations may be extended or otherwise
modified, in whole or in part, without notice to or further assent from it, in
each case, to the extent such notice or assent is waived under Section 6, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or modification of any such Guaranteed Obligation. The obligations of
each Qualified ECP Guarantor under this Section 24 shall remain in full force
and effect until terminated in accordance with Section 23. As used herein,
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Guarantor that (i) has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or (ii)
constitutes or would constitute an ECP and can cause another Person to qualify
as an ECP at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


[SIGNATURE PAGES TO FOLLOW]


IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.


GGP Limited Partnership II
By: GGP Real Estate Holding I, Inc., general partner
              
By: _________________________________
Authorized Signatory


GGP, LLC
By: GGP Real Estate Holding II, Inc., its managing member
      
By: ________________________________
Authorized Signatory


GGP Real Estate Holding I, Inc.


By: __________________________
    Authorized Signatory


GGP Real Estate Holding II, Inc.


By: _______________________________
    Authorized Signatory


GGPLP Real Estate, Inc.


By: ______________________________
Authorized Signatory    


Acknowledged and Agreed to:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:__________________________________
Name:
Title:


ANNEX I TO GUARANTY


Reference is hereby made to the Guaranty (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of October 30, 2015, made by and among GGP Limited
Partnership II, a Delaware limited partnership, GGP, LLC, a Delaware limited
liability company, GGP Real Estate Holding I, Inc., a Delaware corporation, GGP
Real Estate Holding II, Inc., a Delaware corporation and GGPLP Real Estate,
Inc., a Delaware corporation (each an “Initial Guarantor”, and together with any
additional Subsidiaries of the Parent which become parties to the Guaranty by
executing Guaranty Supplements thereto substantially similar in form and
substance hereto, the “Guarantors”), in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, under the Credit Agreement. Each
capitalized term used herein and not defined herein shall have the meaning given
to it (or incorporated by reference) in the Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] organized under the laws of the state of [_______] (the “New
Guarantor”), agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned (a) represents and warrants as
to itself that all of the representations and warranties applicable to such New
Guarantor contained in Section 6.01 of the Credit Agreement are true and correct
in all respects as of the date hereof and (b) agrees to fully comply with those
covenants set forth in the Credit Agreement which are applicable to it as a
“Loan Party” thereunder.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.


    
[NAME OF NEW GUARANTOR]


    By:____________________________________
Name:
Title:    


EXHIBIT C


FORM OF NOTICE OF BORROWING


____________, 20__


Wells Fargo Bank, National Association
Commercial Real Estate Loan Services
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402
MAC N9303-110
Attention: Teresa Mager




Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 30, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”), GGP LIMITED PARTNERSHIP, a limited partnership formed under the laws
of the State of Delaware (the “GGP Partnership”), GGP NIMBUS LP, a limited
partnership formed under the laws of the State of Delaware (the “Nimbus
Partnership”, and together with GGP Partnership, the “Partnerships”), GGPLP REAL
ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability company
(“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC, Delaware limited
liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited
liability company (“GGPLP LLC”), GGP OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“GGPOP LP”) and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC, a
Delaware limited liability company (“GGPLP Pledgor”, together with the
Partnerships, the Parent, GGPLP RE Pledgor, GGPLP LLC, GGPOP LP and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.01(b) of the Credit Agreement, the Borrowers hereby
request that the Lenders make Revolving Loans to the Borrowers in an aggregate
amount equal to $___________________.



2.
The Borrowers request that such Revolving Loans be made available to the
Borrowers on ____________, 20__.



3.
The Borrowers hereby request that such Revolving Loans be of the following Type:



[Check one box only]    
¨    Base Rate Loan
¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
¨    one week
¨    one month
¨    two months
¨    three months
¨    six months
¨    other: ____________________


Each Borrower hereby certifies to the Administrative Agent and the Lenders as
follows:


(a)
no Default or Event of Default shall exist as of the date of the making of such
Revolving Loan or would exist immediately after giving effect thereto; and



(b)
the representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Revolving Loan with the same force and effect as if made on and as of such
date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.



[Remainder of page left intentionally blank]
If notice of the requested borrowing of this Revolving Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.01(b) of the Credit Agreement.


GENERAL GROWTH PROPERTIES, INC., a Delaware corporation


By: ___________________________
Authorized Signatory




GGP LIMITED PARTNERSHIP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: ______________________________________
Authorized Signatory


GGP NIMBUS, LP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: _____________________________________
Authorized Signatory




GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLP 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP L.L.C.
By: GGP Nimbus, LP, its managing member
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                       
By:    ____________________________________
Authorized Signatory




GGP OPERATING PARTNERSHIP, LP (f/k/a GGP Limited Partnership)
By: GGP Real Estate Holding II, Inc., its general partner
    
By: __________________________________    
Authorized Signatory


EXHIBIT D


FORM OF NOTICE OF CONTINUATION


____________, 20__


Wells Fargo Bank, National Association
Commercial Real Estate Loan Services
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402
MAC N9303-110
Attention: Teresa Mager






Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 30, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”), GGP LIMITED PARTNERSHIP, a limited partnership formed under the laws
of the State of Delaware (the “GGP Partnership”), GGP NIMBUS LP, a limited
partnership formed under the laws of the State of Delaware (the “Nimbus
Partnership”, and together with GGP Partnership, the “Partnerships”), GGPLP REAL
ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability company
(“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC, Delaware limited
liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited
liability company (“GGPLP LLC”), GGP OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“GGPOP LP”) and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC, a
Delaware limited liability company (“GGPLP Pledgor”, together with the
Partnerships, the Parent, GGPLP RE Pledgor, GGPLP LLC, GGPOP LP and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


Pursuant to Section 2.08. of the Credit Agreement, the Borrowers hereby request
a Continuation of LIBOR Loans under the Credit Agreement, and in connection
therewith set forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



2.
The aggregate principal amount of the LIBOR Loans subject to the requested
Continuation is $________________________.



3.
The current Interest Period of the LIBOR Loans subject to such Continuation ends
on ________________, 20__.



4.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


¨    one week
¨    one month
¨    two months
¨    three months
¨    six months




Each Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the proposed date of the requested Continuation and after giving effect to
such Continuation, no Event of Default exists will result therefrom.


[Remainder of page left intentionally blank]
If notice of Continuation was previously given by telephone, this notice is to
be considered the written confirmation of such telephone notice required by
Section 2.08 of the Credit Agreement.


GENERAL GROWTH PROPERTIES, INC., a Delaware corporation


By: ___________________________
Authorized Signatory




GGP LIMITED PARTNERSHIP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: ______________________________________
Authorized Signatory


GGP NIMBUS, LP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: _____________________________________
Authorized Signatory




GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLP 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP L.L.C.
By: GGP Nimbus, LP, its managing member
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                       
By:    ____________________________________
Authorized Signatory




GGP OPERATING PARTNERSHIP, LP (f/k/a GGP Limited Partnership)
By: GGP Real Estate Holding II, Inc., its general partner
    
By: __________________________________    
Authorized Signatory


EXHIBIT E


FORM OF NOTICE OF CONVERSION


____________, 20__


Wells Fargo Bank, National Association
Commercial Real Estate Loan Services
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402
MAC N9303-110
Attention: Teresa Mager




Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 30, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”), GGP LIMITED PARTNERSHIP, a limited partnership formed under the laws
of the State of Delaware (the “GGP Partnership”), GGP NIMBUS LP, a limited
partnership formed under the laws of the State of Delaware (the “Nimbus
Partnership”, and together with GGP Partnership, the “Partnerships”), GGPLP REAL
ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability company
(“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC, Delaware limited
liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited
liability company (“GGPLP LLC”), GGP OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“GGPOP LP”) and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC, a
Delaware limited liability company (“GGPLP Pledgor”, together with the
Partnerships, the Parent, GGPLP RE Pledgor, GGPLP LLC, GGPOP LP and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


Pursuant to Section 2.09 of the Credit Agreement, the Borrowers hereby request a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in connection therewith set forth below the information relating
to such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



2.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


¨
Base Rate Loan

¨
LIBOR Loan



3.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________.



4.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    
¨    Base Rate Loan
¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


¨    one week
¨    one month
¨    two months
¨    three months
¨    six months
¨    other: ____________________


Each Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the proposed date of the requested Conversion and after giving effect to
such Conversion, no Event of Default exists or will result therefrom.


[Remainder of page left intentionally blank]
If notice of the Conversion was previously given by telephone, this notice is to
be considered the written confirmation of such telephone notice required by
Section 2.09 of the Credit Agreement.


GENERAL GROWTH PROPERTIES, INC., a Delaware corporation


By: ___________________________
Authorized Signatory


GGP LIMITED PARTNERSHIP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: ______________________________________
Authorized Signatory


GGP NIMBUS, LP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: _____________________________________
Authorized Signatory




GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLP 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP L.L.C.
By: GGP Nimbus, LP, its managing member
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                       
By:    ____________________________________
Authorized Signatory




GGP OPERATING PARTNERSHIP, LP (f/k/a GGP Limited Partnership)
By: GGP Real Estate Holding II, Inc., its general partner
    
By: __________________________________    
Authorized Signatory


EXHIBIT F


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


[Wells Fargo Bank, National Association
Commercial Real Estate Loan Services
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402
MAC N9303-110
Attention: Teresa Mager]




Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 30, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”), GGP LIMITED PARTNERSHIP, a limited partnership formed under the laws
of the State of Delaware (the “GGP Partnership”), GGP NIMBUS LP, a limited
partnership formed under the laws of the State of Delaware (the “Nimbus
Partnership”, and together with GGP Partnership, the “Partnerships”), GGPLP REAL
ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability company
(“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC, Delaware limited
liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited
liability company (“GGPLP LLC”), GGP OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“GGPOP LP”) and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC, a
Delaware limited liability company (“GGPLP Pledgor”, together with the
Partnerships, the Parent, GGPLP RE Pledgor, GGPLP LLC, GGPOP LP and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.03(b) of the Credit Agreement, the Borrowers hereby
request that _________, as a Swingline Lender make a Swingline Loan to the
Borrowers in an amount equal to $___________________.



2.
The Borrowers request that such Swingline Loan be made available to the
Borrowers on ____________, 20___.



Each Borrower hereby certifies to the Administrative Agent, the Swingline Lender
party hereto and the Lenders as follows:


(a)
no Default or Event of Default shall exist as of the date of the making of such
Swingline Loan or would exist immediately after giving effect thereto; and



(b)
the representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Swingline Loan with the same force and effect as if made on and as of such
date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.



[Remainder of page left intentionally blank]
If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.03(b) of the Credit Agreement.


GENERAL GROWTH PROPERTIES, INC., a Delaware corporation


By: ___________________________
Authorized Signatory




GGP LIMITED PARTNERSHIP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: ______________________________________
Authorized Signatory


GGP NIMBUS, LP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: _____________________________________
Authorized Signatory


GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP L.L.C.
By: GGP Nimbus, LP, its managing member
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                       
By:    ____________________________________
Authorized Signatory




GGP OPERATING PARTNERSHIP, LP (f/k/a GGP Limited Partnership)
By: GGP Real Estate Holding II, Inc., its general partner
    
By: __________________________________    
Authorized Signatory


EXHIBIT G


FORM OF REVOLVING NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, GENERAL GROWTH PROPERTIES, INC., a Delaware
corporation (the “Parent”), GGP LIMITED PARTNERSHIP, a limited partnership
formed under the laws of the State of Delaware (the “GGP Partnership”), GGP
NIMBUS LP, a limited partnership formed under the laws of the State of Delaware
(the “Nimbus Partnership”, and together with GGP Partnership, the
“Partnerships”), GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware
limited liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR
HOLDING, LLC, Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP
L.L.C., a Delaware limited liability company (“GGPLP LLC”), GGP OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“GGPOP LP”) and GGPLP 2010 LOAN
PLEDGOR HOLDING, LLC, a Delaware limited liability company (“GGPLP Pledgor”,
together with the Partnerships, the Parent, GGPLP RE Pledgor, GGPLP LLC, GGPOP
LP and GGPLPLLC Pledgor, being referred to herein, individually or collectively,
as the context shall require, as “Borrower” or “Borrowers”) hereby
unconditionally promise to pay to the order of ___________________________ (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to Wells Fargo Bank, National Association,
608 Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or at such
other address as may be specified by the Administrative Agent to the Borrowers,
the principal sum of ___________________ AND ___/100 DOLLARS ($_____________),
or such lesser amount as may be the then outstanding and unpaid balance of all
Revolving Loans made by the Lender to the Borrowers pursuant to, and in
accordance with the terms of, the Credit Agreement.


The Borrowers further agree to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Revolving Note is one of the “Revolving Notes” referred to in that certain
Fourth Amended and Restated Credit Agreement dated as of October 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrowers, the other
Loan Parties party thereto from time to time, the Lenders party thereto from
time to time and the Administrative Agent, and is subject to, and entitled to,
all provisions and benefits thereof. Capitalized terms used herein and not
defined herein shall have the respective meanings given to such terms in the
Credit Agreement. The Credit Agreement, among other things, (a) provides for the
making of Revolving Loans by the Lender to the Borrowers from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, (b) permits the prepayment of the Loans by the Borrowers
subject to certain terms and conditions and (c) provides for the acceleration of
the Revolving Loans upon the occurrence of certain specified events.


The Borrowers hereby waive presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


This Note and any claim, controversy, dispute or cause of action arising under
or related thereto, and the transactions contemplated hereby shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof.


[Remainder of page left intentionally blank]
IN WITNESS WHEREOF, the undersigned have executed and delivered this Revolving
Note under seal as of the date written above.


GENERAL GROWTH PROPERTIES, INC., a Delaware corporation


By: ___________________________
Authorized Signatory




GGP LIMITED PARTNERSHIP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: ______________________________________
Authorized Signatory


GGP NIMBUS, LP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: _____________________________________
Authorized Signatory




GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP L.L.C.
By: GGP Nimbus, LP, its managing member
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                       
By:    ____________________________________
Authorized Signatory




GGP OPERATING PARTNERSHIP, LP (f/k/a GGP Limited Partnership)
By: GGP Real Estate Holding II, Inc., its general partner
    
By: __________________________________    
Authorized Signatory


EXHIBIT H


FORM OF SWINGLINE NOTE




$________________    ___________ ___, 20__


FOR VALUE RECEIVED, the undersigned, GENERAL GROWTH PROPERTIES, INC., a Delaware
corporation (the “Parent”), GGP LIMITED PARTNERSHIP, a limited partnership
formed under the laws of the State of Delaware (the “GGP Partnership”), GGP
NIMBUS LP, a limited partnership formed under the laws of the State of Delaware
(the “Nimbus Partnership”, and together with GGP Partnership, the
“Partnerships”), GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware
limited liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR
HOLDING, LLC, Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP
L.L.C., a Delaware limited liability company (“GGPLP LLC”), GGP OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“GGPOP LP”) and GGPLP 2010 LOAN
PLEDGOR HOLDING, LLC, a Delaware limited liability company (“GGPLP Pledgor”,
together with the Partnerships, the Parent, GGPLP RE Pledgor, GGPLP LLC, GGPOP
LP and GGPLPLLC Pledgor, being referred to herein, individually or collectively,
as the context shall require, as “Borrower” or “Borrowers”), hereby promise to
pay to the order of [___________] (the “Swingline Lender”) to its address as may
be specified by the Swingline Lender to the Borrowers, the principal sum of
__________________ AND NO/100 DOLLARS ($________________) (or such lesser amount
as shall equal the aggregate unpaid principal amount of Swingline Loans made by
the Swingline Lender to the Borrowers under the Credit Agreement), on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to made any such recordation or endorsement shall not
affect the obligations of the Borrowers to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.


This Note is one of the “Swingline Notes” referred to in that certain Fourth
Amended and Restated Credit Agreement dated as of October 30, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrowers, the other Loan
Parties party thereto from time to time, the Lenders party thereto from time to
time and the Administrative Agent, and evidences Swingline Loans made to the
Borrowers thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.


This Note and any claim, controversy, dispute or cause of action arising under
or related thereto, and the transactions contemplated hereby shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof.


The Borrowers hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.


[Remainder of page left intentionally blank]


IN WITNESS WHEREOF, the undersigned have executed and delivered this Swingline
Note under seal as of the date first written above.


GENERAL GROWTH PROPERTIES, INC., a Delaware corporation


By: ___________________________
Authorized Signatory




GGP LIMITED PARTNERSHIP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: ______________________________________
Authorized Signatory


GGP NIMBUS, LP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: _____________________________________
Authorized Signatory




GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP L.L.C.
By: GGP Nimbus, LP, its managing member
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                       
By:    ____________________________________
Authorized Signatory




GGP OPERATING PARTNERSHIP, LP (f/k/a GGP Limited Partnership)
By: GGP Real Estate Holding II, Inc., its general partner
    
By: __________________________________    
Authorized Signatory




SCHEDULE OF SWINGLINE LOANS


This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrowers, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:




Date of Loan
Principal Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation
Made By











EXHIBIT I




FORM OF DISBURSEMENT INSTRUCTION AGREEMENT




Borrowers: General Growth Properties, Inc., GGP Limited Partnership, GGP Nimbus,
LP, GGPLP Real Estate 2010 Loan Pledgor Holding, LLC, GGPLPLLC 2010 Loan Pledgor
Holding, LLC, GGPLP 2010 Loan Pledgor Holding, LLC, GGPLP L.L.C. and GGP
Operating Partnership, LP




Administrative Agent: Wells Fargo Bank, National Association




Loan:  Loan number ________ made pursuant to that certain “Fourth Amended and
Restated Credit Agreement” dated as of October 30, 2015 between Borrowers, the
other loan parties party thereto, Administrative Agent and Lenders, as amended
from time to time




Effective Date: October 30, 2015




Check applicable box:



New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.


Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.


 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING


Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:









Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:







Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


________________________




By: _________________________________
Name: _____________________________
Title: ______________________________




Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Banks,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation. Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.
CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)







SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)











RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

















EXHIBIT J


FORM OF COMPLIANCE CERTIFICATE


Dated as of [●]




Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 30, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”), GGP LIMITED PARTNERSHIP, a limited partnership formed under the laws
of the State of Delaware (the “GGP Partnership”), GGP NIMBUS LP, a limited
partnership formed under the laws of the State of Delaware (the “Nimbus
Partnership”, and together with GGP Partnership, the “Partnerships”), GGPLP REAL
ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability company
(“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC, Delaware limited
liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited
liability company (“GGPLP LLC”), GGP OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“GGPOP LP”) and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC, a
Delaware limited liability company (“GGPLP Pledgor”, together with the
Partnerships, the Parent, GGPLP RE Pledgor, GGPLP LLC, GGPOP LP and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties thereto
from time to time and Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”). Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


Pursuant to Section 8.03 of the Credit Agreement, the undersigned Chief
Financial Officer of the Parent hereby certifies on behalf of the Parent and not
in his/her individual capacity that, as of the end of the fiscal
[quarter]/[year] ending [●]:


1.    no Default or Event of Default exists [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Parent (is taking)(is planning to take) with respect to such condition(s) or
event(s)].


2.    Schedule 1 hereto sets forth in reasonable detail as of the end of such
[quarterly]/[annual] accounting period, the calculations required to establish
the Parent’s compliance with the covenants contained in Section 9.01 and 9.11.


[Remainder of page left intentionally blank]


IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of the date first written above.




GENERAL GROWTH PROPERTIES, INC.
By: _______________________________
     Authorized Signatory


EXHIBIT K
FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of [__________ __, 20__] (this “Agreement”), by
and among [NEW LENDERS] (each a “New Lender” and collectively the “New
Lenders”), GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”), GGP LIMITED PARTNERSHIP, a limited partnership formed under the laws
of the State of Delaware (the “GGP Partnership”), GGP NIMBUS LP, a limited
partnership formed under the laws of the State of Delaware (the “Nimbus
Partnership”, and together with GGP Partnership, the “Partnerships”), GGPLP REAL
ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability company
(“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC, Delaware limited
liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited
liability company (“GGPLP LLC”), GGP OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“GGPOP LP”) and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC, a
Delaware limited liability company (“GGPLP Pledgor”, together with the
Partnerships, the Parent, GGPLP RE Pledgor, GGPLP LLC, GGPOP LP and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Fourth Amended and Restated Credit
Agreement, dated as of October 30, 2015 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrowers, the other Loan Parties
party thereto from time to time, the Lenders party thereto from time to time and
the Administrative Agent; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may increase the existing Revolving Commitments by entering into one
or more Joinder Agreements with the New Lenders and the Administrative Agent.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each New Lender party hereto hereby agrees to commit to provide its respective
Revolving Commitment as set forth on Schedule A annexed hereto, on the terms and
subject to the conditions set forth below:
Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
Each New Lender hereby agrees to make its Commitment on the following terms and
conditions:
1
New Lenders. Each New Lender acknowledges and agrees that upon its execution of
this Agreement that such New Lender shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.

2
Credit Agreement Governs. Except as set forth in this Agreement, new Revolving
Loans shall otherwise be subject to the provisions of the Credit Agreement and
the other Loan Documents.

3.
Conditions Precedent. The commitment of each New Lender shall become effective
upon the satisfaction of each of the conditions precedent set forth in Sections
2.15 and 5.02 of the Credit Agreement.

4.
Eligible Assignee. By its execution of this Agreement, each New Lender
represents and warrants that it is an Eligible Assignee.

5.
Notice.     For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as set forth below its signature below.

6.
Non-US Lenders. For each New Lender that is a Non-US Lender, delivered herewith
to the Administrative Agent are such forms, certificates or other evidence with
respect to United States federal income tax withholding matters as such New
Lender may be required to deliver to the Administrative Agent pursuant to
Section 3.10 of the Credit Agreement.

7.
Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the new Revolving Loans made by New Lenders in
the Register.

8.
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

9.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents embody the final, entire agreement among the parties hereto and
supersede any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

10.
GOVERNING LAW. This Agreement and any claim, controversy, dispute or cause of
action arising under or related hereto, and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York), without reference to any other conflicts or
choice of law principles thereof.

11.
Severability. If any provision of this Agreement shall be determined by a court
of competent jurisdiction to be invalid or unenforceable, that provision shall
be deemed severed from this Agreement, and the validity, legality and
enforceability of the remaining provisions shall remain in full force as though
the invalid, illegal, or unenforceable provision had never been part of this
Agreement.

12.
Counterparts. To facilitate execution, this Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
as may be convenient or required (which may be effectively delivered by
facsimile, in portable document format (“PDF”) or other similar electronic
means). It shall not be necessary that the signature of, or on behalf of, each
party, or that the signature of all persons required to bind any party, appear
on each counterpart. All counterparts shall collectively constitute a single
document. It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

[Remainder of page intentionally left blank]
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.
[NAME OF NEW
LENDERS]
By:____________________________
Name:
Title:
Notice Address:
Attention:
Telephone:
Facsimile:
GENERAL GROWTH PROPERTIES, INC., a Delaware corporation


By: ___________________________
Authorized Signatory




GGP LIMITED PARTNERSHIP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: ______________________________________
Authorized Signatory


GGP NIMBUS, LP
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                   
By: _____________________________________
Authorized Signatory








GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory




GGPLP 2010 LOAN PLEDGOR HOLDING, LLC


By: _________________________________
Authorized Signatory


GGPLP L.L.C.
By: GGP Nimbus, LP, its managing member
By: GGP Operating Partnership, LP, its general partner
By: GGP Real Estate Holding II, Inc., its general partner
                       
By:    ____________________________________
Authorized Signatory




GGP OPERATING PARTNERSHIP, LP (f/k/a GGP Limited Partnership)
By: GGP Real Estate Holding II, Inc., its general partner
    
By: __________________________________    
Authorized Signatory


Consented to by:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By: _____________________________
Name:
Title:




By: _____________________________
Name:
Title:


SCHEDULE A
TO JOINDER AGREEMENT
Name of New
Lender
Revolving Commitment
[_____________________]
$______________
 
 
 
Total: $______________












- 122 -